Exhibit 10.2

Loan No. 31-0909757

LOAN AGREEMENT

by and between

THE ENTITIES SET FORTH ON SCHEDULE 1,

collectively, as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

BANK OF AMERICA, N.A.,

collectively, as Lender

Dated as of: June 25, 2010

Dividend Capital Fixed Rate Office Portfolio

Document Prepared By:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1. DEFINITIONS

   1

1.1

   DEFINED TERMS    1

ARTICLE 2. LOAN; LOAN DOCUMENTS; SECURITY

   1

2.1

   LOAN    1

2.2

   INTEREST; PAYMENTS    3

2.3

   LATE CHARGE; DEFAULT RATE    3

2.4

   MAXIMUM RATE PERMITTED BY LAW    4

2.5

   LOAN DOCUMENTS    4

2.6

   SECURITY    4

ARTICLE 3. BORROWER’S LIABILITY

   4

3.1

   BORROWER’S LIABILITY    4

ARTICLE 4. IMPOUNDS

   6

4.1

   TAX IMPOUND    6

4.2

   INSURANCE IMPOUND    6

4.3

   ADDITIONAL IMPOUNDS    7

4.4

   CASH MANAGEMENT AGREEMENT    7

4.5

   GENERAL    7

4.6

   GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS    7

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

   8

5.1

   REPRESENTATIONS AND WARRANTIES    8

5.2

   REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPE STATUS    11

ARTICLE 6. HAZARDOUS MATERIALS

   19

6.1

   HAZARDOUS MATERIALS INDEMNITY AGREEMENT    19

ARTICLE 7. COVENANTS OF BORROWER

   19

7.1

   COSTS AND EXPENSES    19

7.2

   ERISA COMPLIANCE    20

7.3

   MANAGEMENT OF PROPERTY; BROKERAGE AGREEMENTS; OTHER AGREEMENTS    20

7.4

   COVENANTS - LEASES; MAJOR LEASES    21

7.5

   INTENTIONALLY DELETED    23

7.6

   RIGHT OF SUBORDINATION    23

7.7

   FURTHER ASSURANCES    23

7.8

   ASSIGNMENT    23

7.9

   EXISTENCE    23

7.10

   COMPLIANCE WITH LAWS, ETC    23

7.11

   LITIGATION    23

7.12

   MERGER, CONSOLIDATION, TRANSFER OF ASSETS    24

7.13

   ACCOUNTING RECORDS    24

7.14

   PAYMENT OF TAXES AND CLAIMS    24

7.15

   MAINTENANCE OF PROPERTY    24

 

i



--------------------------------------------------------------------------------

7.16

   QUALIFICATION, NAME; EXISTENCE    24

7.17

   ALTERATIONS    24

7.18

   COMPLIANCE WITH PATRIOT ACT    25

7.19

   ACCESS TO PROPERTY    25

7.20

   NOTICE OF DEFAULT    25

7.21

   COOPERATE IN LEGAL PROCEEDINGS    25

7.22

   PERFORMANCE BY BORROWER    25

7.23

   ESTOPPEL CERTIFICATES    26

7.24

   INTENTIONALLY OMITTED    26

7.25

   NO JOINT ASSESSMENT    26

7.26

   REA COVENANTS    27

ARTICLE 8. FINANCIAL COVENANTS

   27

8.1

   STATEMENTS REQUIRED    27

8.2

   FORM; WARRANTY    28

8.3

   CHARGE FOR LATE DELIVERY    28

ARTICLE 9. DEFAULTS AND REMEDIES

   29

9.1

   DEFAULT    29

9.2

   ACCELERATION    30

9.3

   RIGHTS AND REMEDIES    30

ARTICLE 10. NO PREPAYMENT - DEFEASANCE ONLY

   30

ARTICLE 11. DEFEASANCE - FULL OR PARTIAL

   31

ARTICLE 12. INSURANCE

   35

12.1

   REQUIRED INSURANCE    35

12.2

   ADDITIONAL INSURANCE    38

12.3

   POLICY REQUIREMENTS    38

12.4

   MAINTENANCE OF INSURANCE    39

12.5

   TERRORISM COVERAGE    39

12.6

   CERTAIN RIGHTS OF LENDER    40

12.7

   CASUALTY AND CONDEMNATION; RESTORATION PROCEEDS    40

12.8

   RESTORATION    41

12.9

   DISBURSEMENT    42

ARTICLE 13. INDEMNITY

   43

13.1

   INDEMNITY    43

13.2

   DUTY TO DEFEND, LEGAL FEES AND OTHER FEES AND EXPENSES    43

13.3

   MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION    43

13.4

   ERISA INDEMNIFICATION    44

13.5

   SPECIAL SERVICING    44

ARTICLE 14. TRANSFER AND SUBSTITUTION OF PROPERTY

   44

14.1

   TRANSFER OF PROPERTY; ASSUMPTION OF LOAN    44

14.2

   SUBSTITUTION    45

ARTICLE 15. DUE ON SALE/ENCUMBRANCE

   51

15.1

   DUE ON SALE/ENCUMBRANCE    51

 

ii



--------------------------------------------------------------------------------

15.2

   REPLACEMENT MEZZANINE DEBT    53

ARTICLE 16. MISCELLANEOUS PROVISIONS

   54

16.1

   FORM OF DOCUMENTS    54

16.2

   NO THIRD PARTIES BENEFITED    54

16.3

   NOTICES    54

16.4

   ONGOING CREDIT AUTHORIZATION    54

16.5

   ATTORNEY-IN-FACT    54

16.6

   ACTIONS    54

16.7

   RIGHT OF CONTEST    55

16.8

   RELATIONSHIP OF PARTIES    55

16.9

   DELAY OUTSIDE LENDER’S CONTROL    55

16.10

   ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT    55

16.11

   IMMEDIATELY AVAILABLE FUNDS    56

16.12

   LOAN SALES AND LOAN PARTICIPATIONS; DISCLOSURE OF INFORMATION    56

16.13

   LENDER’S AGENTS    57

16.14

   AUTHORIZATION TO FILE FINANCING STATEMENTS    57

16.15

   TAX SERVICE    57

16.16

   ADVERTISING    57

16.17

   COMMERCIAL LOAN    57

16.18

   DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY    57

16.19

   SEVERABILITY    58

16.20

   INTENTIONALLY OMITTED    58

16.21

   HEADINGS    58

16.22

   SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL LIABILITY    58

16.23

   GOVERNING LAW; JURISDICTION    58

16.24

   WAIVER OF RIGHT TO TRIAL BY JURY    59

16.25

   INTEGRATION; INTERPRETATION    60

16.26

   COUNTERPARTS    60

16.27

   AMENDMENTS    60

16.28

   CONSENTS AND APPROVALS; CONSTRUCTION    60

16.29

   BRING DOWN OF REPRESENTATIONS; SURVIVAL OF WARRANTIES; CUMULATIVE    60

16.30

   INTENTIONALLY OMITTED    61

16.31

   INTENTIONALLY OMITTED    61

16.32

   INTENTIONALLY OMITTED    61

16.33

   EXHIBITS; SCHEDULES    61

16.34

   CONFLICT    61

16.35

   SECURITIZATION INDEMNIFICATION    61

16.36

   BORROWER WAIVERS    64

16.37

   REMEDIES OF BORROWER    64

16.38

   MULTIPLE BORROWERS    64

16.39

   CO-LENDERS    65

EXHIBITS AND SCHEDULES

 

Exhibit A    –    Definitions Exhibit B    –    Property/Legal
Description/Address/Information Exhibit C    –    List of Loan Documents and
Closing Documents Exhibit D    –    Litigation Disclosures Exhibit E    –   
Additional Impounds Exhibit E.1    –    List of Work Exhibit E.2    –   
Designated TI Impound Amount

 

iii



--------------------------------------------------------------------------------

Exhibit F    –    Allocated Loan Amount for each Individual Property Exhibit G
   –    Additional Insurance Provisions Schedule 1    –    Borrowers
Schedule 5.1(v)       Description of REA’s Schedule A-10    –    Property
Managers/Tenant Managers

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into June 25, 2010,
by and between THE ENTITIES SET FORTH ON SCHEDULE 1 (each, a “Borrower” and,
collectively, “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, together
with its successors and assigns, and BANK OF AMERICA, N.A., together with its
successors and assigns (each, a “Co-Lender” and collectively, “Lender”).

R E C I T A L S

Borrower desires to borrow from Lender, and Lender agrees to loan to Borrower,
the amounts described below pursuant to the terms and conditions set forth
herein.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 1. DEFINITIONS

 

1.1 DEFINED TERMS.

Unless otherwise defined in the text of this Agreement, the capitalized terms
generally used in this Agreement shall have the meanings defined or referenced
in Exhibit A attached hereto and incorporated herein for all purposes.

ARTICLE 2. LOAN; LOAN DOCUMENTS; SECURITY

 

2.1 LOAN.

 

  (a) Subject to the terms of this Agreement, Lender agrees to lend to Borrower,
and Borrower agrees to borrow from Lender, the maximum principal sum of TWO
HUNDRED NINETY-TWO MILLION AND 00/100THS DOLLARS ($292,000,000.00), which sum
shall be composed of $185,000,0000.00 as the initial advance (“Initial Advance”)
and $107,000,000.00 as the Earn-Out Advance (as defined below), which sums shall
be evidenced by the Note. The Loan shall be secured by the security interests
and liens granted pursuant to certain of the Security Documents as more
particularly set forth therein. Interest shall accrue, and be payable, in
respect of the Loan as provided herein below.

 

  (b) Lender shall disburse to the Borrower an amount equal to $107,000,000.00
(the “Earn-Out Advance”) of the Loan provided the Borrower satisfies the
following conditions to Lender’s reasonable satisfaction:

 

  (i) No Default exists on the date of disbursement of the Earn-Out Advance;

 

  (ii) Borrower delivers to Lender at least ten (10) days prior to the date of
the Earn-Out Advance (the “Earn-Out Disbursement Date”) written notice
requesting the Earn-Out Advance, provided, however that the Earn-Out
Disbursement Date is no later than sixty (60) days from the date hereof. If any
such notice shall have been given by Borrower, Borrower shall be permitted to
revoke such notice in writing on or prior to the Earn-Out Disbursement Date,
provided Borrower pays all of Lender’s reasonable third party expenses incurred
in connection with the proposed Earn-Out Advance. Notwithstanding the foregoing,
if the conditions to the Earn-Out Advance set forth in this Section 2.1(b) are
satisfied within the sixty (60) day period set forth above, Borrower shall be
required to accept the Earn-Out Advance and the Northrop VA Property shall be
included as a Property and be encumbered by the liens created pursuant to the
Loan Documents;

 

  (iii)

iStar NG LP, a Delaware limited partnership (“LP Owner”) or a Delaware limited
liability company wholly owned, directly or indirectly, by TRT NOIP Fixed Real
Estate Holdco, a Delaware limited liability company, (either such entity,
“Northrop VA Borrower”) shall join each of the Loan Documents as a borrower
thereto and shall deliver

 

1



--------------------------------------------------------------------------------

 

to Lender a Deed of Trust and Absolute Assignment of Rents and Leases and
Security Agreement (and Fixture Filing), an Absolute Assignment of Leases and
Rents and financing statements, each in form and substance as such documents
delivered with respect to the other Properties as of the date hereof,
encumbering the Northrop VA Property;

 

  (iv) Borrower shall enter into such amendments to the Loan Documents necessary
to reflect the Earn-Out Advance, including, but not limited to, amendments to
the Mortgages relating to applicable recording and/or intangible taxes for the
Properties located at 1600-1601 SW 80th Street, Plantation, Florida, 3201
Columbia Road, Richfield, Ohio, and 11493 Sunset Hills Road, Reston, Virginia;

 

  (v) Borrower shall deliver to Lender a letter executed by Northrop VA waiving
its right of first offer to purchase the Northrop VA Property under its Lease in
connection with the purchase by Northrop VA Borrower of the Northrop VA Property
(or purchase at the closing (1) by TRT NOIP Colshire - McLean GP LLC, a Delaware
limited liability company, of the general partner interests of LP Owner held by
iStar NG GenPar Inc., a Delaware corporation and (2) by TRT NOIP Colshire -
McLean LLC, a Delaware limited liability company, of the limited partner
interests of LP Owner held by iStar NG Inc., a Delaware corporation), which such
letter shall be in form and substance satisfactory to Lender in its reasonable
discretion;

 

  (vi) Northrop VA Borrower shall deliver to Lender (1) an officer’s certificate
certifying that there have been no material changes to the Northrop VA Property
since the date of June 4, 2010, as set forth on that certain survey delivered to
Lender prior to the date hereof and (2) title insurance, in form and substance
delivered on the date hereof with regards to the other Properties, with respect
to the Northrop VA Property (A) insuring that no encumbrances affect the
Northrop VA Property other than Permitted Encumbrances (and with respect to
clause (b) of the definition of Permitted Encumbrances, no material changes to
such encumbrances other than as set forth in that certain pro-forma title policy
delivered to Lender on or prior to the date hereof), (B) in the amount of the
Earn-Out Advance disbursed to the Borrower, subject to adjustment (up to 125%)
in the event a tie-in endorsement is not obtained and (C) shall contain such
endorsements as are reasonably required by Lender with respect to the other
Properties previously encumbered by the Mortgages;

 

  (vii) Borrower shall deliver to Lender updated tie-in endorsements, me-too
endorsements and such other revisions to the title insurance policies issued to
Lender on the date hereof with respect to the other Properties to reflect the
Earn-Out Advance, to the extent any of the foregoing is available in the states
where the Properties are located;

 

  (viii) Northrop VA Borrower shall deliver to Lender with respect to the
Northrop VA Property and the Northrop VA Borrower updates to the local law
enforceability opinion, the New York enforceability opinion, the insolvency
opinion and Delaware state law opinions, each delivered to Lender at closing, in
form and substance reasonably acceptable to Lender;

 

  (ix) Borrower shall deliver such other certificates, amendments to
organizational documents, and other documents as may be reasonably requested by
Lender to reflect the Earn-Out Advance;

 

  (x)

If the Earn-Out Disbursement Date occurs prior to the Due Date occurring in
August, 2010, then Borrower shall pay to Lender on the Due Date occurring in
August, 2010, the P&I Payment Amount as set forth in clause (ii) of the
definition thereof, less an amount equal to interest on the amount of the
Earn-Out Advance calculated at the Note Rate for the number of days occurring in
July, 2010, prior to the Earn-Out Disbursement Date. If

 

2



--------------------------------------------------------------------------------

 

the Earn-Out Disbursement Date occurs on or after the Due Date occurring in
August, 2010, then Borrower shall pay to Lender (A) on the Earn-Out Disbursement
Date an amount equal to $101,899.04 which represents the principal payment that
would have been due on the Due Date occurring in August, 2010, with respect to
the Earn-Out Advance, and (B) on the Due Date occurring in September, 2010, the
P&I Payment Amount as set forth in clause (ii) of the definition thereof, less
an amount equal to interest on the amount of the Earn-Out Advance calculated at
the Note Rate for the number of days occurring in August, 2010 prior to the
Earn-Out Disbursement Date; and

 

  (xi) Borrower pays all of Lender’s third-party costs (including reasonable
attorney’s fees) with respect to the Earn-Out Advance. Lender shall reasonably
cooperate with Borrower in structuring the mortgages and the Earn-Out Advance
transaction so as to minimize recordation and mortgage taxes, including such
taxes in the Commonwealth of Virginia, and title insurance premiums.

 

2.2 INTEREST; PAYMENTS.

 

  (a) Interest Accrual. Interest on the outstanding principal balance of the
Note shall accrue from the Disbursement Date at the Note Rate calculated on an
Actual/360 Basis. For the avoidance of doubt, interest will accrue only on the
Initial Advance commencing on the date hereof until such time as the Earn-Out
Advance is made.

 

  (b)

Payments. Monthly payments, each in the P&I Payment Amount, shall commence on
the First P&I Due Date and continue on each Due Date thereafter. In addition, if
the Disbursement Date is not the first (1st) day of a calendar month, an
interest-only payment pursuant to subsection (a) above shall be due on the
Disbursement Date for interest due from and including the Disbursement Date to
the last day of the month ending prior to the First Due Date. On the Maturity
Date, all unpaid principal and accrued but unpaid interest shall be due and
payable in full. All interest shall be paid in arrears. Except as otherwise
specifically provided in this Agreement or the other Loan Documents, all
payments and deposits due under the Note or the other Loan Documents shall be
made to Lender not later than 2:00 p.m., California time, on the day on which
such payment or deposit is due. Any funds received by Lender after such time
shall, for all purposes, be deemed to have been received on the next succeeding
Business Day.

 

  (c) Acknowledgments. Borrower acknowledges that the P&I Payment Amount was
determined using a 30/360 Basis despite the fact that interest on the Note
accrues on an Actual /360 Basis. Interest calculated on an Actual/360 Basis
exceeds interest calculated on a 30/360 Basis and, therefore: (a) a greater
portion of each monthly installment of principal and interest will be applied to
interest using the Actual/360 Basis than would be the case if interest accrued
on a 30/360 Basis; and (b) the unpaid principal balance of the Note on the
Maturity Date will be greater using the Actual/360 Basis than would be the case
if interest accrued on a 30/360 Basis.

 

  (d) Application of Payments. All payments paid by Borrower to Lender in
connection with the obligations of Borrower under this Agreement and under the
other Loan Documents shall be applied in the order of priority as set forth in
the Cash Management Agreement. The P&I Payment Amount shall be applied
(a) first, to accrued but unpaid interest on the Note; and (b) second, to the
unpaid principal balance of the Note. Borrower irrevocably waives the right to
direct the application of any payments at any time received by Lender from or on
behalf of Borrower, and during the continuance of a Default, Borrower agrees
that Lender shall have the continuing exclusive right to apply any payments to
the then due and owing obligations of Borrower in such order of priority as
Lender may deem advisable.

 

2.3 LATE CHARGE; DEFAULT RATE.

 

  (a)

Late Charge. If all or any portion of any payment (including, without
limitation, any payment of any interest, the P&I Payment Amount, Impounds or
other deposit(s)) required hereunder (other than the payment due on the Maturity
Date) is not paid or deposited on or before the day on which

 

3



--------------------------------------------------------------------------------

 

the payment is due, Borrower shall pay a late or collection charge, as
liquidated damages, equal to four percent (4%) of the amount of such unpaid
payment (herein called “Late Charge”). If all or any portion of the payment due
on the Maturity Date is paid after the Maturity Date and on a date which is not
the first (1st) day of a calendar month, Borrower shall pay a late or collection
charge, as liquidated damages, equal to the interest which would have accrued on
such amount during the period commencing on the date payment of such amount is
actually made and ending on the last day of the calendar month in which payment
of such amount is actually made. Borrower acknowledges that Lender will incur
additional expenses as a result of any late payments or deposits hereunder,
which expenses would be impracticable to quantify, and that Borrower’s payments
under this Section 2.3 are a reasonable estimate of such expenses.

 

  (b) Default Rate. Commencing upon a Default and continuing until such Default
shall have been cured by Borrower, all sums owing on the Loan shall bear
interest at the Default Rate.

 

2.4 MAXIMUM RATE PERMITTED BY LAW.

Neither this Agreement, the Note nor any of the other Loan Documents shall be
construed to require the payment or permit the collection of any interest or any
late payment charge in excess of the maximum rate permitted by law. If any such
excess interest or late payment charge is provided for under this Agreement, the
Note or any of the other Loan Documents or if this Agreement, the Note or any of
the other Loan Documents shall be adjudicated to provide for such excess,
Borrower shall not be obligated to pay such excess notwithstanding any other
provision of the Loan Documents. If Lender shall collect amounts which are
deemed to constitute interest and which would increase the effective interest
rate to a rate in excess of the maximum rate permitted by applicable law, all
such amounts deemed to constitute interest in excess of the maximum legal rate
shall, upon such determination, at the option of Lender, be returned to Borrower
or credited against the outstanding principal balance of the Loan.

 

2.5 LOAN DOCUMENTS.

Borrower shall deliver to Lender concurrently with this Agreement each of the
Loan Documents, properly executed and in recordable form, as applicable.

 

2.6 SECURITY.

The Loan and all obligations of Borrower arising hereunder and under the other
Loan Documents shall be secured by (i) the Mortgage creating a senior priority
lien on the Property and the Collateral, (ii) the other Loan Documents and any
security interests and liens created thereby, and (iii) the Impounds established
pursuant to this Agreement. Notwithstanding the foregoing or anything contained
in this Agreement or the other Loan Documents to the contrary, it is expressly
understood and acknowledged by the parties hereto that neither the Guaranty nor
the Hazardous Materials Indemnity Agreement shall constitute security for the
Loan.

ARTICLE 3. BORROWER’S LIABILITY

 

3.1 BORROWER’S LIABILITY.

 

  (a) Limitation. Except as otherwise provided in this Article 3, Lender’s
recovery against Borrower under this Agreement and the other Loan Documents
shall be limited solely to the Property and the Collateral.

 

  (b)

Exceptions; Limited Liability. Nothing contained in this Article 3 or elsewhere
in this Agreement or the other Loan Documents, however, shall limit in any way
the personal liability of Borrower owed to Lender for any Losses (defined below)
incurred by Lender with respect to any of the following matters: (i) fraud or
intentional or willful material misrepresentation by Borrower or Guarantor, or
any Affiliate of Borrower or Guarantor under the control of Borrower or
Guarantor, respectively; (ii) commission of a criminal act by Borrower,
Guarantor, or any Affiliate of Borrower or Guarantor under the control of
Borrower or Guarantor, respectively, which results

 

4



--------------------------------------------------------------------------------

 

in a forfeiture of the Property; (iii) material intentional physical waste of
the Property or the Collateral; (iv) failure to pay property or other taxes,
assessments assessed against the Property or charges which could become Liens on
the Property (other than (x) amounts paid to Lender for taxes, assessments or
charges pursuant to Impounds and where Lender elects (during the continuance of
a Default or otherwise) not to apply such funds toward payment of the taxes,
assessments or charges owed or (y) taxes, assessments or charges owed that are
contested strictly in accordance with the terms of the Loan Documents) to the
extent that the revenue from the Property is sufficient to pay such amount;
(v) failure to maintain insurance as required by this Agreement to the extent
that the revenue from the Property is sufficient to pay the Insurance Premiums
relating thereto; (vi) failure to deliver any insurance or condemnation proceeds
or awards or any security deposits received by Borrower to Lender or to
otherwise apply such sums as required under the terms of the Loan Documents or
any other instrument now or hereafter securing the Loan; (vii) failure to apply
any rents, royalties, accounts, revenues, income, issues and profits which are
collected or received by Borrower during the period of any Default or after
acceleration of the indebtedness and other sums owing under the Loan Documents
to the payment of either (A) such indebtedness or other sums due Lender or
(B) the normal and necessary operating expenses of the Property; (viii) any
breach by Borrower of any covenant in this Agreement or in the Mortgage
regarding Hazardous Materials or in any indemnity or other agreement regarding
Hazardous Materials executed by Borrower in favor of Lender in connection with
the Loan (including, without limitation, the Hazardous Materials Indemnity
Agreement), or any representation or warranty of Borrower regarding Hazardous
Materials contained therein proving to have been untrue in any material respect
when made; (ix) any transfer taxes (or similar fees or taxes) incurred in
connection with a transfer of the Property resulting from a foreclosure of the
Mortgage or a deed-in-lieu of foreclosure of the Property; (x) Borrower’s
failure to comply with the provisions of Sections 5.2 (to the extent such
failure to comply in itself, or in the aggregate with other violations of
Section 5.2 results in the substantive consolidation of Borrower) or
Section 16.35 of this Agreement; (xi) Borrower’s or Guarantor’s failure to
satisfy the Indemnification Obligations (as defined in the Lockbox Agreement)
pursuant to the terms of the Lockbox Agreement; (xii) Borrower’s failure to
deliver the Letter of Credit Assignment in accordance with the terms of
Section 7.4(g) of this Agreement or (xiii) a material misrepresentation with
respect to the representations in Section 5.3 hereof. The term “Losses” as used
herein shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including, but not limited to, reasonable
legal fees and other costs of defense).

 

  (c) Exceptions; Full Recourse. Notwithstanding the foregoing, or anything to
the contrary contained in this Agreement or the other Loan Documents, the
limitation on recourse set forth in Article 3.1(a) and (b) above shall be null
and void and completely inapplicable, and Borrower shall be fully and personally
liable for the payment and performance of all obligations set forth in this
Agreement and the other Loan Documents, including the payment of all principal,
interest and other amounts under the Note, (i) in the event the Property or the
Collateral shall become an asset in (x) a voluntary bankruptcy or insolvency
proceeding or other voluntary Material Action, or (y) an involuntary bankruptcy
or insolvency proceeding or other involuntary Material Action, which, in either
case, is consented to or colluded by Borrower, Guarantor, or an Affiliate of
Borrower, or Guarantor controlled by Borrower or Guarantor, respectively, or
filed by Borrower or Guarantor or an Affiliate of Borrower or Guarantor
controlled by Borrower or Guarantor, respectively, and which is not dismissed
within ninety (90) days of filing; or (ii) in the event of a Default resulting
from a Prohibited Property Transfer or a Prohibited Equity Transfer (excluding,
however, any default under, or violation of, the terms of Section 7.4 of this
Agreement).

 

  (d)

No Waiver, Release or Impairment. Nothing contained in this Article 3 shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower under the Loan Documents, or the
liens and security interests created by the Loan Documents, or Lender’s rights
to enforce its rights and remedies under the Loan

 

5



--------------------------------------------------------------------------------

 

Documents and under any guaranty or indemnity provided herein, in the Loan
Documents or in connection with the Loan, or otherwise provided in equity or
under applicable law, including, without limitation, the right to pursue any
remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under this
Agreement or in the other Loan Documents.

 

  (e) Prevail and Control. The provisions of this Article 3 shall prevail and
control over any contrary provisions elsewhere in this Agreement or the other
Loan Documents.

ARTICLE 4. IMPOUNDS

 

4.1 TAX IMPOUND.

Borrower shall deposit with Lender the following amounts (collectively, “Tax
Impound”): $134,748.00 on the Disbursement Date, and on each Due Date thereafter
commencing with the First P&I Due Date, an amount estimated from time to time by
Lender in its reasonable discretion to be sufficient to pay the real estate
taxes and assessments payable by Borrower with respect to the Property
(collectively, “Taxes”) at least thirty (30) days prior to each date on which
Taxes become delinquent (“Delinquency Date”). The initial estimated monthly
amount to be deposited by Borrower for Taxes on each Due Date is $40,374.00. If
Lender reasonably determines at any time that the Tax Impound will not be
sufficient to pay any Taxes at least thirty (30) days prior to the Delinquency
Date, Lender shall notify Borrower of such determination in writing and Borrower
shall deposit with Lender the amount of such deficiency not more than ten
(10) days after Borrower’s receipt of such notice; provided, however, if
Borrower receives notice of any such deficiency less than thirty (30) days prior
to the Delinquency Date, Borrower shall deposit the amount of such deficiency
with Lender not more than three (3) Business Days after Borrower’s receipt of
such notice, but in no event later than the Business Day immediately preceding
the Delinquency Date. So long as no Default exists, Lender shall apply the Tax
Impound to the payment of the Taxes. Deposits into the Tax Impound shall be
waived, provided no Default is continuing, with respect to any Taxes which a
tenant is required to pay directly to the taxing authority pursuant to the terms
of its Lease, provided (i) Borrower delivers, or causes to be delivered to
Lender, evidence of the timely payment of such Taxes, (ii) such tenant has
exercised all applicable renewal terms under its Lease within the time such
renewals are required to be exercised and (iii) such tenant is not in material
default of its obligations under its Lease beyond all applicable notice and cure
periods.

 

4.2 INSURANCE IMPOUND.

Borrower shall deposit with Lender the following amounts (collectively,
“Insurance Impound”): $0 on the Disbursement Date, and on each Due Date
thereafter commencing with the First P&I Due Date, an amount estimated from time
to time by Lender in its reasonable discretion to be sufficient to pay the
premiums for insurance required to be maintained by Borrower hereunder
(“Insurance Premiums”) at least thirty (30) days prior to the date on which the
current such insurance policies expire (“Insurance Expiration Date”). The
initial estimated monthly amount to be deposited by Borrower for Insurance
Premiums on each Due Date is $0. If Lender reasonably determines at any time
that the Insurance Impound will not be sufficient to pay the Insurance Premiums
at least thirty (30) days prior to the Insurance Expiration Date, Lender shall
notify Borrower of such determination in writing and Borrower shall deposit with
Lender the amount of such deficiency not more than ten (10) days after
Borrower’s receipt of such notice; provided, however, if Borrower receives
notice of any such deficiency less than thirty (30) days prior to the Insurance
Expiration Date, Borrower shall deposit the amount of such deficiency with
Lender not more than three (3) Business Days after Borrower’s receipt of such
notice, but in no event later than the day immediately preceding the Insurance
Expiration Date. So long as no Default exists, Lender shall apply the Insurance
Impound to the payment of the Insurance Premiums. Deposits into the Insurance
Impound shall be waived (i) for any Property covered by a blanket insurance
policy which complies with the requirements of Article 12, and (ii) provided no
Default is continuing, with respect to any Insurance Premiums which a tenant is
required to pay directly to the insurance provider pursuant to the terms of its
Lease, provided (x) Borrower delivers, or

 

6



--------------------------------------------------------------------------------

causes to be delivered to Lender, evidence of the timely payment of such
Insurance Premiums, (y) such tenant has exercised all applicable renewal terms
under its Lease within the time such renewals are required to be exercised and
(z) such tenant is not in material default of its obligations under its Lease
beyond all applicable notice and cure periods.

 

4.3 ADDITIONAL IMPOUNDS.

Borrower shall deposit with Lender any additional Impounds in the manner
prescribed in Exhibit E attached hereto.

 

4.4 CASH MANAGEMENT AGREEMENT.

 

  (a) Borrower shall enter into the Lockbox Agreement which shall govern the
collection of Gross Income and transfer of Gross Income into an account
established under the Cash Management Agreement.

 

  (b) Borrower shall enter into the Cash Management Agreement which shall govern
the holding and disbursement of Gross Income during the term of the Loan.

 

  (c) In the event of a Cash Trap Event Period (as defined in the Cash
Management Agreement), all Excess Cash Flow (as defined in the Cash Management
Agreement) shall be deposited into the Excess Cash Flow Reserve Account (as
defined in the Cash Management Agreement), as more particularly set forth in
Section 2.5(b) of the Cash Management Agreement.

 

4.5 GENERAL.

All deposits required to be made by Borrower under this Article 4, including,
without limitation, the additional impounds set forth on Exhibit E attached
hereto, if any, are herein collectively called “Impounds.” For so long as any of
the Impounds required under this Section 4 are in effect and if Lender
reasonably determines that an Impound was not estimated properly and a
deficiency exists, Lender shall notify Borrower of such deficiency in writing
and Borrower shall deposit or cause the applicable tenant to deposit with Lender
the amount of such deficiency not more than ten (10) days after Borrower’s
receipt of such notice. Lender shall have the right, upon prior advance written
notice and subject to the tenant’s rights under its Lease, to enter upon the
Property at all reasonable times, including without limitation, prior to any
disbursement of Impounds, to inspect any work in process and/or completed for
which Impounds are now or hereafter required, but Lender shall not be obligated
to supervise or inspect any such work or to inform Borrower or any third party
regarding any aspect of any such work. Borrower shall pay to Lender all
reasonable out-of-pocket third party costs and expenses paid or incurred by
Lender from time to time in connection with any request of Borrower for a
disbursement of funds from the Impounds (other than the Tax Impound and the
Insurance Impound). Borrower authorizes Lender to disburse directly to Lender,
from the Impounds or from funds to be disbursed to Borrower from the Impounds,
such sums as may be necessary, at any time and from time to time, to pay all
such reasonable third-party costs and expenses.

 

4.6 GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS.

As security for payment of the Loan and the performance by Borrower of all other
terms, conditions and provisions of the Loan Documents, Borrower hereby pledges
and assigns to Lender, and grants to Lender a security interest in, all
Borrower’s right, title and interest in and to all Impounds. Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in any Impound (or account in which such Impounds
are held), or permit any lien to attach thereto, or any levy to be made thereon,
or any UCC Financing Statements to be filed thereon, except those naming Lender
as the secured party, to be filed with respect thereto. This Agreement is, among
other things, intended by the parties to be a security agreement for purposes of
the UCC. Upon the occurrence and during the continuance of a Default, Lender may
apply all or any part of the Impounds against the amounts outstanding under the
Loan in any order and in any manner as Lender shall elect in Lender’s discretion
without seeking the appointment of a receiver and without adversely affecting
the rights of Lender to foreclose the liens and security interests securing the
Loan or exercise its other rights under the Loan

 

7



--------------------------------------------------------------------------------

Documents. The Impounds shall not constitute trust funds and may be commingled
with other monies held by Lender. All interest which accrues on the foregoing
Impounds except for the Tax Impound and the Insurance Impound (for which no
interest shall be paid) shall be at a rate established by Lender or its
servicing agent, which may or may not be the highest rate then available, shall
accrue for the benefit of Borrower and shall be taxable to Borrower and shall be
added to and disbursed in the same manner and under the same conditions as the
principal sum on which said interest accrued. Upon repayment in full of
Borrower’s obligations under the Loan Documents, all remaining Impounds, if any,
shall be promptly disbursed to Borrower.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

 

5.1 REPRESENTATIONS AND WARRANTIES.

As a material inducement to Lender’s entry into this Agreement, each Borrower,
as to itself, represents and warrants to Lender as of the Effective Date:

 

  (a) Legal Status. Each of Borrower and, if its managing Person such as a
general partner, manager, managing member, or similar Person (each, a “Managing
Entity”) is an entity formed or organized under the laws of any Governmental
Authority, each such Managing Entity, is duly formed or organized and existing
and in good standing under the laws of the state in which such entity is formed
or organized. Borrower and, if applicable, its Managing Entity, is currently
qualified or licensed (as applicable) and shall remain qualified or licensed to
do business in each jurisdiction in which the nature of its business requires it
to be so qualified or licensed under applicable law (including, as to Borrower
and, if required by the law of such jurisdiction, its Managing Entity, the
jurisdiction in which the Property is located).

 

  (b) Authorization and Validity. The execution and delivery of the Loan
Documents to which Borrower is a party have been duly authorized by Borrower and
the Loan Documents constitute valid and binding obligations of Borrower or the
party which executed the same, enforceable in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors’ rights, or by
the application of rules of equity.

 

  (c) Violations. The execution, delivery and performance by Borrower of each of
the Loan Documents do not violate any provision of any law or regulation
applicable to the Borrower and/or the Property, or result in any breach or
default under any contract, obligation, indenture or other instrument to which
Borrower is a party or by which Borrower is bound.

 

  (d) Litigation. There are no pending or to Borrower’s knowledge threatened (in
writing) actions, claims, investigations, suits or proceedings before any
Governmental Authority, court or administrative agency which would have a
Material Adverse Effect other than as described on Exhibit D attached hereto.

 

  (e) Financial Statements. The financial statements of Borrower and of
Guarantor previously delivered by Borrower to Lender: (i) are materially
complete and correct; (ii) present fairly the financial condition of such party;
and (iii) have been prepared in accordance with the same accounting standard
used by Borrower to prepare the financial statements delivered to and approved
by Lender in connection with the making of the Loan, or other accounting
standards approved by Lender. Since the date of such financial statements, there
has been no material adverse change in such financial condition, nor have any
assets or properties reflected on such financial statements been sold,
transferred, assigned, mortgaged, pledged or encumbered which would have a
Material Adverse Effect, except as previously disclosed in writing by Borrower
or Guarantor to Lender.

 

  (f)

Reports. To the best of Borrower’s knowledge, all reports, documents,
instruments and written information delivered by Borrower or Guarantor to Lender
in connection with the Loan, as of the date delivered: (i) are correct in all
material respects and sufficiently complete to give Lender

 

8



--------------------------------------------------------------------------------

 

accurate knowledge of their subject matter thereof; and (ii) do not contain any
material misrepresentation of a material fact or omission of a material fact
which omission makes the provided information misleading in any material
respect.

 

  (g) Income Taxes. There are no pending assessments or adjustments of
Borrower’s income tax payable with respect to any year.

 

  (h) Subordination. There is no agreement or instrument to which Borrower is a
party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations under the Note to an
obligation owed to another party.

 

  (i) ERISA Matters. Borrower is not an employee benefit plan as defined in
Section 3.(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, nor a plan as defined in
Section 4975(e)(1) of the Code (each of the foregoing hereinafter referred to
individually and collectively as a “Plan”). Borrower’s assets do not constitute
“plan assets” of any plan within the meaning of Department of Labor Regulation
Section 2510.3-101. Borrower will not transfer or convey the Property to a Plan
or to a person or entity whose assets constitute such “plan assets,” and
Borrower will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets.” No Lease is a Plan or an entity whose assets
constitute such “plan assets,” and Borrower will not enter into any Lease with a
Plan or an entity whose assets constitute such “plan assets.” With respect to
the Loan, Borrower is acting on Borrower’s own behalf and not on account of or
for the benefit of any Plan.

 

  (j) Leases; Rent Roll. Except as disclosed in the rent roll relating to the
Property (the “Rent Roll”) and the aging report and tenant estoppels relating to
the Property, each delivered to and approved by Lender in connection with the
closing of the Loan, (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are valid and enforceable and in full
force and effect; (c) all of the Leases are arms-length agreements with bona
fide, independent third parties; (d) to Borrower’s knowledge, no party under any
Lease is in default; (e) to Borrower’s knowledge, all Payments due have been
paid in full and no tenant is in arrears in its payment of any Payments;
(f) none of the Payments reserved in the Leases have been assigned or otherwise
pledged or hypothecated by Borrower; (g) to Borrower’s knowledge, none of the
Payments have been collected for more than one (1) month in advance (except a
security deposit shall not be deemed rent collected in advance); (h) the
premises demised under the Leases have been completed and the tenants under the
Leases have accepted the same and have taken possession of the same on a
rent-paying basis; (i) to Borrower’s knowledge, there exist no offsets or
defenses to the payment of any portion of the Payments and Borrower has no
monetary obligation to any tenant under any Lease; (j) Borrower has received no
notice from any tenant challenging the validity or enforceability of any Lease;
(k) there are no agreements with the tenants under the Leases other than
expressly set forth in each Lease; (l) the Leases are valid and enforceable
against Borrower and the tenants set forth therein; (m) other than with respect
to those Leases set forth on Schedule 5.1(j), attached hereto, no Lease contains
an option to purchase, right of first refusal to purchase, right of first
refusal to lease additional space at the Property, or any other similar
provision; (n) no person or entity has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease; (o) to Borrower’s
knowledge, no tenants have exercised any right to “go dark” that they may have
under their Leases; (p) all security deposits relating to the Leases reflected
on the certified rent roll delivered to Lender have been collected by Borrower;
(q) other than as identified on Exhibit E-2 attached hereto, no brokerage
commissions or finders fees are due and payable regarding any Lease; (r) each
tenant is in actual, physical occupancy of the premises demised under its Lease
and is paying full rent under its Lease; and (s) no tenant under any Major Lease
is, to Borrower’s knowledge, a debtor in any state or federal bankruptcy or
insolvency proceeding.

 

  (k) Compliance with Laws; Permits. To the Borrower’s knowledge, the Property
complies in all material respects with all applicable federal, state and local
laws, rules and regulations. Either Borrower or the tenant under the applicable
Lease, as applicable, holds all permits, franchises, licenses and other
authorizations necessary to enable the Property to be operated in compliance
with applicable law.

 

9



--------------------------------------------------------------------------------

  (l) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, SPE Party, Guarantor, Manager (if Manager is an
Affiliate of Borrower), and to Borrower’s knowledge, after having made
reasonable inquiry each Person owning a direct or indirect interest in (other
than in any entity or company whose shares or securities are listed on a
national securities exchange) Borrower, SPE Party, Guarantor and Manager (if
Manager is an Affiliate of Borrower): (i) is not currently identified on the
list of specially designated nationals and blocked persons subject to financial
sanctions that is maintained by the U.S. Treasury Department, Office of Foreign
Assets Control (currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf) or any other similar list maintained by the U.S.
Treasury Department, Office of Foreign Assets Control pursuant to any legal
requirements (or if such list does not exist, the similar list then being
maintained by the United States), including trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States; (ii) is not a Person subject to any trade restriction, trade embargo,
economic sanction, or other prohibition under federal law, including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated thereunder; and (iii) is not in violation of
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism and the Uniting and
Strengthening America by Providing Appropriate Tools Required in Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) ((i), (ii) and (iii),
collectively, the “Patriot Act”), with the result that (A) the investment in
Borrower, SPE Party, Guarantor or Manager (if Manager is an Affiliate of
Borrower), as applicable (whether directly or indirectly), is prohibited by law,
or (B) the Loan is in violation of law.

 

  (m) Conduct of Business. Borrower possesses all permits, franchises and
licenses and all rights to all trademarks, trade names, patents and fictitious
names, if any, necessary to enable Borrower to conduct the business(es) in which
Borrower is now engaged in compliance with applicable law.

 

  (n) Solvency. None of the transactions contemplated by the Loan will be or
have been made with an actual intent to hinder, delay or defraud any present or
future creditors of Borrower, and Borrower, on the Effective Date, will have
received fair and reasonably equivalent value in good faith for the grant of the
liens or security interests effected by the Loan Documents. On the Effective
Date, Borrower will be solvent and will not be rendered insolvent by the
transactions contemplated by the Loan Documents. Borrower is able to pay its
debts as they become due.

 

  (o) Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the Internal Revenue Code of 1986, as amended from
time to time or any successor statute.

 

  (p) Permitted Encumbrances. None of the Permitted Encumbrances, individually
or in the aggregate, materially interferes with the reasonably intended benefits
of the security intended to be provided by this Agreement, the Mortgage, the
Note and the other Loan Documents, materially and adversely affects the value or
marketability of the Property, impairs the use or the operation of the Property
or impairs Borrower’s ability to pay its obligations in a timely manner.

 

  (q) Intentionally omitted.

 

  (r) Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by legal requirements affecting Borrower or the Property or any part thereof or
by the terms and conditions of this Agreement, the Mortgage, the Note or the
other Loan Documents.

 

10



--------------------------------------------------------------------------------

  (s) Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

  (t) Bank Holding Company. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

  (u) Intentionally omitted.

 

  (v) REA Representations. Except as disclosed on third party estoppels obtained
on or prior to the date hereof, (a) each REA is in full force and effect,
(b) neither Borrower nor any other party to any REA is in default of a material
obligation thereunder, (c) there are no conditions which, with the passage of
time or the giving of notice, or both, would constitute a default of a material
obligation thereunder and (d) except as set forth on Schedule 5.1(v) attached
hereto, no REA has been modified, amended or supplemented.

 

  (w) Guarantor Representations. Borrower hereby represents and warrants that,
as of the Effective Date and (except for the representations set forth in
Sections 5.1(d) and (g) hereof) continuing thereafter for the term of the Loan,
the representations and warranties set forth in subsections 5.1(a) through (g),
(l), (n) and (o) above are true and correct with respect to Guarantor, as the
same are applicable to such party. Wherever the term “Borrower” is used in each
of the foregoing subsections it shall be deemed to be “Guarantor”.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Section 5.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender on the date
hereof notwithstanding any investigation heretofore or hereafter made by Lender
or on its behalf.

 

5.2 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPE STATUS.

Borrower hereby represents, warrants and covenants to Lender, with regard to
Borrower, as follows:

 

  (a) Limited Purpose. The sole purpose to be conducted or promoted by Borrower
since its organization is to engage in the following activities:

 

  (i) to acquire, own, hold, lease, operate, manage, maintain, develop and
improve, the Property;

 

  (ii) to enter into and perform its obligations under the Loan Documents;

 

  (iii) to sell, transfer, service, convey, exchange, dispose of, pledge,
assign, borrow money against, finance, refinance or otherwise deal with the
Property to the extent permitted under the Loan Documents; and

 

  (iv) to engage in any lawful act or activity and to exercise any powers
permitted to limited partnerships or limited liability companies, as applicable,
formed under the laws of the State of Delaware that are related or incidental to
and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.

 

11



--------------------------------------------------------------------------------

  (b) Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower, Borrower shall not, while the Loan is outstanding:

 

  (i) guarantee any obligation of any Person, including any Affiliate, or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person, except as contemplated by
the Loan Documents with respect to other Borrowers;

 

  (ii) engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Section 5.2;

 

  (iii) incur, create or assume any indebtedness or liabilities other than, with
respect to Borrower only, (A) the Loan, (B) obligations for which Lender is
collecting an Impound, and (C) unsecured trade payables incurred in the ordinary
course of its business that are related to the ownership and operation of the
Property not to exceed two percent (2%) of the outstanding balance of the Loan,
and which is not evidenced by a note and which must be paid within sixty
(60) days and which are otherwise expressly permitted under the Loan Documents;

 

  (iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that Borrower may invest
in those investments permitted under the Loan Documents;

 

  (v) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Borrower’s business;

 

  (vi) buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);

 

  (vii) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity other than, with respect to SPE Party, its ownership interest in
Borrower;

 

  (viii) own any asset or property other than the Property and incidental
personal or intangible property necessary for the ownership or operation of the
Property or, with respect to SPE Party, its ownership interest in Borrower; or

 

  (ix) take any Material Action without the unanimous written consent of all
partners or members of Borrower or SPE Party, as applicable, including any
Independent Managers of Holdco.

 

  (c) Separateness Covenants. In order to maintain its status as a separate
entity and to avoid any confusion or potential consolidation with any Affiliate,
Borrower represents and warrants that in the conduct of its operations since its
organization it has and will continue to observe the following covenants
(collectively, the “Separateness Provisions”):

 

  (i) maintain books and records and bank accounts separate from those of any
other Person;

 

  (ii) maintain its assets in such a manner that it is not costly or difficult
to segregate, identify or ascertain such assets;

 

  (iii) comply with all organizational formalities necessary to maintain its
separate existence;

 

  (iv) hold itself out to creditors and the public as a legal entity separate
and distinct from any other entity;

 

12



--------------------------------------------------------------------------------

  (v) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; except that Borrower’s assets
may be included in a consolidated financial statement of its Affiliate so long
as appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person, except as contemplated by the
Loan Documents;

 

  (vi) prepare and file its own tax returns separate from those of any Person to
the extent required by applicable law, and pay any taxes required to be paid by
applicable law;

 

  (vii) allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;

 

  (viii) not enter into any transaction with any Affiliate, other than that
certain Agreement with TRT NOIP CEVA Lease Holdco LLC, with respect to rent
payments, except on an arm’s-length basis on terms which are intrinsically fair
and substantially similar to those that would be available for unaffiliated
third parties, and pursuant to written, enforceable agreements;

 

  (ix) conduct business in its own name, and, to the extent Borrower uses
stationery, invoices or checks, use separate stationery, invoices and checks
bearing its own name;

 

  (x) not commingle its assets or funds with those of any other Person, except
as contemplated by the Loan Documents with respect to other Borrowers;

 

  (xi) not assume, guarantee or pay the debts or obligations of any other
Person, except as contemplated by the Loan Documents with respect to other
Borrowers;

 

  (xii) correct any known misunderstanding as to its separate identity;

 

  (xiii) not permit any Affiliate to guarantee or pay its obligations (other
than as set forth in the Loan Documents with respect to (x) other Borrowers and
(y) the Guaranty and the Hazardous Materials Indemnity Agreement);

 

  (xiv) not make loans or advances to any other Person;

 

  (xv) pay its liabilities and expenses out of and to the extent of its own
funds;

 

  (xvi) intentionally omitted;

 

  (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall only apply to the extent that there is positive net cash flow at the
Property after the payment of all operating expenses and debt service, and shall
not require any equity owner to make additional capital contributions to
Borrower; and

 

  (xviii) cause the managers, officers, employees, agents and other
representatives of Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
Borrower.

Failure of Borrower to comply with any of the covenants contained in Sections
5.2(a), (b) or (c) above or any other covenants contained in this Agreement
shall not affect the status of Borrower as a separate legal entity.

 

13



--------------------------------------------------------------------------------

  (d) SPE Covenants in Borrower Organizational Documents. Borrower covenants and
agrees to incorporate the provisions contained in this Section 5.2 into
Borrower’s and SPE Party’s organizational documents and Borrower and SPE Party
agree not to amend, modify or otherwise change its organizational documents with
respect to the provisions of this Section 5.2 without the prior written consent
of the Lender and the confirmation from the Rating Agencies that such amendment,
modification or change will not result in a downgrading or qualification of the
respective rating.

 

  (e) SPE Party. If Borrower is a limited partnership, each general partner of
Borrower shall be a limited liability company, whose sole asset is its interest
in Borrower, with provisions in its organizational documents limiting its
purpose, authority and activities to those set forth in clauses (a) - (c) above
(“GP SPE Party”), modified to allow such SPE Party to act solely as a general
partner of Borrower and to engage in no other business or activity. Such SPE
Party shall at all times (A) continue to own no less than a 0.5% direct equity
ownership interest in Borrower, (B) comply with each of the applicable
covenants, terms and provisions set forth in clauses (a) - (c) above and this
clause (e), and (C) will cause Borrower to comply with the provisions of this
Section 5.2.

 

  (f) Intermediate Holdco. Each Intermediate Holdco shall be a limited liability
company, whose sole asset is its direct or indirect interest in Borrower or GP
SPE Party, with provisions in its organizational documents limiting its purpose,
authority and activities to those set forth in clauses (a) - (c) above, modified
to allow such Intermediate Holdco to act solely as a direct or indirect equity
owner of Borrower or GP SPE Party and to engage in no other business or
activity. Such Intermediate Holdco shall at all times (A) continue to own no
less than 100% direct or indirect equity ownership interest in any Borrower or
GP SPE Party that is a limited liability company and 99% direct interest as a
limited partner in any Borrower that is a limited partnership, (B) comply with
each of the applicable covenants, terms and provisions set forth in clauses (a)
- (c) above, and (C) will cause its subsidiaries to comply with the provisions
of this Section 5.2.

 

  (g) Holdco. Holdco shall be a limited liability company, whose sole asset is
its direct or indirect interest in Borrower, SPE Party and Intermediate Holdco,
with provisions in its organizational documents limiting its purpose, authority
and activities to those set forth in clauses (a) - (c) above, modified to allow
such Holdco to act solely as a direct or indirect equity owner of Borrower, GP
SPE Party and Intermediate Holdco and to engage in no other business or
activity. Such Holdco shall at all times (A) continue to own no less than 100%
direct or indirect equity ownership interest in each Borrower, GP SPE Party and
Intermediate Holdco, (B) comply with each of the applicable covenants, terms and
provisions set forth in clauses (a) - (c) above, and (C) will cause its
subsidiaries to comply with the provisions of this Section 5.2.

 

  (h)

Additional Requirements Applicable to each Borrower that is a Limited Liability
Company, GP SPE Party and Intermediate Holdco. The limited liability company
agreement (the “Non-Holdco LLC Agreement”) of each Borrower that is a limited
liability company, GP SPE Party and Intermediate Holdco (the “Non-Holdco”) shall
provide that (i) upon the occurrence of any event that causes the last remaining
member of Non-Holdco (“Non-Holdco Member”) to cease to be the member of
Non-Holdco (other than (A) upon an assignment by Non-Holdco Member of all of its
limited liability company interest in Non-Holdco and the admission of the
transferee in accordance with the Loan Documents and the Non-Holdco LLC
Agreement or (B) the resignation of Non-Holdco Member and the admission of an
additional member of Non-Holdco in accordance with the terms of the Loan
Documents and the Non-Holdco LLC Agreement), a springing member, which shall be
a Delaware corporation, shall, without any action of any other Person and
simultaneously with the Non-Holdco Member ceasing to be the member of Non-Holdco
automatically be admitted to Non-Holdco as a member with a zero percent (0%)
economic interest (“Corporate Special Member”) and shall continue Non-Holdco
without dissolution and (ii) Corporate Special Member may not resign from
Non-Holdco or transfer its rights as Corporate Special Member unless (A) a
successor special member has been admitted to Non-Holdco as a Corporate Special
Member in accordance with requirements of Delaware law. The Non-Holdco

 

14



--------------------------------------------------------------------------------

 

LLC Agreement shall further provide that (i) Corporate Special Member shall
automatically cease to be a member of Non-Holdco upon the admission to
Non-Holdco of the first substitute member, (ii) Corporate Special Member shall
be a member of Non-Holdco that has no interest in the profits, losses and
capital of Non-Holdco and has no right to receive any distributions of the
assets of Non-Holdco, (iii) pursuant to Section 18-301 of the Act, Corporate
Special Member shall not be required to make any capital contributions to
Non-Holdco and shall not receive a limited liability company interest in
Non-Holdco, (iv) Corporate Special Member, in its capacity as Corporate Special
Member, may not bind Non-Holdco and (v) except as required by any mandatory
provision of the Act, Corporate Special Member shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, Non-Holdco
including, without limitation, the merger, consolidation or conversion of
Non-Holdco. In order to implement the admission to Non-Holdco of Corporate
Special Member, Corporate Special Member shall execute a counterpart to the
Non-Holdco LLC Agreement. Prior to its admission to Non-Holdco as Corporate
Special Member, Corporate Special Member shall not be a member of Non-Holdco.

 

  (i) Non-Consolidation Opinion. Borrower shall provide a bankruptcy
non-consolidation opinion (“Non-Consolidation Opinion”) with respect to
Borrower, its equity owners, Guarantor and such other parties as Lender may
reasonably require, prepared by counsel and in form and substance as approved by
Lender. All of the facts stated and all of the assumptions made in the
Non-Consolidation Opinion, including, but not limited to, in any exhibits
attached thereto, are true and correct in all respects. Borrower has complied
with and will comply and will cause the compliance with all of the assumptions
made with respect to Borrower in the Non-Consolidation Opinion.

 

  (j) Independent Manager. As long as any obligation under the Loan is
outstanding, Holdco at all times shall have at least two (2) Independent
Managers (defined below). The organizational documents of Borrower, GP SPE
Party, Intermediate Holdco and Holdco shall provide that (I) the board of
managers or other governing body of Borrower, GP SPE Party, Intermediate Holdco
or Holdco, as applicable, and the constituent members of Borrower and/or SPE
Party, Intermediate Holdco or Holdco (the “Constituent Members”) shall not take
any Material Action, unless at the time of such action there shall be at least
two (2) Independent Managers engaged by Holdco as provided by the terms hereof
and the organizational documents of Holdco; (II) any resignation, removal or
replacement of any Independent Managers shall not be effective without two
(2) Business Days’ prior written notice to Lender and the Rating Agencies
accompanied by evidence that the replacement Independent Managers satisfies the
applicable terms and conditions hereof and of the applicable organizational
documents; (III) to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act, and notwithstanding any duty otherwise existing
at law or in equity, the Independent Managers shall consider only the interests
of the Constituent Members and Borrower, any GP SPE Party, Intermediate Holdco
and Holdco, depending on which company is subject to the Material Action
(including such entities’ respective creditors) in acting or otherwise voting on
the Material Action (which such fiduciary duties to the Constituent Members, in
each case, shall be deemed to apply solely to the extent of their respective
economic interests in Borrower, GP SPE Party, Intermediate Holdco or Holdco (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
Affiliates of the Constituent Members, Borrower, GP SPE Party, Intermediate
Holdco and Holdco and (z) the interests of any group of Affiliates of which the
Constituent Members, Borrower, GP SPE Party, Intermediate Holdco and Holdco is a
part)); (IV) other than as provided in subsection (III) above, the Independent
Managers shall not have any fiduciary duties to any Constituent Members, any
managers of Borrower, GP SPE Party, Intermediate Holdco or Holdco or any other
Person; (V) the foregoing shall not eliminate the implied contractual covenant
of good faith and fair dealing under applicable law; and (VI) to the fullest
extent permitted by applicable law, including Section 18-1101(e) of the Act, an
Independent Manager shall not be liable to Borrower, GP SPE Party, Intermediate
Holdco, Holdco, or any Constituent Member or any other Person for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Manager acted in bad faith or engaged in willful misconduct.

 

15



--------------------------------------------------------------------------------

For purposes of this paragraph, a “special purpose entity” is an entity whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the provisions of this Section 5.2.

 

  (k) Additional Requirements Applicable to Holdco. The limited liability
company agreement of Holdco (the “LLC Agreement”) shall provide that (i) upon
the occurrence of any event that causes the last remaining member of Holdco
(“Member”) to cease to be the member of Holdco (other than (A) upon an
assignment by Member of all of its limited liability company interest in Holdco
and the admission of the transferee in accordance with the Loan Documents and
the LLC Agreement or (B) the resignation of Member and the admission of an
additional member of Holdco in accordance with the terms of the Loan Documents
and the LLC Agreement), any Person acting as Independent Manager of Holdco
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Holdco automatically be admitted to Holdco as a
member with a zero percent (0%) economic interest (“Special Member”) and shall
continue Holdco without dissolution and (ii) Special Member may not resign from
Holdco or transfer its rights as Special Member unless (A) a successor Special
Member has been admitted to Holdco as a Special Member in accordance with
requirements of Delaware law and (B) after giving effect to such resignation or
transfer, there remains at least two (2) Independent Managers of Holdco. The LLC
Agreement shall further provide that (i) Special Member shall automatically
cease to be a member of Holdco upon the admission to Holdco of the first
substitute member, (ii) Special Member shall be a member of Holdco that has no
interest in the profits, losses and capital of Holdco and has no right to
receive any distributions of the assets of Holdco, (iii) pursuant to
Section 18-301 of the Act, Special Member shall not be required to make any
capital contributions to Holdco and shall not receive a limited liability
company interest in Holdco, (iv) Special Member, in its capacity as Special
Member, may not bind Holdco and (v) except as required by any mandatory
provision of the Act, Special Member in its capacity as a Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Holdco including, without limitation, the merger,
consolidation or conversion of Borrower or SPE Party; provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Manager, to vote on such matters required by the Loan Documents
or the LLC Agreement. In order to implement the admission to Holdco of Special
Member, Special Member shall execute a counterpart to the LLC Agreement. Prior
to its admission to Holdco as Special Member, Special Member shall not be a
member of Holdco, but Special Member may serve as an Independent Manager of
Holdco.

 

  (l)

Additional Requirements Applicable to Limited Liability Companies. The limited
liability company agreement of any limited liability company that is required
hereby to comply with this Section 5.2 shall further provide, that upon the
occurrence of any event that causes the Member or Non-Holdco Member to cease to
be a member of such limited liability company to the fullest extent permitted by
law, the personal representative of member shall, within ninety (90) days after
the occurrence of the event that terminated the continued membership of Member
or Non-Holdco Member in such limited liability company agree in writing (i) to
continue such limited liability company and (ii) to an admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of such limited liability company effective as of the occurrence of the
event that terminated the continued membership of Member or Non-Holdco Member in
such limited liability company. Any action initiated by or brought against
Member, Non-Holdco Member, Corporate Special Member or Special Member under any
Creditors Rights Laws shall not cause Member, Non-Holdco Member, Corporate
Special Member or Special Member to cease to be a member of such limited
liability company and upon the occurrence of such an event, the business of such
limited liability company shall continue without dissolution. The limited
liability company agreement of such limited liability company shall provide that
each of Member, Non-Holdco Member, Corporate Special Member and Special Member
waives any right it might have to agree in writing to dissolve such limited
liability company upon the occurrence of any action initiated by or brought
against Member, Non-Holdco Member, Corporate Special Member or Special Member
under any Creditors Rights Laws, or the occurrence of an event that causes
Member, Non-Holdco Member, Corporate Special Member or Special Member

 

16



--------------------------------------------------------------------------------

 

to cease to be a member of such limited liability company. For purposes of this
subsection 5.2(h), “Creditors Rights Laws” shall mean any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

  (m) Compliance Certificates. Not later than ninety (90) days after and as of
the end of each fiscal year and at any other time upon request from Lender,
Borrower shall provide an Officer’s Certificate certifying as to Borrower’s
continued compliance with the terms of this Section 5.2 and the terms of the
Cash Management Agreement. Additionally, Borrower shall provide Lender with such
other evidence of Borrower’s compliance with this Section 5.2 and the terms of
the Cash Management Agreement as Lender may reasonably request from time to
time.

 

  (n) Past Separateness. Each of iStar CTL Sunset Hills - Reston LLC (the
“Reston VA Borrower”) (and Northrop VA Borrower (in the event the Earn-Out
Advance shall have been made) hereby represents that, from the date of its
respective formation on April 10, 2003 (in the case of Northrop VA Borrower),
and on April 14, 2008 (in the case of Reston VA Borrower), through the date
hereof (in the case of Reston VA Borrower) and the Earn-Out Disbursement Date
(with respect to Northrop VA Borrower):

 

  (i) has not entered into any contract or agreement with any of its Affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
commercially reasonable and substantially similar to those available in an
arm’s-length transaction with an unrelated party;

 

  (ii) has paid all of its debts and liabilities from its assets;

 

  (iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

  (iv) has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person, except in accordance with
principals of consolidation in conformity with generally accepted accounting
principals;

 

  (v) has not had its assets listed as assets on the financial statement of any
other Person;

 

  (vi) has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

 

  (vii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);

 

  (viii) has corrected any known misunderstanding regarding its status as a
separate entity;

 

  (ix) has conducted all of its business and held all of its assets in its own
name;

 

  (x) has not identified itself or any of its affiliates as a division or part
of the other;

 

  (xi) has maintained and utilized separate stationery, invoices and checks
bearing its own name, to the extent necessary to correct any known
misunderstanding regarding its status as a separate entity;

 

  (xii) has not commingled its assets with those of any other Person and has
held all of its assets in its own name;

 

17



--------------------------------------------------------------------------------

  (xiii) has not guaranteed or become obligated for the debts of any other
Person, except with respect to that certain First Guaranty and Suretyship
Agreement dated as of April 28, 2008 and that certain Second Guaranty and
Suretyship Agreement dated as of April 28, 2008, in each case guaranteeing
obligations of iStar CTL Finance LLC, a Delaware limited liability company (the
“Subsidiary”) under that certain Loan Agreement dated as of April 28, 2008,
between the Subsidiary, as borrower, and General Electric Capital Corporation,
as lender (the “GE Loan Agreement”), which guarantees are no longer outstanding,
or as of the date hereof will not be, outstanding;

 

  (xiv) has not held itself out as being responsible for the debts or
obligations of any other Person;

 

  (xv) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

 

  (xvi) has not pledged its assets to secure the obligations of any other
Person, except with respect to guaranteeing obligations of the Subsidiary under
the GE Loan Agreement, which guarantees are no longer, or as of the date hereof
will not be, outstanding, and no such pledge remains, or as of the date hereof
will be, outstanding;

 

  (xvii) has maintained adequate capital in light of its contemplated business
operations;

 

  (xviii) has maintained a sufficient number of employees, if any, in light of
its contemplated business operations and has paid the salaries of its own
employees, if any, from its own funds;

 

  (xix) has not owned any subsidiary or any equity interest in any other entity,
except for [its limited liability company interests in the Subsidiary;

 

  (xx) has not incurred any indebtedness except indebtedness incurred pursuant
to, or permitted under, the GE Loan Agreement that is no longer, or as of the
date hereof, will not be, outstanding;

 

  (xxi) has not had any of its obligations guaranteed by an affiliate, except
for guarantees that have been either released or discharged or guarantees
incurred pursuant to, or permitted under, the GE Loan Agreement that is no
longer, or as of the date here, will not be, outstanding; and

 

  (xxii) none of the tenants holding leasehold interests with respect to the
Property are affiliated with either the Northrop VA Borrower or Reston VA
Borrower.

 

5.3 Representations; Recycled Entities.

Reston VA Borrower (and Northrop VA Borrower in the event the Earn-Out Advance
shall have been made) hereby represents that it:

 

  (a) is and always has been duly formed, validly existing, and in good standing
in the state of its formation and in all other jurisdictions where it is
qualified to do business;

 

  (b) has no judgments or liens of any nature against it except for tax liens
not yet due and liens created or imposed pursuant to or permitted under the GE
Loan Agreement;

 

  (c) is in compliance in all material respects with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all permits necessary for it to operate;

 

18



--------------------------------------------------------------------------------

  (d) is not involved in any dispute with any taxing authority;

 

  (e) has paid all taxes which it owes;

 

  (f) other than its limited liability company interest in the Subsidiary, has
never owned any real property other than the property that is the subject of the
current transaction and personal property necessary or incidental to its
ownership or operation of the applicable Individual Property and has never
engaged in any business other than the ownership and operation of the applicable
Individual Property;

 

  (g) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full, reversed or otherwise fully resolved, which
in either case would reasonably be expected to have a Material Adverse Effect;

 

  (h) has provided Lender with financial statements relating to the Reston VA
Borrower and the Northrop VA Borrower that are required under this Agreement;
and

 

  (i) has no material contingent or actual obligations not related to the
Property except indebtedness incurred pursuant to, or permitted under, the GE
Loan Agreement.

ARTICLE 6. HAZARDOUS MATERIALS

 

6.1 HAZARDOUS MATERIALS INDEMNITY AGREEMENT.

Simultaneously herewith, Borrower and Guarantor have executed and delivered to
Lender the Hazardous Materials Indemnity Agreement, which Hazardous Materials
Indemnity Agreement is not secured by the Mortgage.

ARTICLE 7. COVENANTS OF BORROWER

 

7.1 COSTS AND EXPENSES.

Borrower shall, within ten (10) Business Days of demand, pay Lender all
reasonable, out-of-pocket third party costs and expenses incurred by Lender in
connection with: (a) the preparation of this Agreement and all other Loan
Documents contemplated hereby; (b) any modifications and amendments, if any, of
this Agreement or any of the other Loan Documents; (c) the processing of any
Borrower requests made hereunder and under any of the other Loan Documents;
(d) the enforcement or satisfaction by Lender of any of Borrower’s obligations
under this Agreement and the other Loan Documents; or (e) otherwise protecting
Lender’s interests under this Agreement and any other Loan Document, including,
without limitation, in connection with any “work-out” of the Loan or any
bankruptcy, insolvency, receivership, reorganization, rehabilitation,
liquidation or other similar proceeding in respect of any Obligor or an
assignment by any Obligor for the benefit of its creditors. For all purposes of
this Agreement, Lender’s reasonable costs and expenses as described above
(collectively, “Costs and Expenses”) shall also include, without limitation, as
allocable to the Loan, all appraisal fees, cost engineering and inspection fees,
reasonable third party legal fees and expenses, third party accounting fees,
fees for the disbursement of any Impounds as set forth in Section 4.5 hereof,
environmental and other consultant fees, auditor fees, and the cost to Lender of
any title insurance premiums and title company charges (including for down
dates, abstracts, tax certificates, title insurance endorsements required by
Lender, and UCC financing statements, tax lien and litigation searches),
surveys, recording, reconveyance and notary fees, any transfer and mortgage
taxes, any rating agency fees and expenses for the initial securitization of the
Loan, and any loan servicing and special servicing fees and expenses (including,
without limitation, any “work-out” and/or liquidation fees), any interest
payable to any servicer, any special servicer or any trustee pursuant to a trust
and servicing agreement in respect of advances made by any of the foregoing; all
compensation payable to any special servicer in connection with servicing the
Loan when it is a specially serviced loan or its administration of any of the
Property foreclosed upon; and, except for the regular monthly fee payable to the
servicer, any other cost, fee or expense of the trust fund administering the
Loan (including, but not

 

19



--------------------------------------------------------------------------------

limited to, reimbursements to the trustee thereof, the servicer, any special
servicer, any certificate administrator thereunder and related Persons of each
of the foregoing and indemnification to Persons entitled thereto pursuant to any
trust and servicing agreement governing the Loan, taxes related to the Loan or
the Property payable from the assets of the applicable trust fund, tax related
expenses (other than the recurring expenses of filing or furnishing annual or
other tax or information returns, reports or schedules, which will be paid
by any certificate administrator) and the cost of various opinions of counsel
required to be obtained in connection with servicing the Loan and administration
of the trust fund). Borrower recognizes and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Lender’s internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis and that Lender may, at its option,
require inspection of the Property by an independent supervising architect
and/or cost engineering specialist at least semiannually. If any of the services
described above are provided by an employee of Lender, Lender’s costs and
expenses for such services shall be calculated in accordance with Lender’s
standard charge for such services. Notwithstanding the foregoing, Borrower shall
not be required to pay for more than one appraisal (or for the aforementioned
architect and cost engineering specialist more than once) during the term of the
Loan unless a Default occurs and is continuing or as otherwise required by law.
In addition, if Borrower is undertaking a Restoration or is performing Work that
requires the obtaining of a building permit, then Borrower shall pay the
reasonable out-of-pocket costs of architect’s, engineers and other consultants
retained by Lender to review the performance of such Restoration or Work.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, whenever any term or provision in any Loan Document provides that
Borrower (or Guarantor) shall pay Lender’s costs or expenses, such term or
provision shall be deemed to mean that Borrower (or Guarantor) shall be
responsible to pay only those third party out of pocket costs and expenses
actually incurred by Lender.

 

7.2 ERISA COMPLIANCE.

Borrower shall at all times comply with the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it is a party as
employer, and as soon as possible after Borrower knows, or has reason to know,
that any Reportable Event (as defined in ERISA) with respect to any such plan of
Borrower has occurred, it shall furnish to Lender a written statement setting
forth details as to such Reportable Event and the action, if any, which Borrower
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event furnished to the Pension Benefit Guaranty Corporation.

 

7.3 MANAGEMENT OF PROPERTY; BROKERAGE AGREEMENTS; OTHER AGREEMENTS.

 

  (a) The Property shall at all times be managed by a Qualified Manager pursuant
to a management agreement reasonably approved by Lender and subordinated and
assigned to Lender (unless a Property is being managed by a tenant other than
pursuant to a separate management agreement). Without the prior written consent
of Lender, Borrower shall not enter into any other third party property
management contracts. Each such contract shall be expressly subordinated to the
Loan on terms and conditions reasonably acceptable to Lender. Borrower shall
engage leasing brokers listing contracts only on market terms, and all such
contracts shall be expressly subordinated to the Loan and shall be entered into
using a form that has been reasonably approved by Lender in writing.

 

  (b) Borrower shall not enter into or amend, modify or terminate any Material
Contract without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

  (c) In the event of the transfer of the management of the Property to an
Affiliated Manager, such transfer shall be conditioned upon delivery to Lender
of a new Non-Consolidation Opinion addressing such transfer.

 

20



--------------------------------------------------------------------------------

7.4 COVENANTS - LEASES; MAJOR LEASES.

 

  (a) Leases. Borrower shall, at Borrower’s sole cost and expense:

 

  (i) perform in all material respects all obligations of the landlord under the
Leases and use reasonable efforts to enforce performance by the tenants of all
obligations of the tenants under the Leases;

 

  (ii) use reasonable efforts to keep the Property leased at all times to
tenants Borrower reasonably and in good faith believes are creditworthy, at
rents not less than the fair market rental value (including, but not limited to,
free or discounted rents to the extent the market so requires); and

 

  (iii) promptly deliver to Lender upon execution, a copy of each Lease and all
amendments thereto and waivers thereof; and

 

  (iv) subject to the rights and obligations set forth under the respective
Leases, shall assign to Lender as additional collateral for the Loan any and all
security deposits and letters of credit delivered by any tenant to Borrower.

Unless consented to in writing by Lender or otherwise permitted under any other
provision of the Loan Documents (or unless provided under any existing Leases),
Borrower shall not:

 

  (i) grant any tenant under any Lease any option, right of first refusal or
other right to purchase all or any portion of the Property under any
circumstances (provided, however, if the right to purchase is for an amount in
excess of the Release Price of the Property, Lender’s consent right to any of
the foregoing shall not be unreasonably withheld);

 

  (ii) grant any tenant under any Lease any right to prepay rent more than one
(1) month in advance;

 

  (iii) except upon Lender’s request, execute any assignment of landlord’s
interest in any Lease;

 

  (iv) collect rent or other sums due under any Lease in advance, other than to
collect rent one (1) month in advance of the time when it becomes due; or

 

  (v) enter into any Lease which (aa) is not on fair market terms (which terms
may include free or discounted rent and tenant allowances to the extent the
market so requires); (bb) does not contain a provision requiring the tenant to
execute and deliver to the landlord an estoppel certificate in form and
substance reasonably satisfactory to the landlord promptly upon the landlord’s
request; or (cc) does not contain subordination, non-disturbance and attornment
provisions (including the requirement to provide notice and cure to landlord’s
lender in the event of a landlord default) reasonably satisfactory to Lender.

 

  (b) Major Leases. In addition to the requirements of subsection (a) above,
with respect to any Major Lease (as defined below), unless consented to in
writing by Lender (which consent shall not be unreasonably withheld) or
otherwise permitted under any other provision of the Loan Documents, Borrower
shall not:

 

  (i) enter into any Major Lease;

 

  (ii) terminate (unless the tenant is in monetary default thereunder), modify
or amend a Major Lease (including the term thereof); or

 

  (iii) release or discharge the tenant or any guarantor under any Major Lease
from any material obligation thereunder.

The term “Major Lease,” as used herein, shall mean any Lease, which is, at any
time, a Lease of more than twenty-five percent (25%) of the total rentable area
of any Individual Property, as reasonably determined by Lender. Borrower’s
obligations with respect to Major Leases shall be governed by the provisions of
this Section 7.4.

 

21



--------------------------------------------------------------------------------

  (c) Lease Payment Event. Borrower shall deposit with Lender any sums received
by Borrower in consideration of any termination, modification or amendment, or
settlement (other than a settlement for the payment of past due rent) of any
Lease or any release or discharge of any tenant under any Lease from any
obligation thereunder (a “Lease Payment Event”) and any such sums received by
Borrower shall be held in trust by Borrower for the benefit of Lender. Any such
sums shall be promptly paid to Lender for deposit by Lender into the General TI
Impound or an impound created specifically for the re-tenanting of such space.
Provided no Default is continuing, any such amounts so deposited shall be
returned to Borrower upon the re-leasing of such terminated space and from time
to time upon incurrence of associated Leasing Costs.

 

  (d) Material Default. Borrower shall, at Borrower’s sole cost and expense,
give Lender prompt written notice of any default by landlord or tenant under any
Major Lease of which Borrower has knowledge and which has a Material Adverse
Effect.

 

  (e) Lender Consent Required. Any Lease that does not satisfy the requirements
of this Section 7.4 shall, subject to subsection (f) below, require the prior
written consent of Lender, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, any Major Lease shall, subject to subsection
(f) below, require the prior written consent of Lender. Any Lease that is not a
Major Lease which satisfies the requirements of Section 7.4(a) shall not require
Lender’s written consent.

 

  (f) Request for Approval; Failure to Deny Request. Lender’s failure to deny
any written request by Borrower for Lender’s consent required under this
Section 7.4 or to request additional information in response to such request
within ten (10) Business Days after Lender’s receipt of such request (and all
lease documents and information reasonably related thereto, “Lease Documents”)
shall be deemed to constitute Lender’s consent to such request and Lease
Documents; provided that said written request to Lender conspicuously state in
12 point or larger bold type “PURSUANT TO SECTION 7.4(f) OF THE LOAN AGREEMENT,
BORROWER’S REQUEST FOR APPROVAL OF THE LEASE SHALL BE DEEMED APPROVED IF LENDER
DOES NOT DECLINE APPROVAL IN WRITING OR REQUEST ADDITIONAL INFORMATION
REASONABLY RELATED THERETO IN WRITING WITHIN TEN (10) BUSINESS DAYS OF THIS
LETTER, THE ENCLOSED LEASE AND RELATED INFORMATION AS DESCRIBED HEREIN.” In the
event that Lender requests additional information to complete its review within
the initial ten (10) Business Day period after Borrower’s written request for
approval, Lender’s failure to deny such request by Borrower within five
(5) Business Days after receipt of all of the information Lender has requested
to complete its review shall be deemed to constitute Lender’s consent to such
request; provided that all of the information requested by Lender is delivered
and such information conspicuously states in 12 point or larger bold type
“PURSUANT TO SECTION 7.4(f) OF THE LOAN AGREEMENT, BORROWER’S REQUEST FOR
APPROVAL OF THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT DECLINE
APPROVAL IN WRITING OR REQUEST ADDITIONAL INFORMATION REASONABLY RELATED THERETO
IN WRITING WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS ADDITIONAL
INFORMATION AS DESCRIBED HEREIN.”

 

  (g)

Security Deposits. As additional security for the Loan, Borrower has assigned to
Lender all of Borrower’s right, title and interest in and to any security
deposits or letters of credit delivered to Borrower by tenants at the Property
as security for such tenants’ obligations under their respective Leases. Lender
shall draw on any such letters of credit upon delivery to Lender of an Officer’s
Certificate from Borrower specifying what conditions exist under the applicable
Lease entitling the Borrower to draw on such letter of credit. Any letters of
credit assigned to Lender and held by Lender pursuant to the terms hereof shall
be held in accordance with the terms of the applicable Lease and all applicable
laws. Lender shall return to Borrower any letters of credit held by Lender
hereunder upon the expiration of the Lease applicable to such letter of credit
(or sooner, if required by the terms of such Lease) or upon payment in full of
the Loan, or upon the release of the

 

22



--------------------------------------------------------------------------------

 

applicable Property pursuant to the terms hereof (and Lender shall execute and
deliver any and all assignment documents required or requested by the issuing
bank in order to assign any such letters of credit to Borrower or any other
entity requested by Borrower). Within ten (10) Business Days of the date hereof,
Borrower shall deliver to Lender executed documentation, in form and substance
reasonably acceptable to Lender, from the respective issuers of the letters of
credit evidencing the assignment of such letters of credit from Borrower to
Lender (such obligation, collectively the “Letter of Credit Assignment”).

 

7.5 INTENTIONALLY DELETED.

 

7.6 RIGHT OF SUBORDINATION.

Lender may at any time and from time to time by specific written instrument
intended for such purpose, unilaterally subordinate the lien of the Mortgage to
any Lease, without joinder or consent of, or notice to, Borrower, any tenant or
any other Person. No subordination referred to in this Section 7.6 shall
constitute a subordination to any lien or other encumbrance, whenever arising,
or improve the right of any junior lienholder. Nothing herein shall be construed
as subordinating the Mortgage to any Lease.

 

7.7 FURTHER ASSURANCES.

Upon Lender’s reasonable request and at Borrower’s sole cost and expense,
Borrower shall execute, acknowledge and deliver any other instruments and
perform and/or consent to any other acts necessary, desirable or proper, as
reasonably determined by Lender, to carry out the purposes of this Agreement and
the other Loan Documents or to perfect and preserve any security interests or
liens created by the Loan Documents; provided, however, that no such instruments
shall (1) increase any of the obligations, or reduce any of the rights, of
Borrower or Guarantor under the Loan Documents, (2) increase any costs or
expenses payable by Borrower or Guarantor under the Loan Documents or (3) reduce
any of the obligations, or increase any of the rights, of Lender under the Loan
Documents. The foregoing covenant includes, without limitation, Borrower’s
consent to the revision of any Loan Document in order to correct any scrivener,
clerical or similar errors or to modify any term, condition or provision thereof
in order to satisfy the provisions of this Section 7.7.

 

7.8 ASSIGNMENT.

Without the prior written consent of Lender, Borrower shall not (except as
otherwise permitted under Articles 14 and 15 hereof) assign Borrower’s interest
under any of the Loan Documents, or in any monies due or to become due
thereunder, and any assignment without such consent shall be void.

 

7.9 EXISTENCE.

Borrower shall at all times maintain its current legal existence and preserve
and keep in full force and effect its legal rights and authority.

 

7.10 COMPLIANCE WITH LAWS, ETC.

Borrower shall (a) comply in all material respects with all applicable laws, and
all restrictive covenants of record affecting Borrower or the Property,
performance, prospects, assets or operations of Borrower, and (b) seek to obtain
as needed all permits necessary for its operations and maintain such in good
standing.

 

7.11 LITIGATION.

Borrower shall promptly notify Lender in writing of any litigation pending or
threatened in writing against Borrower (which is not covered by insurance)
claiming damages in excess of Two Hundred and Fifty Thousand and No/100 Dollars
($250,000.00) and of all pending or threatened (in writing) litigation against
Borrower if the aggregate damage claims against Borrower exceed One Million and
No/100 Dollars ($1,000,000.00).

 

23



--------------------------------------------------------------------------------

7.12 MERGER, CONSOLIDATION, TRANSFER OF ASSETS.

Without limiting Borrower’s obligations under Section 5.2, Article 14 and
Article 15 of this Agreement, Borrower shall not: (a) merge or consolidate with
any other entity; (b) make any substantial change in the nature of Borrower’s
business or structure; (c) acquire all or substantially all of the assets of any
other entity; or (d) sell, lease, assign, Transfer or otherwise dispose of a
material part of Borrower’s assets, except in the ordinary course of Borrower’s
business or as otherwise permitted hereunder (including under Section 7.4 and
Article 15 hereof).

 

7.13 ACCOUNTING RECORDS.

Borrower shall maintain adequate books and records in accordance with the same
accounting standard used by Borrower to prepare the financial statements
delivered to and approved by Lender in connection with the making of the Loan or
other accounting standards reasonably approved by Lender. Borrower shall permit
any representative of Lender, at any reasonable time and from time to time
during business hours, upon reasonable advance written notice (but not more
frequently than one time per calendar year unless a Default shall be
continuing), to inspect, audit and examine such books and records and make
copies of same.

 

7.14 PAYMENT OF TAXES AND CLAIMS.

Borrower shall pay (or cause to be paid) (a) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon (unless Lender is paying the same pursuant
to the terms hereof or unless Borrower is contesting any such taxes, assessments
or other governmental charges in good faith pursuant to Section 16.7 herein) and
(b) except to the extent being contested in good faith by appropriate
proceedings and for which appropriate reserves (which may be funds then held as
Impounds, as determined in Lender’s reasonable discretion) have been
established, all claims (including, without limitation, claims for labor,
services, materials and supplies) for sums, which have become due and payable
and which by law have or may become a lien or encumbrance, other than a judgment
lien, upon any of Borrower’s properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto.

 

7.15 MAINTENANCE OF PROPERTY.

Borrower shall maintain (or cause to be maintained) in good repair, working
order and condition in all material respects, excepting ordinary wear and tear,
the Property and will make or cause to be made all appropriate repairs, renewals
and replacements thereof.

 

7.16 QUALIFICATION, NAME; EXISTENCE.

Borrower shall qualify and remain qualified to do business in the jurisdiction
in which the Property is located or in which the nature of its business requires
it to be so qualified. Borrower will transact business solely in its own name.
Borrower will not change its name, address or state of organization without
giving prior written notice thereof to Lender. Borrower shall at all times
maintain its current legal existence and preserve and keep in full force and
effect its legal rights and authority.

 

7.17 ALTERATIONS.

Lender’s prior approval (which approval shall not be unreasonably withheld or
delayed) shall be required in connection with any alterations to any
Improvements (a) that would be reasonably expected to have a Material Adverse
Effect, (b) the cost of which in the aggregate with all ongoing alterations is
reasonably anticipated to exceed the Alteration Threshold or (c) that are
structural in nature, except in each case for alterations or tenant improvements
being made expressly pursuant to existing Leases entered into pursuant to
Section 7.4 or existing as of the date hereof (and as such are deemed approved
by Lender). If the total unpaid amounts incurred and to be incurred with respect
to any alterations to the Improvements under

 

24



--------------------------------------------------------------------------------

subsection (b) above shall at any time exceed the Alteration Threshold (other
than Improvements for which Borrower has deposited Impounds as required
hereunder), Borrower shall, if required in writing by Lender, promptly deliver
to Lender as security for the payment of such amounts and as additional security
for Borrower’s obligations under the Loan Documents any of the following:
(i) cash, (ii) U.S. Obligations, (iii) other securities acceptable to Lender, or
(iv) a completion bond acceptable to Lender. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements over the Alteration Threshold.
In addition to Borrower’s obligation to post security if the alteration exceeds
the Alteration Threshold, Borrower shall deliver to Lender title coverage
reasonably acceptable to Lender to insure Lender for any mechanic’s liens filed
in connection with such alteration to the extent such title coverage is
available at a reasonable cost in the jurisdiction in which the Property is
located. Any such security or excess funds shall be disbursed to Borrower to pay
or reimburse Borrower for completed work related to such alterations, provided
Borrower complies with the requirements for disbursements for work as set forth
in Section 4.4.4(d) of Exhibit E (such work being performed in connection with
such alterations being deemed “Work” in Section 4.4.4(d) of Exhibit E only for
the purposes of disbursements pursuant to this Section 7.17). All such security
or excess funds remaining after completion of the alteration shall be promptly
returned to Borrower.

 

7.18 COMPLIANCE WITH PATRIOT ACT.

Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower, SPE Party, Guarantor, any property manager (if such property
manager is an Affiliate of Borrower) (or any of their respective beneficial
owners, affiliates or participants) or any Person that has an interest in the
Property (including, without limitation, any tenant at the Property) become
listed on any list promulgated under the Patriot Act or is indicted, arraigned,
or custodially detained on charges involving money laundering or predicate
crimes to money laundering, Borrower shall immediately notify Lender. At
Lender’s option, it shall be a Default hereunder if Borrower, SPE Party or
Guarantor becomes listed on any list promulgated under the Patriot Act or is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.

 

7.19 ACCESS TO PROPERTY.

Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
written notice subject to the tenant’s rights under the applicable Lease.

 

7.20 NOTICE OF DEFAULT.

Borrower shall promptly advise Lender of any Material Adverse Effect or of the
occurrence of any Default of which Borrower has knowledge.

 

7.21 COOPERATE IN LEGAL PROCEEDINGS.

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Note, the Mortgage or the other Loan Documents and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings.

 

7.22 PERFORMANCE BY BORROWER.

Borrower shall (a) in a timely manner observe, perform and fulfill each and
every covenant, term and provision to be observed and performed by Borrower
under this Agreement, the Mortgage, the Note and the other Loan Documents and
(b) in a timely manner observe, perform and fulfill, in all material respects,
its material obligations under any other agreement or instrument affecting or
pertaining to the Property and any amendments, modifications of changes thereto.

 

25



--------------------------------------------------------------------------------

7.23 ESTOPPEL CERTIFICATES.

 

  (a) Borrower Estoppel. After request by Lender, Borrower shall, within twenty
(20) days of such request (but in any event, unless a Default is continuing, not
more frequently than twice per calendar year), furnish Lender or any proposed
assignee with a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the rate of interest of the Note, (iv) the terms of payment
and maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Default exists, (vii) that this Agreement, the Note, the Mortgage and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) to
Borrower’s knowledge, whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that all Leases are in full force and effect and have
not been modified (or if modified, setting forth all modifications), (x) the
date to which the Payments thereunder have been paid pursuant to the Leases,
(xi) whether or not, to the best knowledge of Borrower, any of the lessees under
the Leases are in default in any material respect under the Leases, and, if any
of the lessees are in default in any material respect setting forth the specific
nature of all such defaults, (xii) the amount of security deposits held by
Borrower under each Lease and that such amounts are consistent with the amounts
required under each Lease, and (xiii) as to any other matters reasonably
requested by Lender and reasonably related to the Leases, the obligations
created and evidenced hereby and by the Mortgage or the Property.

 

  (b) Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, (but in any event not more frequently than one time per
calendar year), duly executed estoppel certificates from any one or more tenants
as required by Lender attesting to such facts regarding the Lease as Lender may
require, including, but not limited to, attestations that each Lease covered
thereby is in full force and effect with no defaults thereunder on the part of
any party, that no rent under such Leases have been paid more than one (1) month
in advance, except as security, and that the tenant claims no defense or offset
against the full and timely performance of its obligations under the Lease.

 

  (c) In connection with a Secondary Market Transaction in connection with the
Loan (or any portion thereof or interest therein), at Lender’s request, Borrower
shall provide an estoppel certificate to any investor or any prospective
investor in such form, substance and details as Lender, such investor or
prospective investor may reasonably require.

 

  (d) Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from each party under any REA in form and
substance reasonably acceptable to Lender.

 

  (e) On an annual basis, Lender shall promptly provide information reasonably
requested by Borrower to assist with Borrower’s annual auditing, provided such
information is not confidential and is readily available. Any such information
shall be provided without representation or warranty and Borrower shall pay any
reasonable third party costs of Lender associated therewith.

 

7.24 ADVISOR.

TROP shall at all times be operated by an experienced professional advisory firm
(or have internal management similar to what an advisory firm provides)
regularly engaged in the operation and advisement of real estate investment
trusts similar in experience and expertise to TRT.

 

7.25 NO JOINT ASSESSMENT.

Borrower shall not consent to initiate the joint assessment of the Property with
(a) any other real property constituting a tax lot separate from the Property,
or (b) any portion of the Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Property.

 

26



--------------------------------------------------------------------------------

7.26 REA COVENANTS.

Borrower agrees that, without the prior consent of Lender, Borrower will not
enter into any new REA or execute modifications to any existing REA if such new
REA or such modifications will have a Material Adverse Effect. Borrower shall
enforce, shall comply with, and shall use commercially reasonable efforts to
cause each of the parties to each REA to comply with all of the terms and
conditions contained in such REA.

 

7.27 DEFERRED MAINTENANCE.

Within one hundred eighty (180) days of the date hereof, Borrower shall complete
the repairs and replacements as described on Exhibit E-1 attached hereto (the
“Deferred Maintenance”). Notwithstanding the foregoing, for those items set
forth on Exhibit E-1 and identified as “Tenant Responsibility”, Borrower shall
not be required to complete the Deferred Maintenance itself, but shall be
required to enforce the terms of the applicable Lease to cause the tenant under
such Lease to perform such repairs as and when required pursuant to the terms of
the applicable Lease.

 

7.28 Loan to Cost.

At all times while the Mezzanine Loan or any New Mezzanine Loan shall be in
existence, the loan-to-cost ratio (calculated as the quotient of (i) the sum of
(A) the outstanding principal balance of the Loan and (B) the outstanding
principal balance of the Mezzanine Loan or the New Mezzanine Loan, as
applicable, and (ii) the purchase price of all Properties) shall not exceed
sixty-two percent (62%).

ARTICLE 8. FINANCIAL COVENANTS

 

8.1 STATEMENTS REQUIRED.

During the term of the Loan and while any portion of the Debt remains
outstanding, unless Lender otherwise consents in writing or, if prior to a
Securitization or during the continuance of a Default, requests on a more
frequent basis, Borrower shall provide to Lender the following:

 

  (a) Annual Financial Statement. Within sixty (60) days of Lender’s written
request therefor (but in no event earlier than sixty (60) days after the end of
each fiscal year), an unaudited financial statement, signed and certified as
true and correct by an authorized officer of Borrower showing all revenues and
expenses and a balance sheet showing all assets and liabilities of Borrower
relating to the Property for such fiscal year, provided, Borrower shall have a
period of thirty (30) days from the delivery of such statements to provide any
material adjustments to such statements. In addition, not later than one hundred
twenty (120) days after and as of the end of each fiscal year, an audited
operating statement and balance sheet audited by a “Big Four” accounting firm or
any other independent accounting firm reasonably satisfactory to Lender, showing
all revenues and expenses relating to the Property for such fiscal year;

 

  (b) Monthly and Quarterly Operating Statements. Not later than ten (10) days
after request by Lender during the period prior to any sale of the Loan, and
thereafter not later than sixty (60) days after and as of the end of each
calendar quarter, an unaudited operating statement, signed and certified as true
and correct by an authorized officer of Borrower, showing all revenues and
expenses during the most recent month (for which such monthly statements are
available) or quarter and year-to-date;

 

  (c) Intentionally Omitted.

 

  (d)

Annual Budget. Within ninety (90) days after the end of each fiscal year, an
Annual Budget including a Capital Expenditures budget signed and dated by
Borrower, and certified by Borrower

 

27



--------------------------------------------------------------------------------

 

to be a true, complete and correct copy of the Annual Budget adopted by Borrower
for the applicable year; which, upon the occurrence and during the continuance
of a Cash Trap Event Period shall be approved by Lender, which approval shall
not be unreasonably withheld (such approved Annual Budget, an “Approved Annual
Budget”). Until such new proposed budget is approved (if applicable), the prior
existing Approved Annual Budget shall be used for the next calendar year,
adjusted for customary increases of three percent (3%) per item.

 

  (e) Rent Roll. Not later than sixty (60) days after and as of the end of each
calendar quarter (and together with the delivery of the quarterly statements set
forth in 8.1(b)), a Rent Roll signed and dated by Borrower, provided, Borrower
shall have a period of thirty (30) days from the delivery of such Rent Roll to
provide any material adjustments to such Rent Roll;

 

  (f) Compliance Certificates. The Compliance Certificate described in
Section 5.2(i) hereof;

 

  (g) Debt Yield. No later than sixty (60) days after the end of each quarter
(and together with the delivery of the quarterly statements set forth in
8.1(b)), Borrower shall deliver to Lender an Officer’s Certificate setting forth
Borrower’s calculation of the Debt Yield for the Loan, provided, Borrower shall
have a period of thirty (30) days from the delivery of such statement to provide
any material adjustments to such statement; and

 

  (h) Other Information. From time to time prior to a Securitization or during
the continuance of a Default, upon Lender’s delivery to Borrower of at least ten
(10) days’ prior written notice, such other information with regard to Borrower,
principals of Borrower, any Guarantor or the Property, as Lender may reasonably
request in writing.

 

8.2 FORM; WARRANTY.

Borrower agrees that all financial statements to be delivered to Lender pursuant
to this Article 8 shall: (a) be complete and correct in all material respects;
(b) present fairly the financial condition of the party; (c) disclose all
liabilities that are required to be reflected or reserved against; and (d) be
prepared in accordance with the same accounting standard used by Borrower to
prepare the financial statements delivered to and approved by Lender in
connection with the making of the Loan or other accounting standards reasonably
acceptable to Lender. By its execution of this Agreement, Borrower shall be
deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no change in financial condition which would
have a Material Adverse Effect, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement which would have a Material Adverse Effect, except as
disclosed by Borrower in a writing delivered to Lender. Borrower agrees that all
rent rolls and other information to be delivered to Lender pursuant to this
Article 8 shall not contain any misrepresentation or omission of a material
fact.

 

8.3 CHARGE FOR LATE DELIVERY.

If any financial statement, leasing schedule or other items required to be
delivered to Lender pursuant to this Article 8 is not timely delivered,
following written notice from Lender to Borrower, and such failure continues
after ten (10) days of such written notice from Lender, Borrower shall promptly
pay to Lender, as a late charge, the sum of One Thousand and No/100 Dollars
($1,000) per item. In addition, Borrower shall promptly pay to Lender an
additional late charge of Five Hundred and No/100 Dollars ($500.00) per item for
each full month during which such item remains undelivered following written
notice from Lender. Borrower acknowledges that Lender will incur additional
expenses as a result of any such late deliveries, which expenses would be
impracticable to quantify, and that Borrower’s payments under this Article 8 are
a reasonable estimate of such expenses. Borrower acknowledges further that
payment by Borrower of this late charge does not in any manner affect or
otherwise impair or waive any rights and remedies Lender may have hereunder,
under the Loan Documents or under applicable law for any Default.

 

28



--------------------------------------------------------------------------------

ARTICLE 9. DEFAULTS AND REMEDIES

 

9.1 DEFAULT.

For all purposes hereof, “Default” shall mean either an “Optional Default” (as
defined below) or an “Automatic Default” (as defined below).

 

  (a) Optional Default. An “Optional Default” shall occur, at Lender’s option
(exercised in its sole and absolute discretion), upon the occurrence of any of
the following events:

 

  (i) Monetary. Borrower shall fail to (a) pay when due the P& I Payment Amount
or sums which are payable on the Maturity Date, or (b) pay when due any other
sums payable under the Note, this Agreement or any of the other Loan Documents
and such failure continues after ten (10) days’ written notice of such failure
from Lender to Borrower.

 

  (ii) Failure to Perform. Borrower shall fail to observe, perform or discharge
any of Borrower’s obligations, covenants, conditions or agreements, other than
Borrower’s payment obligations, under the Note, this Agreement or any of the
other Loan Documents, and such failure shall remain uncured for forty-five
(45) days after written notice thereof shall have been given to Borrower by
Lender; provided, however, if any failure under this Section 9.1(a)(ii) shall be
of such a nature that it cannot be cured or remedied within such forty-five
(45) days, Borrower shall be entitled to a reasonable period of time to cure or
remedy such failure (not to exceed one hundred twenty (120) days following the
giving of such notice (subject to further extension by Lender, in Lender’s
reasonable discretion)), provided Borrower commences the cure or remedy thereof
within the forty-five (45) day period following the giving of notice and,
thereafter, proceeds with diligence to complete such cure or remedy.

 

  (iii) Representations and Warranties. Any representation, warranty,
certificate or other written statement (financial or otherwise) made or
furnished by or, in the case of any financial statements of Borrower, on behalf
of Borrower or Guarantor, to Lender under or in connection with any of the Loan
Documents shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished.

 

  (iv) Intentionally Omitted.

 

  (v) Bankruptcy of Partners, Managing Member, Guarantors and Sponsor. The
occurrence of an event specified in subsections (b)(i) or (ii) herein as to any
general partner or managing member of Borrower (other than any SPE Party) or
Guarantor.

 

  (b) Automatic Default. An “Automatic Default” shall occur automatically upon
the occurrence of any of the following events:

 

  (i) Voluntary Bankruptcy, Insolvency, Dissolution. (aa) Borrower’s or SPE
Party’s filing a petition for relief under the Bankruptcy Code, or under any
other present or future state or federal law regarding bankruptcy,
reorganization or other relief to debtors (collectively, “Debtor Relief Law”);
or (bb) Borrower’s or SPE Party’s filing any pleading in any involuntary
proceeding under the Bankruptcy Code or other Debtor Relief Law which admits the
petition’s material allegations regarding Borrower’s or SPE Party’s insolvency;
or (cc) Borrower’s or SPE Party’s making a general assignment for the benefit of
creditors; or (dd) Borrower’s or SPE Party’s applying for, or the appointment
of, a receiver, trustee, custodian or liquidator of Borrower, SPE Party or any
of their property; or (ee) the filing by Borrower or SPE Party of a petition
seeking the liquidation or dissolution of Borrower or SPE Party or the
commencement of any other procedure to liquidate or dissolve Borrower or SPE
Party.

 

29



--------------------------------------------------------------------------------

  (ii) Involuntary Bankruptcy. Borrower’s or SPE Party’s failure to effect a
full dismissal of any involuntary petition under the Bankruptcy Code or other
Debtor Relief Law that is filed against Borrower or SPE Party, prior to the
earlier of the entry of any order granting relief sought in the involuntary
petition or ninety (90) days after the date of filing of the petition.

 

9.2 ACCELERATION.

Upon the occurrence of an Optional Default, Lender may, at its option (exercised
in its sole and absolute discretion), declare all principal, interest and other
sums owing to Lender under the Note and the other Loan Documents (including,
without limitation, all unpaid or unreimbursed Costs and Expenses) immediately
due and payable. Upon the occurrence of an Automatic Default, all principal,
interest and other sums owing to Lender under the Note and the other Loan
Documents (including, without limitation, all unpaid or unreimbursed Costs and
Expenses) shall automatically become immediately due and payable.

 

9.3 RIGHTS AND REMEDIES.

In addition to the other rights and remedies above and otherwise in this
Agreement, at any time after a Default, Lender shall have all of the rights and
remedies as set forth in the Mortgage, the other Loan Documents, under
applicable law and in equity. All rights and remedies of Lender under this
Agreement and the other Loan Documents are cumulative and are in addition to all
rights and remedies provided by applicable law and in equity. Lender may enforce
any such remedies or rights either successively or concurrently.

ARTICLE 10. NO PREPAYMENT - DEFEASANCE ONLY

Borrower acknowledges that any prepayment of the Loan will cause Lender to lose
its interest rate yield on the Loan and will possibly require that Lender
reinvest any such prepayment amount in loans of a lesser interest rate yield
(including, without limitation, in debt obligations other than first mortgage
loans on commercial properties). As a consequence, Borrower agrees as follows,
as an integral part of the consideration for Lender’s making the Loan:

 

  10.1 No Voluntary Prepayment. Voluntary prepayment of the Loan is prohibited
during the Prepayment Lockout Period. After the Prepayment Lockout Period,
prepayment of the Loan is permitted in full only, and not in part. Subject to
the foregoing, on and after the Open Period Start Date, Borrower may prepay the
Loan without incurring any prepayment charge or premium.

 

  10.2 Prepayment Charge.

 

  (a)

Basic Charge. Except as provided in clause (c) below and subject to
Section 10.1, if at any time prior to the Open Period Start Date prepayment of
all or a portion of the principal amount of the Loan is tendered by Borrower, a
purchaser at foreclosure or any other Person and accepted by Lender, whether
such prepayment is voluntary, involuntary or made concurrently with or after a
Default, such tender shall be deemed an attempt to circumvent the prohibition
against prepayment set forth in the 10.1 above, and Borrower, such purchaser at
foreclosure or other Person shall pay to Lender on the prepayment date (in
addition to all other sums then due and owing to Lender under the Loan
Documents) a prepayment charge equal to the greater of the following two
amounts: (i) an amount equal to two percent (2%) of the amount prepaid; or
(ii) an amount equal to (A) the amount, if any, by which the sum of the present
values as of the prepayment date of all unpaid principal and interest payments
required under the Loan, calculated by discounting such payments from their
respective Due Dates (or, with respect to the payment required on the Maturity
Date, from the Maturity Date) back to the prepayment date at a discount rate
equal to the Periodic Treasury Yield (defined below) exceeds the outstanding
principal balance of the Loan as of the prepayment date, multiplied by (B) a
fraction whose numerator is the amount prepaid and whose denominator is the
outstanding principal balance of the Loan as of the prepayment date. For
purposes of the foregoing, “Periodic Treasury Yield” means the annual yield to
maturity of the actively traded non-callable

 

30



--------------------------------------------------------------------------------

 

United States Treasury fixed interest rate security (other than any such
security which can be surrendered at the option of the holder at face value in
payment of federal estate tax or which was issued at a substantial discount)
that has a maturity closest to (whether before, on or after) the Maturity Date
(or if two or more such securities have maturity dates equally close to the
Maturity Date, the average annual yield to maturity of all such securities), as
reported in The Wall Street Journal or other authoritative publication or news
retrieval service on the fifth (5th) Business Day preceding the prepayment date.

 

  (b) Additional Charge. If the Loan is prepaid on any day other than a Due
Date, whether such prepayment is voluntary, involuntary or upon full
acceleration of the principal amount of the Loan by Lender following a Default,
Borrower shall pay to Lender on the prepayment date (in addition to the basic
prepayment charge described in Section 10.2(a) above and all other sums then due
and owing to Lender under the Loan and the other Loan Documents) an additional
prepayment charge equal to the interest which would otherwise have accrued on
the amount prepaid (had such prepayment not occurred) during the period from and
including the prepayment date to and including the last day of the calendar
month in which the prepayment occurred.

 

  (c) Exclusion. Notwithstanding the foregoing, no prepayment charge of any kind
shall apply in respect to any prepayment resulting from Lender’s application of
any insurance proceeds or condemnation awards or scheduled P&I Payment Amount to
the outstanding principal balance of the Loan.

 

  10.3 Effect of Prepayment. No partial prepayment of the Loan shall change any
Due Date or the P&I Payment Amount unless Lender otherwise agrees in writing.
Notwithstanding the foregoing, however, (i) in the event of a Partial
Defeasance, the P&I Payment Amount shall be reduced by the monthly principal and
interest payment due under the New Note, and (ii) following the Earn-Out
Advance, the P&I Payment Amount shall be adjusted based on the new outstanding
principal balance of the Loan in the event of a prepayment of the Loan resulting
from Lender’s application of any insurance proceeds as a result of a casualty at
the Northrop VA Property.

 

  10.4 Waiver. Borrower waives any right to prepay the Loan, except under the
terms and conditions set forth in this Article 10 and agrees that if the Loan is
prepaid, Borrower shall pay the prepayment charge set forth above, subject to
Section 10.1 and except as provided for in Section 10.2(c). Borrower hereby
acknowledges that: (a) the inclusion of this waiver of prepayment rights and
agreement to pay the prepayment charge for the right to prepay the Loan was
separately negotiated with Lender; (b) the economic value of the various
elements of this waiver and agreement was discussed; and (c) the consideration
given by Borrower for the Loan was adjusted to reflect the specific waiver and
agreement negotiated between Borrower and Lender and contained herein.

ARTICLE 11. DEFEASANCE - FULL OR PARTIAL.

 

  11.1 Borrower Right to Defease. At any time (and from time to time) during the
Defeasance Option Period, Borrower may elect to effect a Full Defeasance or a
Partial Defeasance, the last Defeasance of all Property being deemed a Full
Defeasance, all in accordance with the provisions of this Article 11, at
Borrower’s sole cost and expense. A Partial Defeasance shall be permitted only
in connection with a release of an Individual Property or to avoid a Cash Trap
Event Period caused by clause (b) in the definition thereof in the Cash
Management Agreement.

 

  11.2 Conditions. Borrower shall only have the right to cause a Defeasance if
all of the following conditions have been satisfied:

 

  (a)

Notice. Borrower shall give at least thirty (30) days written notice to Lender
specifying Borrower’s intended Defeasance Date and, for a Partial Defeasance,
the Individual Property or Properties affected. Simultaneously with the delivery
of such notice, Borrower shall deposit with Lender an amount reasonably
estimated by Lender to be sufficient to reimburse Lender’s anticipated
reasonable and actual out of pocket expenses

 

31



--------------------------------------------------------------------------------

 

in connection with the Defeasance, for which Borrower shall be solely
responsible whether or not the Defeasance shall be completed. If any such notice
shall have been given by Borrower, Borrower shall be permitted to revoke such
notice in writing prior to the Defeasance Date, provided Borrower pays all of
Lender’s reasonable third party expenses incurred in connection with the
proposed Defeasance or Partial Defeasance. Upon completion of the Defeasance or
revocation by Borrower as specified above, Lender shall return any surplus
deposit to Borrower.

 

  (b) No Default. No Default shall exist either on the date of receipt of
Borrower’s notice under Section 11.2(a) above or on the Defeasance Date;
provided, however, Borrower shall be permitted to conduct a Partial Defeasance,
subject to all of the other conditions for a Partial Defeasance herein, while a
Default exists if the release of the Property subject to the Partial Defeasance
will cure such Default.

 

  (c) Payments. Borrower shall pay in full, on or before the Defeasance Date
(i) all unpaid interest accruing under the Loan to and including the Defeasance
Date (or otherwise cause Successor Borrower to assume liability for such
interest), (ii) all other sums due under the Loan and the other Loan Documents
on or before the Defeasance Date, (iii) all reasonable and actual out of pocket
escrow, closing, recording, legal, Rating Agency and other third party fees,
costs and expenses paid or actually incurred by Lender and its agents in
connection with the Defeasance, the release of the lien of the Mortgage on the
Property or the Individual Property, as the case may be, the review of the
proposed Defeasance Collateral and the preparation of the Defeasance Security
Agreements and related documentation, (iv) an administrative fee to Lender of
$35,000, and (v) any revenue, documentary stamp, intangible or other taxes,
charges or fees due in connection with the transfer or assumption of the Loan or
the New Note, or in connection with the Defeasance, excluding income taxes.
Lender shall cooperate with Borrower to effect a Partial Defeasance or Full
Defeasance upon notice by Borrower of its decision to effectuate the same.

 

  (d) Deliveries. Borrower shall, at Borrower’s sole cost and expense, deliver
the following items to Lender on or before the Defeasance Date:

 

  (i) For any Partial Defeasance, the New Note, and the Amended Note evidencing
only the remaining principal balance of the Loan (i.e., the outstanding
principal balance of the Loan immediately prior to the Partial Defeasance, less
the principal balance of the New Note). The New Note and other Defeasance
Security Agreements shall not be cross-defaulted with the Amended Note and other
Loan Documents. Under no circumstances shall the New Note be subject to
prepayment prior to the Open Period Start Date. For the avoidance of doubt, the
Amended Note shall have a principal and interest payment based on the remaining
principal balance of the undefeased portion of the Loan and the New Note shall
have a principal and interest payment based on the defeased portion of the Loan.
The principal and interest payable on the New Note and the Amended Note, in the
aggregate, will, immediately following the Partial Defeasance, equal the
principal and interest payable on the Loan immediately prior to the Partial
Defeasance;

 

  (ii)

The Defeasance Collateral, as substitute collateral for the Loan or, for a
Partial Defeasance, for the New Note, provided, however, that the payments
generated from the Defeasance Collateral (without regard to earnings from
reinvestment of proceeds) must be, in timing and amounts, sufficient to provide
for payment prior, but as close as possible, to (A) all Due Dates occurring
after the Defeasance Date (with each such payment being equal to or greater than
the amount of corresponding amount of scheduled principal and/or interest
required (as applicable) to be paid under the Loan or, for a Partial Defeasance,
under the New Note) for the balance of the term of such note and (B) the Open
Period

 

32



--------------------------------------------------------------------------------

 

Start Date (with such payment being equal to or greater than the outstanding
principal balloon payment together with all interest due with respect to the
Loan or, for a Partial Defeasance, with respect to the New Note, on the Open
Period Start Date and assuming for purposes of calculating the outstanding
principal balloon payment pursuant to this clause d(ii) only, that the Open
Period Start Date is the Maturity Date); and provided further, however, that
Borrower shall take such actions, enter such agreements and issue such orders or
directions (including those specified below), as are necessary or appropriate
and in accordance with customary commercial standards to effectuate book-entry
transfers and pledges through the book-entry facilities of the institution
holding the Defeasance Collateral or otherwise to create and perfect a valid,
enforceable, first priority security interest in the Defeasance Collateral in
favor of Lender;

 

  (iii) The Defeasance Security Agreements creating, attaching and perfecting a
first priority security interest in favor of Lender in the Defeasance
Collateral, which agreements shall provide, among other things, that all
payments generated by the Defeasance Collateral shall be paid directly to Lender
and applied by Lender to amounts then due and payable under the Loan or, for a
Partial Defeasance, under the New Note;

 

  (iv) A certificate of Borrower certifying that all of the requirements of this
Article 11 have been satisfied;

 

  (v) Opinions of counsel for Borrower, addressed to Lender and all Rating
Agencies and delivered by counsel satisfactory to Lender, subject only to
customary assumptions, qualifications and exceptions, stating, among other
things, that (a) Lender has a perfected first priority security interest in the
Defeasance Collateral, (b) the Defeasance Security Agreements are enforceable
against Borrower or successor Borrower, as applicable, in accordance with their
terms and (c) any REMIC that holds the Loan immediately prior to the Defeasance
will not, as a result of the Defeasance, fail to maintain its status as a REMIC;

 

  (vi) A certificate, addressed to Lender and all Rating Agencies, from a firm
of independent certified public accountants reasonably acceptable to Lender,
subject only to customary assumptions, qualifications and exceptions, certifying
that the Defeasance Collateral satisfies the requirements of Section 11.2(d)(ii)
above and certifying that in no fiscal year of Successor Borrower will the
interest earned on the Defeasance Collateral exceed the interest payable for the
same period on the Loan or, for a Partial Defeasance, under the New Note;

 

  (vii) If the Loan is held by a REMIC, written evidence from the Rating
Agencies that the Defeasance will not result in a downgrading, withdrawal or
qualification of the respective ratings in effect immediately prior to the
Defeasance for any securities representing interests in such REMIC which are
then outstanding; and

 

  (viii) Such other certificates, opinions, documents or instruments as are
customary in commercial mortgage defeasance transactions to effect the
Defeasance.

 

  (e) Partial Release Conditions for an Individual Property. For a Partial
Defeasance, the following additional conditions for a release of an Individual
Property shall also have been satisfied:

 

  (i) The Release Property shall be (a) sold in its entirety pursuant to a bona
fide sale of such Property to a third party purchaser that is not an Affiliate
of Borrower or (b) transferred in its entirety to an Affiliate of Borrower in
connection with a refinancing of that Property;

 

33



--------------------------------------------------------------------------------

  (ii) The principal amount of the New Note shall be no less than the applicable
Release Price, or, in the event of a Partial Defeasance as a result of the
substitution of the Northrop VA Property, for an amount equal to the difference
between (i) fifteen percent (15%) of the outstanding principal balance of the
Loan at the time of the substitution in accordance with Section 14.2 hereof and
(ii) the Allocated Loan Amount attributable to the Northrop VA Property;

 

  (iii) If the Loan has been securitized, (A) the Partial Release shall not
cause any of the Rating Agencies to withdraw, qualify or downgrade the
then-applicable rating on any security issued in connection with such
securitization and, if required by Lender, Lender shall have received written
confirmation of this from the applicable Rating Agencies; and (B) the Partial
Release shall not (1) constitute a “significant modification” of the Loan within
the meaning of Treasury Regulation Section 1.860G-2(b) or (2) cause the Loan to
fail to be a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of
the Code, and, if required by Lender, Lender shall have received an opinion of
counsel to this effect, in form and content and issued by counsel satisfactory
to Lender;

 

  (iv) If the Release Party was covered by a title policy which covered any
other Property not released, Borrower shall have delivered any title
endorsements or updated title reports as Lender may reasonably require with
respect to any of the Properties not being released; and

 

  (v) All conditions, if any, for release of the Release Property under the
Mezzanine Loan Agreement, if any, shall have been satisfied or will be satisfied
simultaneously therewith.

 

  (f) Release of Lien. Upon satisfaction of all conditions specified in this
Article 11, the Property and the Collateral (or, for a Partial Defeasance, the
Defeasance Property and the associated portion of the Collateral) shall be
released from the lien of the Mortgage and the other Loan Documents, and the
Defeasance Collateral and the proceeds thereof shall constitute the only
collateral securing the obligations of Borrower under the Loan and the other
Loan Documents (or, for a Partial Defeasance, under the New Note and the
Defeasance Security Agreements). Lender shall, at Borrower’s expense, prepare,
execute and deliver any instruments reasonably necessary to release the lien of
the Mortgage and other Loan Documents from the Defeasance Property and the
Collateral (or, for a Partial Defeasance, the Defeasance Property and the
associated portion of the Collateral).

 

  (g)

Assignment and Assumption. In connection with the Defeasance, Borrower shall, at
the request of Lender, assign all of its right, title and interest in and to the
pledged Defeasance Collateral and all its obligations and rights under the Loan
(or, for a Partial Defeasance, the New Note) and the Defeasance Security
Agreements to Successor Borrower. Successor Borrower shall execute an assumption
agreement in form and substance customary in commercial mortgage defeasance
transactions, pursuant to which it shall assume Borrower’s obligations under the
Loan (or, for a Partial Defeasance, the New Note) and the Defeasance Security
Agreements and Borrower shall be released from such obligations. As conditions
to such assignment and assumption, Borrower shall (i) deliver to Lender opinions
of counsel addressed to Lender and all Rating Agencies, in form and substance
customary in commercial Defeasance transactions and delivered by counsel
reasonably satisfactory to Lender, and subject only to customary assumptions,
qualifications and exceptions, stating, among other things, that such assumption
agreement is enforceable against Borrower and Successor Borrower in accordance
with its terms and that the Loan (or, for a Partial Defeasance, the New Note)
and the Defeasance Security Agreements, as so assumed, are enforceable against
Successor Borrower in accordance with their respective terms, and a bankruptcy
non-consolidation opinion with respect to Successor Borrower, its equity owners
and such other parties as Lender may reasonably require; and (ii) pay all
reasonable and actual out of pocket costs

 

34



--------------------------------------------------------------------------------

 

and expenses incurred by Lender and its agents in connection with such
assignment and assumption (including, without limitation, the formation or
review of Successor Borrower and the preparation of the assumption agreement and
related documentation). Upon such assumption by Successor Borrower, Borrower
shall be relieved of its obligations under the Loan (or, for a Partial
Defeasance, under the New Note), the Defeasance Security Agreements and the
other Loan Documents, but, in the latter case, only to the extent applicable to
the Individual Property affected by the Defeasance other than
(i) representations and warranties made in connection with the Defeasance,
(ii) the obligation to effect the Defeasance in accordance with this Article 11,
and to provide further assurances as necessary to do so, (iii) liability for
losses to Lender resulting from an avoidance, rescission or set-aside of the
Defeasance as a result of actions taken by Borrower, and (iv) those obligations
which are specifically stated in the Loan Documents to survive the repayment of
the Loan or other termination, satisfaction, assignment, amendment or
restatement of the Loan, the Defeasance Security Agreements or the other Loan
Documents or Lender’s exercise of its rights and remedies under any of such
documents and instruments.

ARTICLE 12. INSURANCE

 

12.1 REQUIRED INSURANCE.

Throughout the term of the Loan, Borrower shall maintain the following types of
insurance in the form and content as set forth in this Article 12.

 

  (a) Casualty Insurance. Borrower, at its sole cost and expense, will keep the
Property and the Collateral insured during the entire term of the Loan, for the
mutual benefit of Borrower and Lender, against fire and such other hazards that
would be covered by an insurance policy issued on a Special Form Cause of Loss -
“All Risk” basis (the “Casualty Policy”). The Casualty Policy shall:

 

  (i) include coverage for, and specifically state that coverage is provided
for: Windstorm Coverage (as defined in Section 12.1(b)(iii), hail, Terrorism
Coverage (as defined in Section 12.5 below) and, mold;

 

  (ii) provide coverage in an amount not less than full replacement value,
without deduction for depreciation or co-insurance;

 

  (iii) have a deductible no greater than Twenty-Five Thousand and No/100
Dollars ($25,000.00) per occurrence, with the exception of a deductible no
greater than (i) One Hundred Thousand and No/100 Dollars ($100,000.00) for any
flood location within the 100-500 year flood plain and (ii) Fifty Thousand and
No/100 Dollars ($50,000.00) per occurrence specific to Special Flood Hazard NFIP
coverage for buildings located in Special Flood Hazard zones (other than a
deductible of no greater than five percent (5%) of the replacement cost of the
Property and the Collateral for Windstorm Coverage, Special Excess of NFIP Flood
Hazard Coverage for buildings located in Special Flood Hazard Zones and
earthquake insurance) and no more than five percent (5%) of underwritten net
cash flow as determined by Lender in accordance with its internal underwriting
procedures, and contain a replacement cost endorsement;

 

  (iv) contain a lender’s loss payable endorsement containing provisions
equivalent to those provisions contained in Form 438BFU and naming Lender as the
mortgagee (unless otherwise agreed by Lender in its sole discretion). If the
lender’s loss payable endorsement is not provided on Form 438BFU or ISO Form
CP1218, the applicable form number shall be referenced on the proposed
endorsement and such endorsement must be acceptable to Lender;

 

35



--------------------------------------------------------------------------------

  (v) be evidenced by an Accord 27 (Form Date: March, 1993), an Accord 28
(2003/10) or equivalent form, or such other form acceptable to Lender in its
sole discretion in favor of Lender, as mortgagee and loss payee, and such
evidence shall be provided to Lender. Borrower shall also provide Lender with a
complete copy of the Casualty Policy promptly upon issuance but no later than
sixty (60) days from the closing of the Loan;

 

  (vi) contain a so called “Agreed Amount” endorsement or a “No Co-Insurance”
clause unless otherwise agreed by Lender in its sole and absolute discretion;

 

  (vii) Building Ordinance or Law Coverage sufficient to compensate for the cost
of demolition, increased costs of construction and loss to any undamaged portion
of the improvements at the Property if the current use of the Property or the
improvements thereon are “nonconforming” or “legal nonconforming” or become
“nonconforming” or “legal nonconforming” pursuant to the applicable zoning
regulations and if full rebuildability and continued full use following a
casualty is otherwise not permitted under such zoning regulations; and

 

  (viii) except as provided in subsection(a)(vi) above, not contain any
co-insurance clauses or provisions that would reduce the coverage available
under the Casualty Policy.

 

  (b) Other Property Insurance Coverage. Borrower must also provide the
following additional forms of insurance coverage, whether as additional coverage
under the Casualty Policy or by purchasing one or more additional policies,
which additional coverage or policies shall comply with all of the requirements
contained herein applicable to the Casualty Policy unless otherwise provided
below:

 

  (i) Rental loss and/or business interruption insurance for a period of
(i) twelve (12) months for all properties other than the Northrop VA Property
(following the Earn-Out Advance) or (ii) eighteen (18) months for the Northrop
VA Property (following the Earn-Out Advance), in an amount sufficient such that
the insurer would not deem Borrower a co-insurer under the policy, (A) with loss
payable to Lender; (B) which provides that after the physical loss to the
Property and Collateral occurs, the loss of rents or income, as applicable, will
be insured until such rents or income, as applicable, either return to the same
level that existed prior to the loss, or the expiration of (i) twelve
(12) months for all properties other than the Northrop VA Property (following
the Earn-Out Advance) or (ii) eighteen (18) months for the Northrop VA Property
(following the Earn-Out Advance), whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (C) if required
by Lender from time to time, which contains an extended period of indemnity
endorsement which provides that after the physical loss to such Property and
Collateral has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date that the Property and Collateral
are repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such rental loss and/or business interruption insurance, as
applicable, shall be determined prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross income from
the Property for the succeeding period of coverage required above. All proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in the Note, this Agreement and the other Loan Documents, except to
the extent such amounts are actually paid out of the proceeds of such rental
loss and/or business interruption insurance, as applicable. Any rental loss
and/or business interruption insurance proceeds shall be held by Lender and
disbursed in accordance with Section 12 of this Agreement;

 

36



--------------------------------------------------------------------------------

  (ii) Comprehensive boiler and machinery coverage, without exclusion for
explosion, covering all boilers or other pressure vessels, machinery and
equipment located at the Property, in an amount not less than the full
replacement value thereof and of the building or buildings housing the same and
for “loss of income;”

 

  (iii) Pursuant to Section 12.1(a)(i), coverage for windstorm (“Windstorm
Coverage”), which Windstorm Coverage shall comply with each of the applicable
requirements for insurance policies set forth in this Section 12 (including,
without limitation, those relating to deductibles); provided, that, Lender, at
Lender’s option, may require Borrower to obtain or cause to be obtained the
Windstorm Coverage with higher deductibles than set forth above;

 

  (iv) At all times during which structural construction, repairs or alterations
are being made with respect to the improvements on the Property, and only if the
Property and liability coverage forms do not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the below mentioned Liability Policy; and
(B) the insurance provided for in subsection (a) above written in a so called
Builder’s Risk Completed Value form, including coverage for 100% of the total
construction costs (1) on a non reporting basis, (2) against “all risks” insured
against pursuant to subsection (a) above, and (3) including permission to occupy
the Property; and

 

  (v) Earthquake insurance in any area of increased risk (20% PML or higher).
Lender may change its requirements for Earthquake Insurance from time to time
based on (i) review of a current probable maximum loss seismic study, to be
prepared at Borrower’s expense (up to once every two years), forecasting the
expected damage from any event anticipated to reoccur once in 475 years, on a
50%-certain statistical basis; (ii) actual and potential losses at any other
locations the same earthquake insurance covers and sharing the policy’s
occurrence and annual aggregate limits of available coverage; and (iii) the
amount of lost business or rental income to be expected during Restoration of
the Property.

 

  (c) Liability Insurance. Borrower, at its sole cost and expense and during the
entire term of the Loan, shall maintain:

 

  (i) a Commercial General Liability Coverage Policy on the so-called
“occurrence” form (“Liability Policy”) that includes coverage for contractual
damages, property damage, personal and bodily injuries (including death
resulting therefrom) and provide for a per occurrence minimum limit of liability
of not less than $1,000,000 and a general aggregate minimum limit of liability
of not less than $2,000,000 without any deductible or self-insured retention
unless otherwise agreed by Lender in its sole and absolute discretion (to
continue at not less than the aforesaid limits until reasonably required to be
changed by Lender pursuant to Section 12.2 hereof), and such other liability
insurance as is reasonably requested by Lender. The Liability Policy shall cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations; (3) independent contractors; and (4) contractual liability
coverage with regard to occurrences for property damage, bodily injury, personal
injury and death for so-called “insured” contracts as defined in the Liability
Policy. Further, the policy shall include coverage for, and shall specifically
state that coverage for, Terrorism Coverage and mold are not excluded. Borrower
shall provide a Certificate of Liability Insurance that states the coverage
limits per occurrence and indicates the full name of Borrower as a named
insured, rather than as an additional insured; and

 

37



--------------------------------------------------------------------------------

  (ii) umbrella liability insurance in an amount not less than $50,000,000
million per occurrence on terms consistent with the commercial general liability
insurance policy required under subsection (i) above.

 

  (d) Blanket Insurance. Unless otherwise agreed to by Lender in its sole and
absolute discretion, blanket policies shall be permitted only if (i) coverage
will not be affected by any loss on other properties covered by the policies,
(ii) the policy specifically allocates to each Property the amount of coverage
from time to time required hereunder or shall otherwise provide the same
protection as would a separate policy, and (iii) such policy is approved in
advance in writing by Lender, and Lender’s interest is included therein as
provided in this Agreement, (iv) such policy is otherwise issued in accordance
with the terms of Section 12 of this Agreement, and (v) any changes or
amendments made hereafter to such policy (including any endorsements and riders)
are subject to the approval of Lender or its servicing agent. At all times,
approval of any blanket policy remains subject to review and approval by Lender
based on the schedule of locations and values.

 

12.2 ADDITIONAL INSURANCE.

In addition to the foregoing, Borrower shall at all times obtain and maintain
(or cause to be obtained and maintained) such additional insurance policies and
coverage (i) as may be required pursuant to any and all agreements,
declarations, covenants, and/or other arrangements to which Borrower is party or
to which Borrower or the Property is subject, including, without limitation, any
declarations of covenants, conditions and restrictions or similar covenants
and/or restrictions affecting the Property, franchise agreements, licenses,
leases, codes or ordinances, (ii) as set forth on Exhibit G attached hereto, and
(iii) such other insurance as may from time to time be reasonably required by
Lender in order to protect its interests and/or to satisfy then current market
conditions and requirements.

 

12.3 POLICY REQUIREMENTS.

The Casualty Policy, the Liability Policy and each other insurance policy
required hereunder (each, a “Policy” and, collectively, the “Policies”) shall:

 

  (a) provide that (i) Lender shall receive thirty (30) days’ notice of any
modification, cancellation or expiration of the Policy, (ii) Lender shall
receive ten (10) days’ notice of any nonpayment, and (iii) any such
modification, cancellation or expiration without such notice shall not be
effective against Lender;

 

  (b) unless otherwise agreed by Lender in its sole discretion and except for
flood and earthquake insurance coverage, be issued by an insurer having a
minimum rating of “A” or better from S&P, and, in the event of a ratings
downgrade from S&P, Borrower shall be required to replace said insurer(s) with a
carrier satisfying the claims paying ability ratings required by this subsection
(b);

 

  (c) each insurer shall be admitted or authorized to do business in the state
where the Property is located or shall otherwise be acceptable to Lender in its
sole and absolute discretion;

 

  (d) be evidenced by a certificate or other documents in form and substance
acceptable to Lender, and shall be delivered to Lender on or before the date
hereof;

 

  (e) specifically state on the evidence thereof provided to Lender in
accordance with this Article 12, any exclusion or condition which is a deviation
from standard insurance language or forms;

 

  (f) shall contain clauses or endorsements to the effect that the Policies
shall not be materially changed (other than to increase the coverage provided
thereby) or canceled without at least thirty (30) days’ prior written notice to
Lender and any other party named therein as an additional insured;

 

  (g) shall contain an endorsement providing that no policy shall be impaired or
invalidated by virtue of any act, failure to act, negligence of or violation of
declarations, warranties or conditions contained in such policy by Borrower,
Lender or any other named insured, additional insured or loss payee, except for
the willful misconduct of Lender knowingly in violation of the conditions of
such policy; and

 

38



--------------------------------------------------------------------------------

  (h) shall contain clauses or endorsements to the effect that no act or
negligence of Borrower, or anyone acting for Borrower, or of any tenant or other
occupant, or failure to comply with the provisions of any Policy, which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned.

 

12.4 MAINTENANCE OF INSURANCE.

Borrower shall:

 

  (a) maintain, or cause to be maintained, all required insurance throughout the
term of the Loan and while any obligations of Borrower to Lender under any of
the Loan Documents remain outstanding, at Borrower’s expense, with companies,
and in form and substance satisfactory to Lender. Insurance coverage as required
hereunder which is provided by a tenant at the Property pursuant to a Lease
shall be acceptable coverage hereunder provided Lender has reasonably approved
such coverage and all of the requirements for such insurance coverage in this
Article 12 are satisfied, including, but not limited to, Section 12.6(b);

 

  (b) as a condition to Lender entering into the Loan Documents and making the
Loan, and as and when in the future requested by Lender, forward a paid receipt
to Lender with respect to all insurance coverage required under this Agreement,
and such receipt shall indicate the policy period, the property location and the
annual premium delineated with respect to each type of coverage provided by such
policy. Lender, by reason of accepting, rejecting, approving or obtaining
insurance, shall not incur any liability for: (A) the existence, nonexistence,
form or legal sufficiency of any insurance, (B) the solvency of any insurer or
(C) the payment of claims;

 

  (c) give Lender written notice of the cancellation of any Policies within five
(5) days of receipt of any such notice of cancellation from the insurer; and

 

  (d) deliver to Lender, not less than thirty (30) days prior to the expiration
dates of the Policies (or certificates of insurance) theretofore furnished to
Lender, renewal Policies (or certificates of insurance) accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder.

 

12.5 TERRORISM COVERAGE.

Borrower shall at all times obtain and maintain (or cause to be obtained and
maintained) coverage for Acts of Terror (the “Terrorism Coverage”), which such
Terrorism Coverage shall comply with each of the applicable requirements for the
Policies set forth above (including, without limitation, those relating to
deductibles, except as otherwise agreed to by Lender in its sole and absolute
discretion). As used herein, the term “Terrorism Coverage” shall mean coverage
for Acts of Terror. As used above, “Acts of Terror” shall mean acts of terror or
similar acts of sabotage; provided, that, for so long as the Terrorism Risk
Insurance Act of 2002, as extended and modified by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (as the same may be further modified,
amended, or extended, collectively, “TRIPRA”), remains in full force and effect,
the provisions of TRIPRA shall determine what is deemed to be included within
this definition of “Acts of Terror”. Notwithstanding the foregoing, in no event
shall Borrower be required to pay annual premiums in excess of the TC Cap
(defined below) in order to obtain the Terrorism Coverage (but Borrower shall be
obligated to purchase such portion of the Terrorism Coverage as is obtainable by
payment of annual premiums equal to the TC Cap). As used above, “TC Cap” shall
mean a premium in an amount to provide coverage equal to the outstanding
principal balance of the Loan.

 

39



--------------------------------------------------------------------------------

12.6 CERTAIN RIGHTS OF LENDER.

 

  (a) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, with written notice to Borrower, to take such action as Lender deems
necessary to protect its interest in the Property, including obtaining such
insurance coverage as Lender in its reasonable discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgage and shall bear interest
at the Default Rate;

 

  (b) Borrower shall assign the Policies or proofs of insurance to Lender, in
such manner and form that Lender and its successors and assigns shall at all
times have and hold the same as security for the payment of the Loan. Lender
shall be named as “Mortgagee” and “Loss Payee” on all Property Policies and as
“Additional Insured” on any Liability Policy. If Borrower elects to obtain any
insurance which is not required under this Agreement, all related insurance
policies shall be endorsed in compliance with this Section 12.6(b), and such
additional insurance shall not be canceled without prior notice to Lender. From
time to time upon Lender’s request, Borrower shall identify to Lender all
insurance maintained by Borrower with respect to the Property. The proceeds of
Policies coming into the possession of Lender shall not be deemed trust funds,
and Lender shall be entitled to apply such proceeds as provided in Article 12 of
this Agreement; and

 

  (c) Borrower shall give immediate written notice of any loss to the insurance
carrier and to Lender. Borrower hereby irrevocably authorizes and empowers
Lender, as attorney in fact for Borrower coupled with an interest, to notify any
of Borrower’s insurance carriers to add Lender as a loss payee, mortgagee
insured or additional insured, as the case may be, to any policy maintained by
Borrower (regardless of whether such policy is required under this Agreement),
to make proof of loss, to adjust and compromise any claim under insurance
policies, to appear in and prosecute any action arising from such Policies, to
collect and receive insurance proceeds, and to deduct therefrom Lender’s
reasonable expenses incurred in the collection of such proceeds. Nothing
contained in this Section 12.6(c), however, shall require Lender to incur any
expense or take any action hereunder.

 

12.7 CASUALTY AND CONDEMNATION; RESTORATION PROCEEDS.

 

  (a)

Any and all awards, compensation, reimbursement, damages, proceeds, settlements,
and other payments or relief paid or to be paid, together with all rights and
causes of action relating to or arising from, (i) any insurance policy
maintained by, on behalf of, or by any tenant of the Property for the benefit
of, Borrower following any damage, destruction, casualty or loss to all or any
portion of the Property (a “Casualty”, and such proceeds, “Insurance Proceeds”)
or (ii) any temporary or permanent taking or voluntary conveyance of all or part
of the Property, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority whether or not the same
shall have actually been commenced (a “Taking”, and such proceeds, “Condemnation
Proceeds”, and together with Insurance Proceeds, collectively, “Restoration
Proceeds”) are hereby assigned to Lender as additional collateral security
hereunder subject to the Lien of the Mortgage, to be applied in accordance with
this Article 12. Borrower shall promptly notify Lender of any Casualty or
Taking, but in no event later than ten (10) days thereafter. Subject to the
terms and provisions of the Leases, Lender shall be entitled to receive and
collect all Restoration Proceeds, and Borrower shall instruct and cause the
issuer of each policy of insurance described herein and any applicable
Governmental Authority to deliver to Lender all Restoration Proceeds. Borrower
shall execute such further assignments of the Restoration Proceeds as Lender may
from time to time reasonably require. Notwithstanding the foregoing, if the
Restoration Proceeds, less the amount of Lender’s reasonable costs and expenses
(including attorneys’ fees and costs) incurred in collecting the same (the “Net
Restoration Proceeds”), are $2,000,000 or less (the “Restoration Proceeds
Threshold”), provided no Default then exists, Lender shall disburse such Net
Restoration Proceeds directly to Borrower and Borrower must use such Net
Restoration Proceeds to restore and/or repair the Property. All Insurance
Proceeds received by Borrower or

 

40



--------------------------------------------------------------------------------

 

Lender in respect of business interruption coverage, and all Condemnation
Proceeds received with respect to a temporary Taking available to Borrower,
shall be deposited in a segregated escrow account with Lender or its servicer,
as applicable, and Lender shall estimate the number of months required for
Borrower to restore the damage caused such Casualty or replace cash flow
interrupted by such temporary Taking, as applicable, and shall to the extent of
available proceeds (and subject to any other applicable requirements herein)
divide the aggregate proceeds by such number of months, and, provided no Default
then exists, shall disburse a monthly installment thereof to the Restricted
Account each such month to be held and disbursed in accordance with the terms of
the Cash Management Agreement. Subject to Lender’s rights under Section 12.8,
provided no Default has occurred and is continuing and the Restoration has been
completed in accordance with this Agreement, any Net Restoration Proceeds
available to Borrower for Restoration, to the extent not used by Borrower in
connection with, or to the extent they exceed the cost of such Restoration and
any reasonable costs incurred by Lender, shall be paid to Borrower.

 

  (b) Lender shall be entitled at its option to participate in any compromise,
adjustment or settlement in connection with (i) any insurance policy claims
relating to any Casualty, and (ii) any Taking in an amount in controversy, in
either case, in excess of the Restoration Proceeds Threshold, and Borrower shall
within ten (10) Business Days after request therefor reimburse Lender for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with such participation.
Borrower shall not make any compromise, adjustment or settlement in connection
with any such claim in excess of the Restoration Proceeds Threshold or if a
Default then exists without the prior written approval of Lender, which approval
shall not be unreasonably withheld. Borrower shall not make any compromise,
adjustment or settlement in connection with any claim unless same is
commercially reasonable.

 

  (c) If and to the extent Restoration Proceeds are not required to be made
available to Borrower to be used for the Restoration of the Property affected by
the Casualty or Taking, as applicable, pursuant to this Agreement, Lender shall
be entitled, without Borrower’s consent but subject to the rights of the tenant
under any Lease, to apply such Restoration Proceeds or the balance thereof, at
Lender’s option either (i) to the full or partial payment or prepayment of the
Loan, or (ii) to the Restoration of all or any part of the Property affected by
the Casualty or Taking, as applicable. In the event that a Casualty or Taking
exceeds the thresholds set forth in Section 12.8(d) hereof and Lender has
elected to apply the Restoration Proceeds thereof to the outstanding principal
balance of the Loan, Borrower shall be permitted to release the affected
Property from the Lien of the Mortgage.

 

12.8 RESTORATION.

Borrower shall restore and repair (or shall cause the restoration and repair of)
the Property or any part thereof now or hereafter damaged or destroyed by any
Casualty or affected by any Taking; provided, however, that if the Casualty is
not insured against or insurable, Borrower shall so restore and repair even
though no Insurance Proceeds are received. Notwithstanding anything to the
contrary set forth in Section 12.7, Lender agrees that Lender shall make the Net
Restoration Proceeds (other than business interruption insurance proceeds, which
shall be held and disbursed as provided in Section 12.7) available to Borrower
for Borrower’s restoration and repair of the Property affected by the Casualty
or Taking (a “Restoration”), as applicable, on the following terms and subject
to Borrower’s satisfaction of the following conditions; provided, that Lender
shall have the right to waive any of the following conditions in its sole and
absolute discretion:

 

  (a) At the time of such Casualty or Taking, as applicable, and at all times
thereafter there shall exist no Default;

 

  (b) The Property affected by the Casualty or Taking, as applicable, shall be
capable of being restored (including replacements) to substantially the same
condition, utility, quality and character, as existed immediately prior to such
Casualty or Taking, as applicable, in all material respects with a fair market
value and projected cash flow of the Property equal to or greater than prior to
such Casualty or Taking, as applicable;

 

41



--------------------------------------------------------------------------------

  (c) Borrower shall demonstrate to Lender’s reasonable satisfaction Borrower’s
ability to make the scheduled payments due under the Loan coming due during such
repair or restoration period (after taking into account proceeds from business
interruption insurance carried by Borrower);

 

  (d) (i) in the event of a Casualty, less than thirty percent (30%) of each of
(1) the fair market value of the Property and (2) the rentable area of the
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty or (ii) in the event of a Taking, less than fifteen percent (15%) of
each of (1) the fair market value of the Property and (2) the rentable area of
the Property is taken, no material portion of the Improvements is located on
such land and such Taking does not materially impair the existing access to the
Property. In this clause (d), the fair market value shall be reasonably
determined by Lender, provided, however, if Borrower reasonably objects to
Lender’s determination of fair market value, the fair market value shall be
determined by an appraisal reasonably acceptable to Borrower and Lender;

 

  (e) Borrower shall have provided to Lender all of the following, and
collaterally assigned the same to Lender pursuant to assignment documents
reasonably acceptable to Lender: (i) an architect’s contract with an architect
reasonably acceptable to Lender and complete plans and specifications for the
Restoration of the Property lost or damaged to the condition, utility and value
required by Section 12.8(b); (ii) fixed-price or guaranteed maximum cost
construction contracts with contractors reasonably acceptable to Lender for
completion of the Restoration work in accordance with the aforementioned plans
and specifications; (iii) such additional funds (if any) as are necessary from
time to time, in Lender’s reasonable opinion, to complete the Restoration (which
funds shall be held by Lender as additional collateral securing the Loan and
shall be disbursed, if at all, pursuant to this Article 12); and (iv) copies of
all permits and licenses necessary to complete the Restoration in accordance
with the plans and specifications and all applicable laws;

 

  (f) Borrower shall use commercially reasonable efforts to commence such work
within one hundred eighty (180) days after such Casualty or Taking, as
applicable, and shall diligently pursue such work to completion;

 

  (g) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) such time as may be required under applicable laws in order
to repair and restore the Property to the condition as required hereunder,
(C) the expiration of the business interruption insurance coverage referred to
in Section 12.1(b)(ii), and (D) earliest date required pursuant to the terms of
any applicable Major Lease; and

 

  (h) the Property and the use thereof after the Restoration will be in
compliance with all applicable laws in all material respects.

 

12.9 DISBURSEMENT.

 

  (a) Each disbursement by Lender of such Restoration Proceeds shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices, including, without limitation, requiring lien waivers,
performance and insurance bonds, and any other documents, instruments or items
which may be customarily required by lenders.

 

  (b)

In no event shall Lender be obligated to make disbursements of Restoration
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as determined by Lender,
less, as to each contractor, subcontractor or materialman engaged in a
Restoration, an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of such Restoration, as
reasonably determined by Lender, and (ii) the amount actually withheld by
Borrower (the “Casualty Retainage”). The Casualty Retainage shall not be
released until Lender reasonably determines that the Restoration

 

42



--------------------------------------------------------------------------------

 

has been completed in accordance with the provisions of this Agreement and that
all approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage.

ARTICLE 13. INDEMNITY

 

13.1 INDEMNITY.

BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AND SUCCESSORS AND ASSIGNS
(EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL ACTUAL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND REASONABLE LEGAL OR
OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) WHICH LENDER OR SUCH OTHER INDEMNITEE MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN
PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY FAILURE
AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS, COVENANTS OR WARRANTIES TO BE
TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER, CONSTITUENT PARTNER OR
MEMBER OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALS SUPPLIER,
ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF THE
PROPERTY; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS, OR LEGAL OR OTHER EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. BORROWER SHALL
PROMPTLY PAY TO LENDER UPON DEMAND (WHICH DEMAND SHALL BE GIVEN PROMPTLY
PROVIDED FAILURE TO PROMPTLY DELIVER SUCH DEMAND SHALL NOT ADVERSELY AFFECT
LENDER’S RIGHTS HEREUNDER) ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND
OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE
CANCELLATION OF THE NOTE AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE
OF ANY SECURITY FOR THE LOAN.

 

13.2 DUTY TO DEFEND, LEGAL FEES AND OTHER FEES AND EXPENSES.

Upon written request by any Indemnitee, Borrower shall defend such Indemnitee
(if requested by any Indemnitee, in the name of the Indemnitee) by attorneys and
other professionals approved by the Indemnitee. Notwithstanding the foregoing,
any Indemnitee may, in their sole discretion, engage their own attorneys and
other professionals to defend or assist them, and, at the option of Indemnitee,
their attorneys shall control the resolution of any claim or proceeding (other
than a settlement thereof, which will require the prior written consent of
Borrower). Upon demand, Borrower shall pay or, in the sole discretion of the
Indemnitee, reimburse, the Indemnitee for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

13.3 MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Indemnitee from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnitee and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of the Mortgage, the Note or any of the other Loan Documents.

 

43



--------------------------------------------------------------------------------

13.4 ERISA INDEMNIFICATION.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnitee from and against any and all Losses
(including, without limitation, reasonable attorneys’ fees and costs incurred in
the investigation, defense, and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion) that Indemnitee may incur, directly or indirectly, as
a result of a default under Sections 5.1(i) and 7.2 of this Agreement.

 

13.5 SPECIAL SERVICING.

Borrower shall pay all reasonable special servicing fees relating the transfer
of the Loan to special servicing at any time during the term of the Loan and for
so long as the Loan is in special servicing. The obligations of Borrower set
forth in this Section 13.5 are limited to the Borrower and Guarantor shall have
no liability to Lender hereunder.

ARTICLE 14. TRANSFER AND SUBSTITUTION OF PROPERTY

 

14.1 TRANSFER OF PROPERTY; ASSUMPTION OF LOAN.

Notwithstanding anything to the contrary contained in the Mortgage, Lender shall
consent to the voluntary sale or exchange of all (but not a portion) of the
Property by Mortgagor and an assumption of the Loan by the transferee no more
than three (3) times so long as no Default has occurred and is continuing and
all of the following conditions precedent have been satisfied:

 

  (a) Notice. Lender’s receipt of not less than forty-five (45) days’ prior
written notice of the proposed sale or exchange;

 

  (b) Credit Review and Underwriting. Lender’s reasonable determination that the
proposed purchaser, the proposed guarantor(s), if any, and the Property all
satisfy Lender’s then applicable credit review and market underwriting standards
consistently applied to all borrowers, taking into consideration, among other
things, (a) the experience and financial strength and condition and credit
quality of the proposed purchaser and the proposed guarantor(s), (b) any
decrease in the Property’s cash flow which would result from any increase in
real property taxes due to any anticipated reassessment of the Property for tax
purposes, and (c) any requirement of Lender that the proposed purchaser satisfy
Lender’s then applicable criteria for a single purpose bankruptcy remote entity;

 

  (c) Experience. Lender’s reasonable determination that the proposed purchaser
possesses satisfactory recent experience in the ownership and operation of
properties similar to the Property;

 

  (d) Impounds. Lender’s receipt of such new or increased Impounds as Lender may
reasonably require, including, without limitation, new or increased Impounds for
taxes, insurance, tenant improvements and leasing commissions, capital
improvements and capital expenditures, and the amendment of the Loan Documents
to require the purchaser to make monthly deposits of such new or increased
Impounds for such purposes thereafter;

 

  (e) Documents and Instruments. Lender’s receipt of such fully executed
documents and instruments as Lender shall reasonably require, in form and
content reasonably satisfactory to Lender, including, without limitation, (i) an
assumption agreement under which the purchaser assumes all obligations and
liabilities of Borrower under this Agreement and the other Loan Documents and
agrees to such amendments to the Loan Documents as Lender may reasonably require
in order to reflect the change in the borrowing entity and principals and any
new or increased Impounds, and (ii) a consent to the sale or exchange by each
existing Guarantor and a reaffirmation of each Guarantor’s obligations and
liabilities under each guaranty or the execution of new guaranties by new
guarantors satisfactory to Lender in its reasonable discretion,

 

44



--------------------------------------------------------------------------------

  (f) Opinions. The purchaser shall furnish an opinion of counsel reasonably
satisfactory to Lender and its counsel (i) that the assumption of the Loan has
been duly authorized, executed and delivered, and that the Note, the assumption
agreement and the other Loan Documents are valid, binding and enforceable
against the purchaser in accordance with their terms, (ii) that purchaser, any
member or general partner of the purchaser (including any SPE Party), and any
additional signatory of the purchaser have been duly formed or organized and are
in existence and good standing, and (iii) with respect to such other matters as
Lender may reasonably request, and if required in connection with the original
Loan, a bankruptcy non-consolidation opinion with respect to the purchaser, its
equity owners, Guarantor and such other parties as Lender may require,
substantially in the form as executed at closing of the original Loan;

 

  (g) Title Insurance. If required by Lender, delivery to Lender of evidence of
title insurance reasonably satisfactory to Lender insuring Lender that the lien
of the Mortgage and the priority thereof will not be impaired or affected by
reason of such sale or exchange of the Property;

 

  (h) Assumption Fee. Payment to Lender of an assumption fee equal to one half
of one percent (.5%) of the then outstanding principal balance of the Note, but
not less than Fifteen Thousand and No/100 Dollars ($15,000);

 

  (i) Costs and Expenses. Payment to Lender of any and all reasonable costs and
expenses paid or incurred by Lender in connection with any request for a sale or
exchange, including, without limitation, all in-house or outside counsel
attorneys’ fees, title insurance fees, lien and tax search fees, appraisal fees,
inspection fees, and environmental consultant’s fees and any fees or charges of
the applicable Rating Agencies;

 

  (j) No Downgrade. If required by Lender and with Lender’s assistance, delivery
to Lender of written evidence from the Rating Agencies that such sale or
exchange will not result in a downgrading, withdrawal or qualification of the
respective ratings in effect immediately prior to the sale or exchange for any
securities issued in connection with the securitization of the Loan which are
then outstanding; and

 

  (k) No Adverse REMIC Event. If required by Lender, delivery to Lender of an
opinion of tax counsel, in form and content and issued by tax counsel
satisfactory to Lender’s counsel, that such sale or exchange shall not
(a) constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.860G-2(b) or (b) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code.

Lender shall fully release Borrower and each existing Guarantor from any further
obligation or liability to Lender under this Agreement and the other Loan
Documents upon the assumption by the purchaser and each new guarantor of all of
Borrower’s and each Guarantor’s obligations and liabilities hereunder and under
the Loan Documents and the satisfaction of all other conditions precedent to a
sale or exchange in accordance with the provisions of this Article 14.

Notwithstanding the foregoing or anything herein to the contrary, Borrower may
not exercise its rights pursuant to this Article 14 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
securitization of the Loan and ending on the date that is sixty (60) days after
the date of such securitization of the Loan.

 

14.2 SUBSTITUTION.

 

  (a)

Subject to the terms and conditions set forth in this Section 14.2, following
the Earn-Out Advance, Borrower may obtain a release of the Lien of the Mortgage
(and the related Loan Documents) on the Northrop VA Property (the “Substituted
Property”), but only up to fifteen percent (15%) of the outstanding principal
balance of the Loan, it being understood that the difference between fifteen

 

45



--------------------------------------------------------------------------------

 

(15%) of the outstanding principal balance of the Loan and the Allocated Loan
Amount of the Substituted Property shall be subject to Partial Defeasance, by
substituting therefor another commercial property or properties of like kind and
quality acquired by Borrower or an Affiliate thereof (the “Substitute
Property”), provided that the following conditions precedent are satisfied:

(A) the purchase option granted with respect to the Northrop VA Property shall
have been exercised;

(B) all conditions to substitute the Northrop VA Property in the Mezzanine Loan
Agreement shall have been satisfied;

(C) the Maturity Date shall have not occurred.

(D) Lender shall have received at least forty-five (45) days prior written
notice requesting the substitution and identifying the Substitute Property.

(E) Lender shall have received a copy of a deed conveying all of Borrower’s
right, title and interest in and to the Substituted Property to an entity other
than Borrower pursuant to the purchase option with respect to the Northrop VA
Property and a letter from Borrower countersigned by a title insurance company
acknowledging receipt of such deed and agreeing to record such deed in the real
estate records for the county in which the Substituted Property is located.

(F) Lender shall have received a fee in the amount of one quarter of one percent
(0.25%) of the Release Price for the Substituted Property.

(G) If the Loan is part of a Securitization, Lender shall have received an
appraisal of the Substitute Property, dated no more than sixty (60) days prior
to the substitution date, by an appraiser reasonably acceptable to the Rating
Agencies.

(H) The fair market value of the Substitute Property shall not be less than one
hundred five percent (105%) of the greater of (A) the fair market value of the
Substituted Property as of the Disbursement Date and (B) the fair market value
of the Substituted Property as of the date immediately preceding the
substitution, which determination shall be made by (I) Lender in its reasonable
discretion if the Loan is not part of a Securitization and (II) Lender based on
the appraisals delivered pursuant to clause (G) above if the Loan is part of a
Securitization.

(I) After giving effect to the substitution, the Debt Yield for the Loan for all
of the Properties (excluding the Substituted Property and including the
Substitute Property) is not less than the greater of (i) the Closing Date Debt
Yield and (ii) the Debt Yield for the Loan for all of the Properties as of the
date immediately preceding the substitution.

(J) The Adjusted Actual Net Operating Income for the Substitute Property as of
the date of the substitution is greater than the Adjusted Actual Net Income for
the Substitute Property of any of the prior three (3) years.

(K) The Adjusted Actual Net Operating Income for the Substitute Property is
greater than one hundred five percent (105%) of the Adjusted Actual Net
Operating Income for the Substituted Property.

(L) If the Loan is part of a Securitization, Lender shall have received (with
Lender’s assistance) confirmation in writing from the Rating Agencies to the
effect that such substitution will not result in a withdrawal, qualification or
downgrade of the respective ratings in effect immediately prior to such
substitution for the securities, or any class thereof, issued in connection with
the Securitization that are then outstanding. If the Loan is not part of a
Securitization, Lender shall have consented in writing to such substitution,
which consent shall not be unreasonably withheld.

 

46



--------------------------------------------------------------------------------

(M) No Default shall have occurred and be continuing and Borrower shall be in
compliance in all material respects with all terms and conditions set forth in
this Agreement and in each Loan Document on Borrower’s part to be observed or
performed. Lender shall have received a certificate from Borrower confirming the
foregoing, stating that the representations and warranties of Borrower contained
in this Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of the substitution with respect to
Borrower, the Properties and the Substitute Property and containing any other
representations and warranties with respect to Borrower, the Properties, the
Substitute Property or the Loan as the Rating Agencies may reasonably require,
unless such certificate would be inaccurate, such certificate to be in form and
substance reasonably satisfactory to the Rating Agencies.

(N) Borrower shall (A) have executed, acknowledged and delivered to Lender
(I) such security instruments and UCC-1 financing statements with respect to the
Substitute Property as Lender may reasonably require, together with a letter
from Borrower countersigned by a title insurance company acknowledging receipt
of such security instruments and financing statements and agreeing to record or
file, as applicable, such security instruments and financing statements in the
appropriate recording or filing offices so as to effectively create upon such
recording and filing valid and enforceable Liens upon the Substitute Property,
of the requisite priority, in favor of Lender (or such other trustee as may be
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents and (II) a hazardous
substances indemnity agreement with respect to the Substitute Property and
(B) have caused the Guarantor to acknowledge and confirm their respective
obligations under the Loan Documents. The required security documents, financing
statements and other documents shall be the same in form and substance as the
counterparts of such documents executed and delivered with respect to the
related Substituted Property subject to modifications reflecting only the
Substitute Property as the property that is the subject of such documents and
such modifications reflecting the laws of the state in which the Substitute
Property is located as are customarily delivered in similar transactions in such
state and delivering the opinion as to the enforceability of such documents
required pursuant to clause (T) below. The security instrument encumbering the
Substitute Property shall secure all amounts evidenced by the Note, provided
that in the event that the jurisdiction in which the Substitute Property is
located imposes a mortgage recording, intangibles or similar tax and does not
permit the allocation of indebtedness for the purpose of determining the amount
of such tax payable, the principal amount secured by such security instrument
shall be equal to one hundred twenty-five percent (125%) of the allocated loan
amount of the Substitute Property. The amount of the Loan allocated to the
Substitute Property (such amount being hereinafter referred to as the
“Substitute Release Price”) shall equal an amount equal to fifteen percent
(15%) of the then current principal balance of the Loan.

(O) Lender shall have received (A) to the extent available any “tie-in” or
similar endorsement to each title insurance policy insuring the Lien of an
existing Mortgage as of the date of the substitution with respect to the title
insurance policy insuring the Lien of the Mortgage with respect to the
Substitute Property and (B) a title insurance policy (or a marked, signed and
redated commitment to issue such title insurance policy) insuring the Lien of
the Mortgage encumbering the Substitute Property, issued by the title company
that issued the title insurance policies insuring the Lien of the existing
Mortgages (or any other reputable national title insurance company approved by
Lender) and dated as of the date of the substitution, with reinsurance and
direct access agreements that replace such agreements issued in connection with
the title insurance policy insuring the Lien of the Mortgage encumbering the
Substituted Property. The title insurance policy issued with respect to the
Substitute Property shall (1) provide coverage in the amount of the Substitute
Release Price if the “tie-in” or similar endorsement described above is
available or, if such endorsement is not available, in an amount equal to one
hundred fifty percent (150%) of the Substitute Release Amount, (2) insure Lender
that the relevant Mortgage creates a

 

47



--------------------------------------------------------------------------------

valid first lien on the Substitute Property encumbered thereby, free and clear
of all exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (3) contain such endorsements and affirmative coverages as are
then available and are contained in the title insurance policies insuring the
Liens of the existing Mortgages, and (4) name Lender as the insured. Lender also
shall have received copies of paid receipts or other evidence showing that all
premiums in respect of such endorsements and title insurance policies have been
paid.

(P) Lender shall have received a current survey for the Substitute Property,
certified to the title company and Lender and their successors and assigns, in
the same form and having the same content as the certification of the survey of
the Substituted Property prepared by a professional land surveyor licensed in
the state in which the Substitute Property is located and acceptable to the
Rating Agencies. Such survey shall reflect the same legal description contained
in the title insurance policy relating to such Substitute Property and shall
include, among other things, a metes and bounds description of the real property
comprising part of such Substitute Property (unless such real property has been
satisfactorily designated by lot number on a recorded plat). The surveyor’s seal
shall be affixed to each survey and each survey shall certify that the surveyed
property is not located in a “one-hundred-year flood hazard area.”

(Q) Lender shall have received valid certificates of insurance indicating that
the requirements for the policies of insurance required for a Property hereunder
have been satisfied with respect to the Substitute Property and evidence of the
payment of all premiums payable for the existing policy period.

(R) Lender shall have received a Phase I environmental report from an
environmental consultant that typically provides such reports to Lender, and, if
recommended under the Phase I environmental report, a Phase II environmental
report, which conclude that the Substitute Property does not contain any
hazardous materials and is not subject to any risk of contamination from any
off-site hazardous materials. If any such report discloses the presence of any
hazardous materials or the risk of contamination from any off-site hazardous
materials, such report shall include an estimate of the cost of any related
remediation and Borrower shall deposit with Lender an amount equal to one
hundred twenty-five percent (125%) of such estimated cost, which deposit shall
constitute additional security for the Loan and shall be released to Borrower
upon the delivery to Lender of (A) an update to such report indicating that
there are no longer any hazardous materials on the Substitute Property or any
danger of contamination from any off-site hazardous materials that has not been
fully remediated and (B) paid receipts indicating that the costs of all such
remediation work have been paid.

(S) Borrower shall deliver or cause to be delivered to Lender (A) updates
certified by Borrower of all organizational documentation related to Borrower
and/or the formation, structure, existence, good standing and/or qualification
to do business delivered to Lender on the Disbursement Date; (B) good standing
certificates, certificates of qualification to do business in the jurisdiction
in which the Substitute Property is located (if required in such jurisdiction);
and (C) resolutions of Borrower authorizing the substitution and any actions
taken in connection with such substitution.

(T) Lender shall have received the following opinions of Borrower’s counsel:
(A) an opinion or opinions of counsel admitted to practice under the laws of the
state in which the Substitute Property is located stating that the Loan
Documents delivered with respect to the Substitute Property pursuant to
clause (N) above are valid and enforceable in accordance with their terms,
subject to the laws applicable to creditors’ rights and equitable principles,
and that Borrower is qualified to do business and in good standing under the
laws of the jurisdiction where the Substitute Property is located or that
Borrower is not required by applicable law to qualify to do business in such
jurisdiction; (B) an opinion of counsel acceptable to the Rating Agencies if the
Loan is part of a Securitization, or the Lender if the Loan is not part of a
Securitization, stating that the Loan Documents delivered with respect to the
Substitute Property pursuant to clause (N)

 

48



--------------------------------------------------------------------------------

above were duly authorized, executed and delivered by Borrower and that the
execution and delivery of such Loan Documents and the performance by Borrower of
its obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
its properties are bound; (C) an opinion of counsel acceptable to, the Rating
Agencies if the Loan is part of a Securitization, or the Lender if the Loan is
not part of a Securitization, stating that subjecting the Substitute Property to
the Lien of the related Mortgage and the execution and delivery of the related
Loan Documents does not and will not affect or impair the ability of Lender to
enforce its remedies under all of the Loan Documents or to realize the benefits
of the cross-collateralization provided for thereunder; (D) an update of the
Non-Consolidation Opinion indicating that the substitution does not affect the
opinions set forth therein; (E) an opinion of counsel acceptable to, the Rating
Agencies if the Loan is part of a Securitization, or the Lender if the Loan is
not part of a Securitization, stating that the substitution and the related
transactions are arms length transactions and do not constitute a fraudulent
conveyance under applicable bankruptcy and insolvency laws and (F) if the Loan
is part of a Securitization, an opinion of counsel acceptable to the Rating
Agencies that the substitution does not constitute a “significant modification”
of the Loan under Section 1001 of the Code or otherwise cause a tax to be
imposed on a “prohibited transaction” by any REMIC Trust.

(U) Borrower shall have paid, or escrowed with Lender, all due and payable
insurance premiums (unless the Property is covered by a blanket insurance
policy), taxes and other charges relating to each of the Properties and the
Substitute Property, including without limitation, (i) accrued but unpaid
insurance premiums relating to each of the Properties and the Substitute
Property, and (ii) currently due and payable Taxes (including any in arrears)
relating to each of the Properties and the Substitute Property and
(iii) currently due and payable maintenance charges and other impositions
relating to each of the Properties and Substitute Property. Any Impounds or
other amounts held by Lender with respect to the Substituted Property shall, at
the Borrower’s election, be applied to (i) amounts payable by Borrower in
connection with this Section 14.2(U), (ii) returned to Borrower, or (iii) or
applied to other amounts due and payable by Borrower under this Agreement.

(V) Borrower shall have paid or reimbursed Lender for all reasonable third party
costs and expenses actually incurred by Lender (including, without limitation,
reasonable attorneys fees and disbursements) in connection with the substitution
and Borrower shall have paid all recording charges, filing fees, taxes or other
expenses (including, without limitation, mortgage and intangibles taxes and
documentary stamp taxes) payable in connection with the substitution. Borrower
shall have paid all reasonable costs and expenses of the Rating Agencies
incurred in connection with the substitution.

(W) Lender shall have received annual operating statements and occupancy
statements for the Substitute Property for the most current completed fiscal
year and a current operating statement for the Substituted Property, each
certified (to Borrower’s knowledge) to Lender as being true and correct in all
material respects and a certificate from Borrower certifying (to Borrower’s
knowledge) that there has been no material adverse change in the financial
condition of the Substitute Property since the date of such operating
statements.

(X) Borrower shall have delivered to Lender estoppel certificates from any
existing tenants of the Substitute Property. All such estoppel certificates
shall be substantially in the form approved by Lender in connection with the
origination of the Loan and shall indicate that (1) the subject lease is a valid
and binding obligation of the tenant thereunder, (2) there are no material
defaults under such lease on the part of the landlord or tenant thereunder,
(3) the tenant thereunder has no defense or offset to the payment of rent under
such leases, (4) no rent under such lease has been paid more than one (1) month
in advance, (5) the tenant thereunder has no option under such lease to purchase
all or any portion of the Substitute Property, unless the lowest possible
purchase price for such option to purchase exceeds the Release Price of the
Substituted Property, and (6) all tenant improvement work required under such
lease has been completed and the tenant under such lease is in actual occupancy
of its leased premises. If an estoppel certificate indicates that all

 

49



--------------------------------------------------------------------------------

tenant improvement work required under the subject lease has not yet been
completed, Borrower shall, if required by the Rating Agencies, deliver to Lender
financial statements indicating that Borrower has adequate funds to pay all
costs related to such tenant improvement work as required under such lease. In
lieu of estoppel certificates delivered by tenants, Borrower may execute and
deliver estoppel certificates with respect to such Leases for Leases of not more
than 10% (in the aggregate) of the total square footage of the Substitute
Property.

(Y) Lender shall have received copies of all tenant leases affecting the
Substitute Property certified to Borrower’s knowledge as being true and correct.

(Z) Lender shall have received subordination, nondisturbance and attornment
agreements in the form approved by Lender in connection with the origination of
the Loan with respect to tenants designated by Lender at the Substitute
Property.

(AA) Lender shall have received (A) an endorsement to the title insurance policy
insuring the Lien of the Mortgage encumbering the Substitute Property insuring
that the Substitute Property constitutes a separate tax lot or, if such an
endorsement is not available in the state in which the Substitute Property is
located, a letter from the title insurance company issuing such title insurance
policy stating that the Substitute Policy constitutes a separate tax lot or
(B) a letter from the appropriate taxing authority stating that the Substitute
Property constitutes a separate tax lot (or other evidence with respect
thereto).

(BB) Lender shall have received a physical conditions report with respect to the
Substitute Property stating that the Substitute Property and its use comply in
all material respects with all applicable legal requirements (including, without
limitation, zoning, subdivision and building laws) and that the Substitute
Property is in good condition and repair and free of material damage or waste.
If compliance with any legal requirements are not addressed by the physical
conditions report, such compliance shall be confirmed by delivery to Lender of a
certificate of an architect licensed in the state in which the Substitute
Property is located, a letter from the municipality in which such Property is
located, a certificate of a surveyor that is licensed in the state in which the
Substitute Property is located (with respect to zoning and subdivision laws), an
ALTA 3.1 zoning endorsement to the title insurance policy delivered pursuant to
clause (O) above (with respect to zoning laws) or a subdivision endorsement to
the title insurance policy delivered pursuant to clause (O) above (with respect
to subdivision laws). If the physical conditions report recommends that any
repairs be made with respect to the Substitute Property, such physical
conditions report shall include an estimate of the cost of such recommended
repairs and Borrower shall deposit with Lender an amount equal to one hundred
twenty-five percent (125%) of such estimated cost, which deposit shall
constitute additional security for the Loan and shall be released to Borrower
upon the delivery to Lender of (A) an update to such physical conditions report
or a letter from the engineer that prepared such physical conditions report
indicating that the recommended repairs were completed in good and workmanlike
manner and (B) paid receipts indicating that the costs of all such repairs have
been paid.

(CC) Lender shall have received a certified copy of the management agreement
reflecting the Substitute Property as a property managed pursuant thereto and
Manager shall have executed and delivered to Lender a consent and subordination
agreement with respect to such management agreement in the same form as
delivered to Lender on the Disbursement Date.

(DD) Lender shall have received such other and further approvals, opinions,
documents and information in connection with the substitution as reasonably
requested by the Rating Agencies if the Loan is part of a Securitization, or the
Lender if the Loan is not part of a Securitization.

(EE) Lender shall have received copies of all contracts and agreements relating
to the leasing and operation of the Substitute Property together with a
certification of Borrower attached to each such contract or agreement certifying
that the attached copy is a true and correct copy of such contract or agreement
and all amendments thereto.

 

50



--------------------------------------------------------------------------------

(FF) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such substitution, a release of Lien (and related Loan Documents) for
the Substituted Property for execution by Lender. Such release shall be in a
form appropriate for the jurisdiction in which the Substituted Property is
located. Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 14.2 have been satisfied.

(GG) The weighted average Lease terms at the Substitute Property based on Net
Operating Income shall extend no less than three (3) years beyond the Maturity
Date.

(HH) Upon the satisfaction of the foregoing conditions precedent, Lender will
release its Lien from the Substituted Property to be released and the Substitute
Property shall be deemed to be a Property for purposes of this Agreement and the
Substitute Release Price with respect to such Substitute Property shall be
deemed to be the Release Price with respect to such Substitute Property for all
purposes hereunder.

ARTICLE 15. DUE ON SALE/ENCUMBRANCE

 

15.1 DUE ON SALE/ENCUMBRANCE.

 

  (a) Definitions. The following terms shall have the meanings indicated:

“Restricted Party” shall mean each of (i) Borrower, (ii) any SPE Party,
(iii) any Intermediate Holdco, (iv) any Holdco, (v) Guarantor, and (vi) any
shareholder, partner, member or non-member manager, or any direct legal or
beneficial owner of Borrower, SPE Party, Intermediate Holdco, Holdco or
Guarantor.

“Transfer” shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise (but excluding Leases).

 

  (b) Property Transfers.

 

  (i) Prohibited Property Transfers. Except as otherwise permitted in this
Agreement, Borrower shall not cause or permit any Transfer of all or any part of
or any direct or indirect legal or beneficial interest in the Property or the
Collateral (collectively, a “Prohibited Property Transfer”), including, without
limitation, (A) a Lease of all or a material part of the Property for any
purpose other than actual occupancy by a space tenant; and (B) the Transfer of
all or any part of Borrower’s right, title and interest in and to any Leases or
Payments.  

 

  (ii) Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (A) a
Transfer which is expressly permitted under this Agreement; (B) a Lease which is
permitted under the terms of the Loan Documents; and (C) the sale of inventory
in the ordinary course of business.

 

  (c) Equity Transfers.

 

  (i)

Prohibited Equity Transfers. Except as may be permitted under this Agreement,
Borrower shall not cause or permit any Transfer of any direct or indirect legal
or beneficial interest in a Restricted Party (collectively, a “Prohibited Equity
Transfer”), including without limitation, (A) if a Restricted Party is a
corporation, any merger, consolidation or other Transfer of such corporation’s
stock or the creation or issuance of

 

51



--------------------------------------------------------------------------------

 

new stock in one or a series of transactions; (B) if a Restricted Party is a
limited partnership, limited liability partnership, general partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner or the Transfer of the partnership interest of any
general or limited partner or any profits or proceeds relating to such
partnership interests or the creation or issuance of new limited partnership
interests; (C) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Transfer of a
non-managing membership interest or the creation or issuance of new non-managing
membership interests; or (D) if a Restricted Party is a trust, any merger,
consolidation or other Transfer of any legal or beneficial interest in such
Restricted Party or the creation or issuance of new legal or beneficial
interests.

 

 

  (ii) Permitted Equity Transfers. Notwithstanding the foregoing or any other
provision hereunder to the contrary, the following equity or property transfers
shall be permitted and shall not be deemed Prohibited Equity Transfers (and each
shall be permitted hereunder without the consent of Lender or the payment of any
assumption fee), provided, (x) any of the applicable conditions set forth in
this Section 15.1(c)(ii) are complied with by Borrower, (y) Borrower pays all of
Lender’s reasonable out of pocket costs and expenses in connection therewith and
(z) in the event the transfer of any direct or indirect equity ownership in any
Restricted Party that results in any Person and its Affiliates owning in excess
of forty-nine percent (49%) of the direct or indirect equity ownership interests
in Borrower or in any SPE Party, such transfers, if otherwise permitted
hereunder, shall also be conditioned upon delivery to Lender of a new
Non-Consolidation Opinion addressing such transfer:

(A) a sale, transfer or assignment (each, a “Transfer”) by holders of direct or
indirect interests in Borrower (each an “Interest Holder”) as of the
Disbursement Date (including, without limitation, those interests held, directly
or indirectly, by Dividend Capital Total Realty Trust Inc. (“TRT”) or Dividend
Capital Total Realty Operating Partnership LP (“TROP”)) to another person or
entity who is not an Interest Holder, provided, however, that (i) after taking
into account any prior Transfers pursuant to this sentence, whether to the
proposed transferee or otherwise, no such Transfer (or series of Transfers)
shall result in a change of Control (as hereinafter defined) of Borrower or the
day to day operations of the Property, (ii) Borrower shall give Lender notice of
such Transfer together with copies of all instruments effecting such Transfer
reasonably requested by Lender, not less than thirty (30) days after the date of
such Transfer; and (iii) no Default shall have occurred and is continuing;

(B) any Transfer, sale, assignment or issuance, from time to time, of (i) any
securities in TRT, or (ii) any operating partnership units in TROP, provided,
however, that TRT and TROP shall continue to (x) Control (as defined in clause
(ii) in the definition of Control) directly or indirectly, the Borrower and the
day to day operations of the Property on the date of such Transfer and (y) own,
directly or indirectly, at least 25% of all equity interests in Borrower;

(C)(i) any Transfer, sale, assignment, or issuance from time to time, of the
shares of stock or assets in TRT or TROP, (ii) any Transfer by operation of law
resulting from the merger, consolidation, or non-bankruptcy reorganization, of
TRT or TROP, (iii) the listing of the securities in TRT or TROP on a national
securities exchange, (iv) the conversion of TRT or TROP, or any subsidiary
thereof, into an “open end fund”, or (v) the transfer of any Property from
Borrower to an affiliate of Borrower that is owned and controlled in
substantially the same manner as Borrower is owned and controlled on the
Disbursement Date and with the equivalent or better financial condition than
that of Borrower (“Affiliate Transferee”) provided that (x) the organizational
documents of the Affiliate Transferee are substantially similar to the
organizational documents of Borrower and (y) the Affiliate Transferee executes
assumption documentation reasonably required by Lender (it being understood and
agreed that no assumption fee shall be payable in connection

 

52



--------------------------------------------------------------------------------

with any such assumption); provided, however, that, to the extent that any
Transfer under subsections (i) or (ii) above, results in a change in Control of
TRT or TROP, as applicable, then Borrower must satisfy each of the applicable
conditions relating to an assumption of the Loan by a new transferee pursuant to
the applicable section within the Loan Agreement;

(D) subject to clause (C) above, a sale, issuance or Transfer of shares or other
securities of TRT or any of its affiliates, which are listed on any national
securities exchange; and

(E)(1) the closing of the Mezzanine Loan and the execution and delivery of all
of the Mezzanine Loan Documents and the performance of all of the obligations
thereunder by Mezzanine Borrower and any other parties thereto and
(2) foreclosure (or deed in lieu of foreclosure) by Mezzanine Lender of any
direct or indirect membership interests of Borrower under any pledge agreement
under the Mezzanine Loan, including under the Mezzanine Pledge Agreement.

 

15.2 REPLACEMENT MEZZANINE DEBT.

Notwithstanding anything to contrary contained in this Agreement, certain owners
of Borrower shall be permitted to obtain mezzanine financing (the “New Mezzanine
Loan”) upon the repayment in full of the Mezzanine Loan, which New Mezzanine
Loan shall be secured by the membership or partnership interests in Borrower or
the direct or indirect owners of Borrower, subject to the following conditions
and requirements:

 

  (a) the New Mezzanine Loan shall be junior and subordinate to the Loan and
subject to the terms of a New Mezzanine Intercreditor (defined below);

 

  (b) Lender’s review and approval in its reasonable discretion of all of the
terms and conditions of the New Mezzanine Loan, including the interest rate and
loan amount (unless such interest rate and loan amount are less than the
interest rate and the loan amount of the Mezzanine Loan), and the documents
evidencing the New Mezzanine Loan;

 

  (c) the New Mezzanine Loan shall only be payable out of any excess cash flow
from the Property (i.e., after all debt service and other payments, reserve
payments and escrows due under the Loan and all operating expenses have been
paid) or from equity contributions, and as otherwise permitted under the New
Mezzanine Intercreditor;

 

  (d) the Debt Yield, including for the purposes of this calculation the New
Mezzanine Loan is not less than (i) 15.0% or (ii) in the event the Earn-Out
Advance shall have been made, 13.7%;

 

  (e) the lender under the New Mezzanine Loan (the “New Mezzanine Lender”) shall
be a Qualified Transferee and shall at all times during the term of the Loan be
the sole owner and holder of the New Mezzanine Loan and shall not assign or
pledge all or any portion thereof to any other third party other than a
Qualified Transferee;

 

  (f) the New Mezzanine Lender shall enter into an intercreditor agreement with
Lender in form and substance satisfactory to the Rating Agencies and reasonably
satisfactory to Lender (the “New Mezzanine Intercreditor”);

 

  (g) the New Mezzanine Loan shall be nonrecourse to Borrower as to principal
and interest required to be paid under the New Mezzanine Loan and shall not be
secured by a lien against the Property;

 

  (h) Borrower shall reimburse Lender for all of Lender’s reasonable attorney’s
fees and actual out-of-pocket expenses incurred by Lender in reviewing the New
Mezzanine Loan documents and negotiating and documenting the New Mezzanine
Intercreditor; and

 

  (i)

Borrower, at Borrower’s sole cost and expense and with Lender’s assistance,
shall deliver a confirmation from the Rating Agencies that such New Mezzanine
Loan will not result in a

 

53



--------------------------------------------------------------------------------

 

downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to the sale or exchange for any securities issued in
connection with the securitization of the Loan which are then outstanding.

The final capital structure of the New Mezzanine Loan is subject in all respects
to Lender’s reasonable approval and the Rating Agencies’ approval, including,
without limitation, the organizational structure of Borrower.

ARTICLE 16. MISCELLANEOUS PROVISIONS

 

16.1 FORM OF DOCUMENTS.

The form and substance of all documents, instruments, and forms of evidence to
be delivered to Lender under the terms of this Agreement and any of the other
Loan Documents shall (unless expressly set forth to the contrary) be subject to
Lender’s approval as more particularly set forth hereunder and under the other
Loan Documents and shall not be modified, superseded or terminated in any
respect without Lender’s prior written approval.

 

16.2 NO THIRD PARTIES BENEFITED.

No Person other than Lender and Borrower (and Guarantor with respect to the
Guaranty) and their respective permitted successors and assigns shall have any
right of action under any of the Loan Documents.

 

16.3 NOTICES.

All notices, demands, or other communications under this Agreement and the other
Loan Documents shall be in writing and shall be delivered to the appropriate
party at the address set forth on the signature page of this Agreement (subject
to change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by certified mail, return receipt
requested, or by overnight express mail or by overnight commercial courier
service, charges prepaid. Notices so sent shall be effective upon receipt;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

16.4 ONGOING CREDIT AUTHORIZATION.

Borrower grants authorization to Lender to perform credit investigation on
Borrower, Guarantor and other Affiliates of Borrower from time to time over the
term of the Loan at Lender’s expense.

 

16.5 ATTORNEY-IN-FACT.

Borrower hereby irrevocably appoints and authorizes Lender, as Borrower’s
attorney-in-fact, after the occurrence and during the continuance of a Default,
which agency is coupled with an interest, to execute and/or record at any time
hereafter and during the term of the Loan in Lender’s or Borrower’s name any
notices, instruments or documents that Lender reasonably deems necessary to
protect or otherwise perfect Lender’s interest under any of the Loan Documents.

 

16.6 ACTIONS.

Borrower agrees that Lender, in exercising the rights, duties or liabilities of
Lender or Borrower under the Loan Documents, may (upon prior consultation with
Borrower) commence, appear in or defend any action or proceeding which is
reasonably likely to have a Material Adverse Effect on the Property or the Loan
Documents, and Borrower shall reimburse Lender upon demand for all such
reasonable expenses so incurred or paid by Lender, including, without
limitation, reasonable attorneys’ fees and expenses and court costs; provided
that Section 16.10 shall apply with respect to disputes between Lender and
Borrower.

 

54



--------------------------------------------------------------------------------

16.7 RIGHT OF CONTEST.

Borrower may contest in good faith any claim, demand, levy or assessment by any
Person other than Lender which would constitute a Default if: (a) Borrower
pursues the contest diligently, in a manner which Lender determines (in its
reasonable discretion) is not prejudicial to Lender, and does not impair in any
material respect the rights of Lender under any of the Loan Documents; and
(b) Borrower deposits with Lender any funds or other forms of assurance (which
may include funds then held as Impounds, as determined in Lender’s reasonable
discretion) which Lender in good faith determines from time to time appropriate
to protect Lender from the consequences of the contest being unsuccessful.
Borrower’s compliance with this Section shall operate to prevent such claim,
demand, levy or assessment from becoming a Default.

 

16.8 RELATIONSHIP OF PARTIES.

The relationship of Borrower and Lender under the Loan Documents is, and shall
at all times remain, solely that of borrower and lender, and Lender neither
undertakes nor assumes any responsibility or duty to Borrower or to any third
party with respect to the Property, except as expressly provided in this
Agreement and the other Loan Documents.

 

16.9 DELAY OUTSIDE LENDER’S CONTROL.

Lender shall not be liable in any way to Borrower or any third party for
Lender’s failure to perform or delay in performing under the Loan Documents (and
Lender may suspend or terminate all or any portion of Lender’s obligations under
the Loan Documents) if such failure to perform or delay in performing results
directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lockout, boycott or blockade (whether presently
in effect, announced or in the sole judgment of Lender deemed probable), or from
any act of God or other cause or event beyond Lender’s control, provided that
Lender provides prompt written notice of any such aforementioned event to
Borrower. The limitation on Lender’s liability under this Section 16.9 shall be
effective only during the continuance of any such aforementioned event.

 

16.10 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.

If any attorney is engaged by Lender to enforce or defend, against Borrower, any
SPE Party, Guarantor, Mezzanine Lender or any of their Affiliates, agents or
representatives, any provision of this Agreement and/or any of the other Loan
Documents, or as a consequence of any Default under the Loan Documents, with or
without the filing of any legal action or proceeding, and including, without
limitation, any reasonable fees and expenses incurred in connection with any
“work-out” of the Loan or bankruptcy proceeding of Borrower, then Borrower shall
pay to Lender, upon demand, the amount of all reasonable costs and expenses
incurred by Lender in connection therewith (including reasonable attorneys’ fees
and any then reasonable and customary loan servicing and/or special servicing
fees applicable to the Loan (including, without limitation any reasonable
“work-out” and/or liquidation fees)), together with interest thereon from the
date of such demand until paid at the Default Rate; provided that, if any action
is commenced in connection with any of the foregoing, the party who is
determined to be the prevailing party in such action shall be entitled to be
paid, and the non-prevailing party shall pay to the prevailing party, all
reasonable attorneys’ fees and interest thereon as noted above as fixed by the
court. As used herein the term “prevailing party” shall mean the party which
obtains the principal relief it has sought, whether by compromise settlement or
judgment. If the party which commenced or instituted the action, suit or
proceeding shall dismiss or discontinue it without the concurrence of the other
party, such other party shall be deemed the prevailing party.

 

55



--------------------------------------------------------------------------------

16.11 IMMEDIATELY AVAILABLE FUNDS.

Unless otherwise expressly provided for in this Agreement, all amounts payable
by Borrower to Lender shall be payable only in United States currency in
immediately available funds.

 

16.12 LOAN SALES AND LOAN PARTICIPATIONS; DISCLOSURE OF INFORMATION.

Borrower hereby acknowledges that Lender may in one or more transactions
(a) sell or securitize the Loan or portions thereof in one or more transactions
through the issuance of securities, which securities may be rated by the Rating
Agencies, (b) sell or otherwise transfer the Loan or any portion thereof one or
more times (including selling or assigning its duties, rights or obligations
hereunder or under any Loan Document in whole, or in part, to a servicer and/or
a trustee), (c) sell participation interests in the Loan one or more times
(d) re-securitize the securities issued in connection with any securitization,
and/or (e) further divide the Loan into two or more separate notes, including
senior and junior notes, or components (the transactions referred to in clauses
(a) through (e) above, each a “Secondary Market Transaction” and collectively
“Secondary Market Transactions”). With respect to any Secondary Market
Transaction described in clause (e) above, (i) such notes and note components
may be assigned different principal amounts and interest rates, so long as
(x) at all times prior to a Default, the weighted average of the interest rates
payable under the Loan and such component notes(s), equals the Interest Rate as
of the closing of the Loan and (y) immediately after the effective date of such
modification, the aggregate amount of the outstanding principal balance under
such component notes equals the outstanding principal balance of the Loan
immediately prior to such modification, and (ii) Borrower, at Lender’s cost and
expense, agrees to execute and deliver to Lender such non-material amendments to
the Loan Documents, title insurance endorsements, legal opinions and other
customary loan documentation as Lender may reasonably require in connection
therewith, provided that no such amendments or documents shall (1) increase any
of the obligations, or reduce any of the rights, of Borrower or Guarantor under
the Loan Documents, (2) increase any costs or expenses payable by Borrower or
Guarantor under the Loan Documents or (3) reduce any of the obligations, or
increase any of the rights, of Lender under the Loan Documents. Provided that
all such recipients of any such documentation or information keep the same
confidential (except that, in the case of a public securitization, information
may be disclosed to the extent required by federal securities laws), Lender may
disseminate to any actual or potential purchasers, assignees or participants
(and to any investment banking firms, rating agencies, accounting firms, law
firms and other third party advisory firms and investors involved with the Loan
and the Loan Documents or the applicable sale, assignment, participation,
securitization, or other secondary market transaction) all documents and
financial and other information then possessed by or known to Lender with
respect to: (a) the Property and its operation; and (b) Borrower, any
constituent partner or member of Borrower, any guarantor and any non-borrower
trustor. Borrower shall (at Lender’s sole cost and expense), within fifteen
(15) days after request by Lender; (a) deliver to Lender such information and
documents relating to Borrower, the Property and its operation and any party
connected with the Loan as Lender or any Rating Agency may reasonably request;
(b) deliver to Lender an estoppel certificate for the benefit of Lender and any
other party designated by Lender verifying the status and terms of the Loan, in
form and content reasonably satisfactory to Lender; (c) enter into such
amendments to the Loan Documents as may be requested in order to facilitate any
such sale, assignment, participation, securitization, or other secondary market
transaction, provided that no such amendments or documents shall (1) increase
any of the obligations, or reduce any of the rights, of Borrower or Guarantor
under the Loan Documents, (2) increase any costs or expenses payable by Borrower
or Guarantor under the Loan Documents or (3) reduce any of the obligations, or
increase any of the rights, of Lender under the Loan Documents; (d) enter into
such amendments to the organizational documents of Borrower as Lender or any
Rating Agency may reasonably request to preserve or enhance Borrower’s
special-purpose bankruptcy-remote status; and (e) provide opinions of counsel,
which may be relied on by Lender, the Rating Agencies and their respective
counsel, agents and representatives, as to non-consolidation, matters of
Delaware and federal bankruptcy law relating to Delaware limited liability
companies and true sale or any other opinion customary in Secondary Market
Transactions or required by the Rating Agencies, including a 10b-5 opinion, with
respect to the Loan, the Property, the Borrower and Guarantor, which counsel and
opinions shall be reasonably satisfactory in form and substance to Lender and
the Rating Agencies. All of the foregoing shall be at no cost to Borrower
provided no Default is continuing. Lender hereby agrees that any sale or
participation (other than a Securitization) of all or any part of the Loan shall
be made only to a Qualified Transferee.

 

56



--------------------------------------------------------------------------------

16.13 LENDER’S AGENTS.

Lender may designate an agent or independent contractor to exercise any of
Lender’s rights under this Agreement and any of the other Loan Documents. Any
reference to Lender in any of the Loan Documents shall include Lender’s agents,
employees or independent contractors. Borrower shall pay the actual, reasonable
costs of such agent or independent contractor either directly to such Person or
to Lender in reimbursement of such costs, as applicable.

 

16.14 AUTHORIZATION TO FILE FINANCING STATEMENTS.

Borrower hereby authorizes Lender to file at any time on or after the date
hereof, appropriate uniform commercial code financing statements in such
jurisdictions and offices as Lender deems necessary or appropriate in connection
with the anticipated perfection of a security interest in any and all personal
property part of the Collateral as same relate to the Property. If for any
reason the Loan is not consummated or upon Borrower’s payment in full of the
Loan, Lender will cause the termination of such financing statements upon
Lender’s receipt of written request from Borrower.

 

16.15 TAX SERVICE.

Lender is authorized to secure a tax service contract with a third party vendor
which shall provide tax information on the Property satisfactory to Lender.
Borrower shall pay any reasonable fees associated with procuring such tax
service contract in connection with the closing of the Loan, but not in
connection with any subsequent tax service contracts obtained by Lender.

 

16.16 ADVERTISING.

In connection with the Loan, Borrower hereby agrees that Lender and its
affiliated entities may publicly identify details of the Loan in their
respective advertising and public communications of all kinds, including, but
not limited to, press releases, direct mail, newspapers, magazines, journals,
e-mail or Internet advertising or communications. Such details may include the
name of the Property, address of the Property, the Loan amount, the date of the
closing and a description of the size/location of the Property. Subject to the
prior approval of Lender (except in the case of disclosures required under
applicable laws or regulations), Lender hereby agrees that Borrower and its
affiliated entities may publicly identify details of the Loan in their
respective advertising and public communications of all kinds, including, but
not limited to, press releases, direct mail, newspapers, magazines, journals,
e-mail or Internet advertising or communications. Such details disclosed by
Borrower may include only the name of the Property, address of the Property, the
Loan amount (but not the Note Rate), the date of the closing and a description
of the size/location of the Property.

 

16.17 COMMERCIAL LOAN.

Borrower warrants that the Loan evidenced by this Agreement, the Note and the
other Loan Documents is being made solely to acquire or carry on a business or
commercial enterprise, and/or Borrower is a business or commercial organization.
Borrower further warrants that all of the proceeds of this Agreement, the Note
and the other Loan Documents shall be used for commercial purposes and
stipulates that the Loan evidenced by this Agreement, the Note and the other
Loan Documents shall be construed for all purposes as a commercial loan, and is
made for other than personal, family or household purposes.

 

16.18 DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY.

Borrower authorizes Lender to disburse the proceeds of the Loan, after deducting
any and all fees owed by Borrower to Lender in connection with the Loan, to the
Title Company. With respect to such disbursement, Borrower understands and
agrees that Lender does not accept responsibility for errors, acts

 

57



--------------------------------------------------------------------------------

or omissions of others, including, without limitation, the escrow company, other
banks, communications carriers or clearinghouses through which the transfer of
Loan proceeds may be made or through which Lender receives or transmits
information, and no such entity shall be deemed Lender’s agent. As a
consequence, Lender shall not be liable to Borrower for any actual (whether
direct or indirect), consequential or punitive damages which may arise with
respect to the disbursement of Loan proceeds (other than as a result of the
gross negligence or willful misconduct of Lender), whether or not (a) any claim
for such damages is based on tort or contract, or (b) either Lender or Borrower
knew or should have known of the likelihood of such damages in any situation.

 

16.19 SEVERABILITY.

If any provision or obligation under this Agreement and the other Loan Documents
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that provision shall be deemed severed from the Loan Documents
and the validity, legality and enforceability of the remaining provisions or
obligations shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been a part of the Loan Documents, provided,
however, that if the rate of interest or any other amount payable under the Note
or this Agreement or any other Loan Document, or the right of collectability
therefor, are declared to be or become invalid, illegal or unenforceable,
Lender’s obligations to make advances under the Loan Documents shall not be
enforceable by Borrower.

 

16.20 INTENTIONALLY OMITTED.

 

16.21 HEADINGS.

All article, section or other headings appearing in this Agreement and any of
the other Loan Documents are for convenience of reference only and shall be
disregarded in construing this Agreement and any of the other Loan Documents.

 

16.22 SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL LIABILITY.

If Borrower consists of more than one Person, the obligations and liabilities of
each such Person hereunder shall be joint and several. Except as otherwise
expressly provided under the terms and conditions of this Agreement, the terms,
covenants, and conditions contained herein and in the other Loan Documents shall
be binding upon and inure to the benefit of the heirs, successors and assigns of
the parties hereto and thereto.

 

16.23 GOVERNING LAW; JURISDICTION.

 

  (a)

THIS AGREEMENT AND THE LOAN, AS A WHOLE, WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LENDERS HAVE SUBSTANTIAL BUSINESS OPERATIONS IN THE STATE OF NEW YORK
AND THE LOAN DOCUMENTS WERE EXECUTED IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE PROPERTY IS LOCATED, IT BEING UNDERSTOOD

 

58



--------------------------------------------------------------------------------

 

THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

  (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH OF LENDER AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

National Registered Agents, Inc. 160 Greentree Drive Suite 101 Dover, Delaware
19904

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

16.24 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN

 

59



--------------------------------------------------------------------------------

CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

 

16.25 INTEGRATION; INTERPRETATION.

The Loan Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents shall not be modified, except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by the parties hereto in writing.

 

16.26 COUNTERPARTS.

To facilitate execution, this document may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document.

 

16.27 AMENDMENTS.

Notwithstanding any provision of any other Loan Document (including without
limitation the Note), in no event can any Loan Document be amended, extended,
supplemented or otherwise modified, in whole or in part, except pursuant to a
written agreement executed by Lender and any other party who has executed such
Loan Document.

 

16.28 CONSENTS AND APPROVALS; CONSTRUCTION.

Wherever Lender’s consent, approval, acceptance or satisfaction is required
under any provision of this Agreement or any of the other Loan Documents, such
consent, approval, acceptance or satisfaction shall be in Lender’s sole
discretion except as may be otherwise expressly and specifically provided
herein.

 

16.29 BRING DOWN OF REPRESENTATIONS; SURVIVAL OF WARRANTIES; CUMULATIVE.

Borrower hereby covenants and agrees to execute and deliver, at such time and
from time to time, as required by Lender, such agreements, documents,
instruments, estoppels, consents or certificates as Lender may, from time to
time, reasonably request, including certificates reaffirming the representations
and covenants of Borrower hereunder as if made on the date of any such
reaffirmation. All representations and warranties contained in this Agreement
and in any of the other Loan Documents shall survive the execution and delivery
of this Agreement and shall be deemed to have been made again to Lender on the
date of such compliance certificate (subject to the terms of Section 5.1(w)
hereof), and each additional borrowing or other credit accommodation hereunder
and shall be conclusively presumed to have been relied on by Lender regardless
of any investigation made or information possessed by Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which Borrower shall now or
hereafter give, or cause to be given, to Lender.

 

60



--------------------------------------------------------------------------------

16.30 INTENTIONALLY OMITTED.

 

16.31 INTENTIONALLY OMITTED.

 

16.32 INTENTIONALLY OMITTED.

 

16.33 EXHIBITS; SCHEDULES.

All exhibits and schedules attached hereto and listed in the Table of Contents
are fully incorporated herein by reference for all purposes.

 

16.34 CONFLICT.

In the event of any conflict between this Agreement and any of the other Loan
Documents, the terms of this Agreement shall govern.

 

16.35 SECURITIZATION INDEMNIFICATION.

 

  (a) Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives may be included in disclosure documents
in connection with a securitization of the Loan (the “Securitization”),
including, without limitation, an offering circular, a prospectus, prospectus
supplement, private placement memorandum or other offering document (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to investors or prospective investors
in the certificates, notes or other securities issued in connection with the
Securitization, the Rating Agencies, and service providers relating to the
Securitization.

 

  (b)

Upon Lender’s request, Borrower shall provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable, an agreement
(A) certifying that Borrower has examined such specific sections of the
Disclosure Documents specified in writing by Lender, as specifically relating to
Borrower, Borrower Affiliates, the Property, Manager, Guarantor and other
aspects of the Loan (the “Specific Sections”), does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 16.35, Lender hereunder shall include its officers and directors), and
any Affiliates of Lender that have filed the registration statement relating to
the Securitization (the “Registration Statement”), each of its directors, each
of its officers who have signed the Registration Statement and each Person that
controls the Affiliate of Lender within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), and any other placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
Lender or any other placement agent or underwriter within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group
or the Underwriter Group may become subject insofar as the Liabilities arise out
of or are based upon any untrue statement of any material fact contained in the
Specified Sections or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such
Specified Sections in order to make the statements in such sections, in light of
the circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Lender Group and/or the Underwriter Group for any
reasonable and actual out of pocket legal or other expenses reasonably incurred
by Lender, the Lender Group and the Underwriter Group in connection with
investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under clauses (B) or (C) above and under
Section 16.35(c) below only to the extent that any such loss claim, damage or
liability arises out of or is based upon any such untrue statement or omission

 

61



--------------------------------------------------------------------------------

 

made in the Specified Sections in reliance upon and in conformity with
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, and operating statements and rent rolls with respect to
the Property provided by Borrower. The indemnification provided for in clauses
(B) and (C) above shall be effective whether or not the indemnification
agreement described above is provided. The aforesaid indemnity will be in
addition to any liability which Borrower may otherwise have.

 

  (c) In connection with Exchange Act Filings, Borrower shall (subject to the
proviso in Section 16.35(b)(ii)(C)) (i) indemnify Lender, the Lender Group and
the Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Specified
Sections of the Disclosure Document a material fact required to be stated in the
Specified Sections of the Disclosure Document in order to make the statements in
the Specified Sections of the Disclosure Document, in light of the circumstances
under which they were made, not misleading and (ii) reimburse Lender, the Lender
Group or the Underwriter Group for any reasonable and actual out of pocket legal
or other expenses reasonably incurred by Lender, the Lender Group or the
Underwriter Group in connection with defending or investigating the Liabilities.

 

  (d) Promptly after receipt by an indemnified party under this Section 16.35 of
notice of a claim and/or the commencement of any action relating to an
indemnified Liability, such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section 16.35,
notify the indemnifying party in writing of the commencement thereof, but the
omission to so notify the indemnifying party will not relieve the indemnifying
party from any liability which the indemnifying party may have to any
indemnified party hereunder except to the extent that failure to notify causes
prejudice to the indemnifying party. In the event that any claim or action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 16.35, such indemnified party shall pay for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party(ies) shall not be
liable for the expenses of more than one separate counsel unless an indemnified
party shall have reasonably concluded that there may be legal defenses available
to it that are different from or additional to those available to another
indemnified party.

 

  (e)

In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 16.35(b) or (c) hereof is
for any reason held to be unenforceable as to an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under
Section 16.35(b) or (c) hereof, the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages or liabilities (or action in respect thereof); provided,
however, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be

 

62



--------------------------------------------------------------------------------

 

considered: (i) Lenders’ and Borrower’s relative knowledge and access to
information concerning the matter with respect to which the claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and
(iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

 

  (f) The liabilities and obligations of both Borrower and Lender under this
Section 16.35 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

  (g) If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor for purposes of
such Securitization, Borrower shall furnish (or cause to be furnished) to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, described in Item 1112(b)(1) of Regulation AB, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or portion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization or (ii) the financial statements
described in Item 1112(b)(2) of Regulation AB, if Lender expects that the
principal amount of the Loan (or portion of the Loan included in such
Securitization) together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan (or apportion of the Loan included in such Securitization)
and any Related Loans are included in a Securitization does, equal or exceed
twenty percent (20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in the Securitization. Such
financial data or financial statements shall be furnished to Lender (A) within
thirty (30) days after notice from Lender in connection with the preparation of
Disclosure Documents for the Securitization, (B) not later than sixty (60) days
after the end of each fiscal quarter of Borrower and (C) not later than one
hundred twenty (120) Business Days after the end of each fiscal year of
Borrower; provided, however, that Borrower shall not be obligated to furnish
financial data or financial statements pursuant to clauses (B) or (C) of this
sentence with respect to any period for which an Exchange Act Filing is not
required. If reasonably requested by Lender, and to the extent available to
Borrower and not prohibited by any applicable lease, other agreement or order,
Borrower shall furnish to Lender financial data and/or financial statements for
any tenant of any of the Properties if, in connection with a Securitization,
Lender expects there to be, with respect to such tenant or group of affiliated
tenants, a concentration within all of the mortgage loans included or expected
to be included, as applicable, in the Securitization such that such tenant or
group of affiliated tenants would constitute a Significant Obligor.

 

  (h)

All financial data and financial statements provided by Borrower hereunder
pursuant to Sections 16.35(g) and (h) hereof shall be prepared in accordance
with GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All annual financial statements referred to in
Section 16.35(g) above shall be audited by independent accountants of Borrower
(which accountants shall be acceptable to Lender) in accordance with Regulation
AB and all other applicable legal requirements, shall be accompanied by the
manually executed report of the independent accountants thereon, which report
shall meet the requirements of Regulation AB and all applicable legal
requirements, and shall be further accompanied by a manually executed written
consent of the independent accountants, in form and substance reasonably
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing, all of which
shall be provided at the same time as the related financial statements are

 

63



--------------------------------------------------------------------------------

 

required to be provided. All financial data and financial statements (audited or
unaudited) provided by Borrower under Section 16.35(g) shall be accompanied by
an Officer’s Certificate stating that such financial statements meet the
requirements set forth in the first sentence of this Section 16.35(h).

 

  (i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation AB or any amendment, modification or replacement
thereto or other legal requirements in connection with any Disclosure Document
or any Exchange Act Filing.

 

  (j) In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements and (if
applicable) related accountants’ reports and consents required in order to
comply with Regulation AB or any amendment, modification or replacement of
Regulation AB or with other legal requirements are other than as provided
herein, then notwithstanding the provisions of Section 16.35(g) and (h), Lender
may request, and Borrower shall promptly provide, such other financial
statements and (if applicable) related accountants’ reports and consents as
Lender reasonably determines to be necessary or appropriate for such compliance
with applicable law.

 

16.36 BORROWER WAIVERS.

With respect to any waivers given by Borrower under this Agreement and other
Loan Documents, Borrower acknowledges that: (a) the obligations undertaken by
Borrower under and pursuant to this Agreement and the Loan Documents are complex
in nature, (b) Borrower’s waivers variously involve rights that may otherwise be
available to Borrower or for its benefit, (c) as part of Lender’s consideration
for entering into this transaction, Lender has specifically bargained for
Borrower’s waivers and the relinquishment by Borrower of those rights so waived,
and (d) Borrower has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
reflected in this Agreement and the Loan Documents. Based on the foregoing
facts, Borrower represents and confirms to Lender that Borrower is fully
informed regarding, and that Borrower does thoroughly understand the following:
(i) the nature of its waivers and rights it has waived, (ii) the circumstances
under which those rights may arise, (iii) the benefits which those rights might
otherwise confer upon Borrower, and (iv) the legal consequences to Borrower of
waiving those rights. Borrower acknowledges that Borrower has entered into this
Agreement and the other Loan Documents and both undertaken Borrower’s
obligations hereunder and thereunder and given its waivers with the intent that
all such waivers shall be fully enforceable by Lender, and that Lender has been
induced to enter into this transaction in material reliance upon the presumed
full enforceability thereof.

 

16.37 REMEDIES OF BORROWER.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by
applicable law or under this Agreement, the Mortgage, the Note and the other
Loan Documents, Lender or such agent, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment. Lender agrees that, in such event, it shall cooperate in expediting
any action seeking injunctive relief or declaratory judgment.

 

16.38 MULTIPLE BORROWERS.

The parties hereto acknowledge that the defined term “Borrower” (as well as the
defined term defining each other Collective Group) has been defined to
collectively include each individual Borrower (and in the case of each
Collective Group, defined to collectively include each member of the same). It
is the intent of the parties hereto in determining whether (a) a breach of a
representation or a covenant has occurred, (b)

 

64



--------------------------------------------------------------------------------

there has occurred a Default, or (c) an event has occurred which would create
recourse obligations under this Agreement, that any such breach, occurrence or
event with respect to any Borrower (or with respect to any single member of a
Collective Group) shall be deemed to be such a breach, occurrence or event with
respect to all Borrowers (and in the case of each Collective Group, each member
of the same) and that all Borrowers need not have been involved with such
breach, occurrence or event in order for the same to be deemed such a breach,
occurrence or event with respect to every Borrower (and likewise that each
member of a Collective Group need not have been involved with such breach,
occurrence or event in order for the same to be deemed such a breach, occurrence
or event with respect to such Collective Group). The term “Collective Group” as
used in this Agreement shall refer to each of the groups of entities represented
in this Agreement by the following defined terms: Borrower and Guarantor. The
obligations and liabilities of each Borrower shall be joint and several as more
further set forth in a contribution agreement entered into in connection with
the Loan.

 

16.39 CO-LENDERS.

 

  (a) Borrower hereby acknowledges and agrees that notwithstanding the fact that
the Loan may be serviced by a servicer, prior to a Securitization of the Loan,
all requests for approval and consents hereunder and in every instance in which
Lender’s consent or approval is required, all requests for approval and all
copies of documents, reports, requests and other delivery obligations of
Borrower required hereunder shall be delivered by Borrower to an agent appointed
by the Co-Lenders.

 

  (b) Following the closing of the Loan (i) the liabilities of Lender shall be
several and not joint, (ii) no Co-Lender shall be responsible for the
obligations of the other Co-Lender, and (iii) each Co-Lender shall be liable to
Borrower only for their respective share of the Loan. Notwithstanding anything
to the contrary herein, all indemnities by Borrower and obligations for
principal and interest payments, payment of prepayment fees, exits fees, default
interest or any other amounts due hereunder, including costs, expenses, damages
or advances each as set forth herein shall run to and benefit each Co-Lender in
accordance with its share of the Loan.

 

  (c) Each Co-Lender agrees that it has, independently and without reliance on
the other Co-Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and their
Affiliates and decision to enter into this Agreement and that it will,
independently and without reliance upon the other Co-Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement or under any other Loan Document.

 

  (d) In connection with any consent or approval under the Loan Documents, or
any other circumstance in which “Lender” has the right to take an action and
obtain reimbursement therefor from Borrower or any Affiliate of Borrower under
the Loan Documents, each Co-Lender agrees that the Co-Lenders shall designate
one Co-Lender or one Servicer to act as the agent for all Co-Lenders for all
dealings with Borrower under the Loan Documents. The initial agent so appointed
by the Co-Lenders shall be Wells Fargo Bank, National Association. Borrower
shall be entitled to rely on any written consent, approval, notice of Default,
any other notices given or statements made or received by or from such agent
pursuant to the Loan Documents believed by Borrower to be genuine and correct
and to have been signed, sent or made by the proper Person, and with respect to
all matters pertaining to this Agreement or any of the other Loan Documents
without the necessity of confirming the same with the Co-Lenders. Wells Fargo
Bank, National Association shall remain the agent for the Co-Lenders hereunder
until a servicer has been appointed to administer the Loan, or a replacement
agent has been appointed with the prior written consent of Borrower, which
consent shall not be unreasonably withheld, conditioned or delayed.

[The remainder of this page intentionally left blank]

 

65



--------------------------------------------------------------------------------

THIS AGREEMENT IS EXECUTED by Lender and Borrower as of the date appearing on
the first page hereof.

 

LENDER:

    WELLS FARGO BANK, NATIONAL ASSOCIATION     Lender’s Address:        

WELLS FARGO BANK, NATIONAL ASSOCIATION

Loan Administration

Wells Fargo Center

Commercial Mortgage Servicing

1901 Harrison Street, 2nd Floor

Mac A0227-020

Oakland, California 94612

Attention: Commercial Mortgage Servicing

Loan No.: 31-0909757

By:

 

/s/ ROBERT ROSENBERG

      Name:  

Robert Rosenberg

      Title:  

Managing Director

                                                    with a copy to counsel:    
   

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

       

LENDER:

   

BANK OF AMERICA, N.A.

    Lender’s Address:         BANK OF AMERICA, N.A.

By:

 

/s/ DAVID FALLICK

   

c/o Banc of America Securities LLC

NC1-027-20-03

214 North Tryon Street

Charlotte, North Carolina 28255

Attention: Steven Wasser

Facsimile: (704) 602-3726

Loan No.: 31-0909757

 

with a copy to counsel:

 

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

  Name:  

David Fallick

      Title:  

Managing Director

                                                                   

[Signatures continue on the following page]



--------------------------------------------------------------------------------

THIS AGREEMENT IS EXECUTED by Lender and Borrower as of the date appearing on
the first page hereof.

 

BORROWER:      Borrower’s Address:

[BORROWER NAME]

a [STATE OF FORMATION] [ENTITY TYPE]

     c/o Dividend Capital Total Realty

 

     Operating Partnership LP

a

 

 

     518 17th Street, Suite 1700          Denver, Colorado 80202         

By:

 

/s/ GREG MORAN

    

with a copy to counsel:

 

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Robert J. Ivanhoe, Esq.

  Name:  

Greg Moran

       Title:  

SVP

                      



--------------------------------------------------------------------------------

 

Schedule 16.32 - Page 1



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

As used in this Agreement and the other Loan Documents, the following terms
shall have the respective meanings set forth below.

“30/360 Basis” – means on the basis of a 360-day year consisting of twelve
(12) months of thirty (30) days each.

“Acceptable Delaware LLC” – means a limited liability company formed under
Delaware law which (i) has at least one springing member which, upon the
occurrence of an event that causes the last remaining member to cease to be a
member, shall immediately become the sole member of such limited liability
company, and (ii) otherwise meets the Rating Agency criteria then applicable to
such entities.

“Act” – means the limited liability company act of the State of Delaware.

“Acts of Terror” – has the meaning ascribed to such term in Section 12.5 hereof.

“Actual/360 Basis” – means on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

“Adjusted Actual Net Operating Income” – means projected annualized Net
Operating Income over the twelve (12) month period subsequent to the date of
calculation, adjusted as follows: (i) including in the calculation of Operating
Expenses any non-reimbursable Operating Expenses, including expenses of any
Property that is not leased for the portion thereof; (ii) excluding from the
calculation of Operating Income any rents from any tenant under any Lease at the
Property that has elected not to renew its Lease; and (iii) in the calculation
of Operating Income, reduces the rents included in such calculation of any
tenant under any Lease at the Property that has renewed its Lease at less rent
than in its current Lease, notwithstanding that such rent reduction may not take
effect until the renewal term of the Lease.

“Affiliate” – means, as to any specified Person, (a) any Person that directly or
indirectly through one or more intermediaries Controls or is Controlled by or is
under common Control with such Person, (b) any Person owning or Controlling
forty-nine percent (49%) or more of the outstanding voting securities of or
other ownership interests in such Person, (c) if such Person is an individual,
any entity for which such Person directly or indirectly acts as an officer,
director, partner, owner employee or member, (d) any entity in which such Person
(together with the members of his family if the Person in question is an
individual) owns, directly or indirectly through one or more intermediaries an
interest in any class of stock (or other beneficial interest in such entity) of
forty-nine percent (49%) or more, or (e) with respect to any Obligor, any other
Obligor.

“Affiliate Transferee” – has the meaning ascribed to such term in
Section 15.1(c)(ii)(C) hereof.

“Agreement” – has the meaning ascribed to such term in the preamble hereto.

“Allocated Loan Amount” – means that portion of the original principal balance
of the Loan which has been allocated to each Individual Property, as reduced
from time to time in accordance with this Agreement, pursuant to scheduled
principal amortization or otherwise.

“Alteration Threshold” – means an amount equal to $3,000,000.

“Amended Note” – means an amendment and restatement of the Note.

“Amortization Period” – means thirty (30) years.

 

A-1



--------------------------------------------------------------------------------

“Annual Budget” – means an operating and capital budget for the Property setting
forth Borrower’s good faith estimate of projected operating expenses and capital
expenditures for each calendar year, including, without limitation, those for
maintenance, repairs, annual taxes, insurance, utilities and other annual
expenses that are standard and customary for properties similar to the Property.

“Approved Annual Budget” – has the meaning ascribed to such term in
Section 8.1(d) hereof.

“Approved Independent Manager Provider” – means each of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company and Lord Securities Corporation; provided,
that, (a) the foregoing shall only be deemed Approved Independent Manager
Providers to the extent acceptable to the Rating Agencies and (b) additional
national providers of professional Independent Managers may be deemed added to
the foregoing hereunder to the extent approved in writing by Lender and the
Rating Agencies.

“Automatic Default” – has the meaning ascribed to such term in Section 9.1(b)
hereof.

“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 U.S.C. §
101-1330) as now or hereafter amended or recodified, and any other existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or similar law, rule or regulation
for the relief of debtors.

“Borrower” – has the meaning ascribed to such term in the preamble hereto.

“Business Day” – means a day of the week (but not a Saturday or Sunday) on which
banking institutions located in California are not required or authorized by law
or other governmental action to close. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Capital Expenditures” – means major repairs and replacements to maintain or
improve the Property, including, without limitation, structural repairs, roof
replacements, HVAC repairs and replacements, mechanical and plumbing repairs and
replacements and boiler repair and replacements.

“Capital Expenditures Impound” – has the meaning ascribed to such term in
Section 4.4.4(c) of Exhibit E attached hereto.

“Cash Management Agreement” – means that certain Cash Management Agreement
executed of even date herewith by Borrower, Lender and Depository, pursuant to
the terms of Section 4.4 hereof.

“Casualty” – has the meaning ascribed to such term in Section 12.7(a) hereof.

“Casualty Policy” – has the meaning ascribed to such term in Section 12.1(a)
hereof.

“Casualty Retainage” – has the meaning ascribed to such term in Section 12.9(b)
hereof.

“Closing Date Debt Yield” – means (i) 18.2% or (ii) in the event the Earn-Out
Advance shall have been made, 16.4%.

“Code” – means the Internal Revenue Code of 1986, as amended, and as may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Lender” – has the meaning ascribed to such term in the preamble hereto.

“Collateral” – has the meaning ascribed to such term in the Mortgage.

 

A-2



--------------------------------------------------------------------------------

“Collective Group” – has the meaning ascribed to such term in Section 16.38
hereof.

“Condemnation Proceeds” – has the meaning ascribed to such term in
Section 12.7(a) hereof.

“Constituent Members” – has the meaning ascribed to such term in Section 5.2(g)
hereof.

“Control” or “Controlling” – means, with respect to any Person, either
(i) ownership, directly or indirectly, of forty-nine percent (49%) or more of
all equity interests in such Person, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise.

“Corporate Special Member” – has the meaning ascribed to such term in
Section 5.2(h) hereof.

“Cost Breakdown” – has the meaning as ascribed to such term in Section 4.4.1 of
Exhibit E attached hereto.

“Costs and Expenses” – has the meaning ascribed to such term in Section 7.1
hereof.

“Creditors Rights Laws” – has the meaning ascribed to such term in
Section 5.2(h) hereof.

“Debt” – means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, and the payment of all sums advanced
and reasonable costs and expenses incurred by Lender in accordance with the
terms of this Agreement in connection with the enforcement and/or collection of
the Debt or any part thereof.

“Debtor Relief Law” – has the meaning ascribed to such term in Section 9.1(b)(i)
hereof.

“Debt Service” – means, for any period, the aggregate of all principal, interest
payments and all other amounts that accrue or are due and payable in accordance
with the Loan Documents during such period.

“Debt Yield” – means as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient obtained by
dividing (1) the Adjusted Actual Net Operating Income by (2) the outstanding
principal balance of the Loan.

“Default” – has the meaning ascribed to such term in Section 9.1 hereof.

“Default Rate” – means the lesser of (a) a fixed annual rate equal to five
percent (5%) plus the Note Rate, and (b) the maximum interest rate permitted by
applicable law.

“Defeasance” – means Borrower’s substitution of Collateral and Lender’s release
of the lien of the Mortgage upon satisfaction of all of the terms and conditions
set forth in Article 11.

“Defeasance Collateral” – means obligations or securities, not subject to
prepayment, call or early redemption, each of which qualifies as a “Government
security,” as defined in Section 2(a)(16) of the Investment Company Act of 1940,
as amended (15 U.S.C. §80a-1 et seq.) or any “agency security” approved by
Lender in its reasonable discretion, together with all revenues and proceeds of
such obligations or securities.

“Defeasance Date” – means the date upon which the Defeasance is completed.

“Defeasance Option End Date” – means April 30, 2020.

“Defeasance Option Period” – means the period from and including the Defeasance
Option Start Date to and including the Defeasance Option End Date.

 

A-3



--------------------------------------------------------------------------------

“Defeasance Option Start Date” – means the earlier of (a) the twenty-fourth
(24th) Due Date following the Startup Day of any REMIC which holds all or any
part of the Loan or (b) the thirty-fifth (35th) Due Date following the First Due
Date.

“Defeasance Property” – means any Individual Property or Properties that are
released from the lien as a result of a Partial Defeasance.

“Defeasance Security Agreements” – means a pledge and security agreement and an
account control agreement, each in form and substance customary in commercial
mortgage defeasance transactions and, in case of Partial Defeasance, the New
Note.

“Deferred Maintenance” – has the meaning ascribed to such term in Section 7.27
hereof.

“Delinquency Date” – has the meaning ascribed to such term in Section 4.1
hereof.

“Deposit” – has the meaning ascribed to such term in Section 7.4(f) hereof.

“Depository” – means Wells Fargo Bank, National Association under the Cash
Management Agreement

“Designated TI Impound” – has the meaning ascribed to such term in
Section 4.4.3(b) of Exhibit E attached hereto.

“Disbursement Date” – means the date upon which the Loan proceeds are funded by
Lender into escrow in connection with the closing of the Loan.

“Disclosure Document” – has the meaning set forth in Section 16.35(a) hereof.

“Due Date” – means the first (1st) day of each calendar month during the period
commencing on the First Due Date and ending on the first (1st) day of the month
preceding the Maturity Date; provided, however, upon ten (10) days prior-written
notice from Lender to Borrower, the Lender has the one-time right during the
term of the Loan to change the Due Date, with a corresponding change to the
period in which interest accrues.

“Earn-Out Advance” – has the meaning set forth in Section 2.1(b) hereof.

“Earn-Out Disbursement Date” – has the meaning set forth in Section 2.1(b)
hereof.

“Effective Date” – means the earlier of (a) the date the Mortgage is recorded in
the real property records of the jurisdiction where the Property is located or
(b) the date Lender authorizes the release of the Loan proceeds to Borrower.

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties.

“ERISA” – has the meaning ascribed to such term in Section 5.1(i) hereof.

“Exchange Act” – has the meaning set forth in Section 16.35(a) hereof.

“First Due Date” – means the first (1 st) day of the month following the
Disbursement Date, or, if the Disbursement Date is the first (1st) day of the
month, then the Disbursement Date.

“First P&I Due Date” – means August 1, 2010.

 

A-4



--------------------------------------------------------------------------------

“Full Defeasance” – means a Defeasance of the entire Property.

“GE Loan Agreement” – has the meaning ascribed to such term in
Section 5.2(n)(xiii) hereof.

“General TI Cap” – has the meaning ascribed to such term in Section 4.4.1 of
Exhibit E attached hereto.

“General TI Deposit” – has the meaning ascribed to such term in Section 4.4.3(a)
of Exhibit E attached hereto.

“General TI Impound” – has the meaning ascribed to such term in Section 4.4.3(a)
of Exhibit E attached hereto.

“Governmental Authority” or “Governmental Authorities” – means any national,
federal, state, regional or local government, or any other political subdivision
of any of the foregoing, in each case with jurisdiction over Borrower, the
Property, or any Person with jurisdiction over Borrower or the Property
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“GP SPE Party” has the meaning ascribed to such term in Section 5.2(e) hereof.

“Gross Income” – has the meaning ascribed to such term in the Cash Management
Agreement.

“Guarantor” – means Dividend Capital Total Realty Operating Partnership LP, a
Delaware limited partnership.

“Guaranty” – means that certain Limited Guaranty of even date herewith executed
and delivered by Guarantor to Lender.

“Hazardous Materials” – has the meaning ascribed to such term in the Hazardous
Materials Indemnity Agreement.

“Hazardous Materials Indemnity Agreement” – means that certain Hazardous
Materials Indemnity Agreement of even date herewith, executed by Borrower and
Guarantor in favor of Lender.

“Hazardous Materials Laws” – has the meaning ascribed to such term in the
Hazardous Materials Indemnity Agreement.

“Holdco” – means TRT NOIP Fixed Real Estate Holdco LLC, a Delaware limited
liability company.

“Impound” and “Impounds” – as used herein and in the other Loan Documents has
the meaning ascribed to such term in Section 4.5 hereof.

“Improvements” – has the meaning ascribed to such term in the Mortgage.

“Indemnitee” – has the meaning ascribed to such term in Section 13.1 hereof.

“Independent Manager” – means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Managers, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Holdco and that provides professional Independent
Managers and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Manager and is not, and
has never been, and will not while serving as Independent Manager be, any of the
following:

(a) a member, partner, equityholder, manager, director, officer or employee of
Holdco or any of its equityholders or Affiliates (other than as an Independent
Manager of Holdco an Affiliate of Holdco that is not in the direct chain of
ownership of Holdco and that is required by a creditor to be a single purpose
bankruptcy remote entity, provided that such Independent Manager is employed by
a company that routinely provides professional Independent Managers or managers
in the ordinary course of its business);

 

A-5



--------------------------------------------------------------------------------

(b) a creditor, supplier or service provider (including provider of professional
services) to Holdco or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Managers and other corporate services to Holdco or any of its Affiliates in the
ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Manager of a “special
purpose entity” affiliated with Holdco shall be qualified to serve as an
Independent Manager of Holdco, provided that the fees that such individual earns
from serving as an Independent Manager of affiliates of Holdco in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year.

“Individual Property” – means each Property identified as such on Exhibit F
hereto.

“Insurance Expiration Date” – has the meaning ascribed to such term in
Section 4.2 hereof.

“Insurance Impound” – has the meaning ascribed to such term in Section 4.2
hereof.

“Insurance Premiums” – has the meaning ascribed to such term in Section 4.2
hereof.

“Insurance Proceeds” – has the meaning ascribed to such term in Section 12.7(a)
hereof.

“Interest Holder” – has the meaning ascribed to such term in
Section 15.1(c)(ii)(A) hereof.

“Intermediate Holdco” – means, collectively, TRT NOIP Fixed CA LP Holdco LLC, a
Delaware limited liability company, TRT NOIP CEVA Lease Holdco LLC, a Delaware
limited liability company, TRT NOIP Connection - Irving LP LLC, a Delaware
limited liability company, TRT NOIP Glenville - Richardson LP LLC, a Delaware
limited liability company and TRT NOIP Sunset Hills - Reston LLC, a Delaware
limited liability company.

“Late Charge” – has the meaning ascribed to such term in Section 2.3(a) hereof.

“Lease” and “Leases” – mean any and all present and future leases of the
Property or any portion thereof, and all licenses and all other agreements of
any kind relating to the use or occupancy of the Property or any portion
thereof.

“Lease Documents” – has the meaning ascribed to such term in Section 7.4(f)
hereof.

“Lease Payment Event” – has the meaning ascribed to such term in Section 7.4(c)
hereof.

“Leasing Costs” – has the meaning ascribed to such term in Section 4.4.3 of
Exhibit E attached hereto.

“Lender” – has the meaning ascribed to such term in the preamble hereto, or any
successors in interest thereto.

 

A-6



--------------------------------------------------------------------------------

“Lender Group” – has the meaning set forth in Section 16.35(b) hereof.

“Letter of Credit Assignment” – has the meaning ascribed to such term in
Section 7.4(g) hereof.

“Liabilities” – has the meaning set forth in Section 16.35(b) hereof.

“Liability Policy” – has the meaning ascribed to such term in Section 12.1(c)
hereof.

“LLC Agreement” – has the meaning ascribed to such term in Section 5.2(h)
hereof.

“Loan” – means the principal sum that Lender agrees to lend and Borrower agrees
to borrow, pursuant to the terms and conditions of this Agreement.

“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed and identified on Exhibit C attached hereto.

“Lockbox Agreement” shall mean that certain Blocked Account Control Agreement,
or similar replacement account control agreement reasonably approved by Lender,
by and among Borrower, Lockbox Bank and Lender.

“Lockbox Bank” shall mean U.S. Bank National Association or any replacement bank
reasonably approved by Lender under a Lockbox Agreement.

“Losses” – has the meaning ascribed to such term in Section 3.1(b) hereof.

“Major Lease” – has the meaning ascribed to such term in Section 7.4(b) hereof.

“Manager” – means the property manager approved by Lender in accordance with the
terms of the Loan Documents.

“Managing Entity” – has the meaning ascribed to such term in Section 5.1(a)
hereof.

“Material Action(s)” – means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have the Borrower or SPE Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against the Borrower or SPE Party, to file
a petition seeking, or consent to, reorganization or relief with respect to the
Borrower or SPE Party under any applicable federal or state law relating to
bankruptcy or insolvency, to seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian, or any similar official
of or for the Borrower or SPE Party or a substantial part of its property, to
make any assignment for the benefit of creditors of the Borrower SPE Party, to
admit in writing the Borrower’s or SPE Party’s inability to pay its debts
generally as they become due, or to take action in furtherance of any of the
foregoing.

“Material Adverse Effect” – means a material adverse effect upon (i) the
business or financial position or results of operation of Borrower, (ii) the
ability of Borrower to perform, or of Lender to enforce, any of the Loan
Documents, (iii) the Property or the value thereof, or (iv) the ability of the
Guarantor to perform under the Guaranty.

“Material Contract” – means (i) any management agreement for the Property or
(ii) any contract or other agreement relating to the operating, maintenance or
construction of any Property which is in excess of $1,000,000.

“Maturity Date” – means July 1, 2020.

 

A-7



--------------------------------------------------------------------------------

“Member” – has the meaning ascribed to such term in Section 5.2(k) hereof.

“Mezzanine Borrower” – means TRT NOIP Fixed Mezz Holdco LLC, a Delaware limited
liability company.

“Mezzanine Lender” – means iStar Financial Inc. and its successors and permitted
assigns.

“Mezzanine Loan” – means (1) that certain mezzanine loan in the original
principal amount of $39,438,205 (as may be increased to $57,870,000.00 upon the
Earn-Out Advance) made on the date hereof from Mezzanine Lender to Mezzanine
Borrower or (2) any New Mezzanine Loan.

“Mezzanine Loan Agreement” – means that certain Loan Agreement evidencing the
Mezzanine Loan entered into by Mezzanine Lender and Mezzanine Borrower.

“Mezzanine Loan Documents” – means those loan documents entered into by
Mezzanine Borrower in connection with a Mezzanine Loan.

“Mezzanine Pledge Agreement” – means any pledge agreement securing a Mezzanine
Loan.

“Moody’s” – means Moody’s Investor Service, Inc.

“Mortgage” – means, as applicable and whether one or more, that certain Mortgage
and Absolute Assignment of Rents and Leases and Security Agreement (and Fixture
Filing), Deed of Trust and Absolute Assignment of Rents and Leases and Security
Agreement (and Fixture Filing), or Deed to Secure Debt and Absolute Assignment
of Rents and Leases and Security Agreement (and Fixture Filing), executed by
Borrower in favor of Lender, granting to Lender security interests in the
Property as security for the Loan.

“Mortgagor” – means the grantor, trustor, mortgagor, or borrower, as applicable,
granting or conveying the liens under the Mortgage.

“Net Operating Income” – means Operating Income less Operating Expenses.

“Net Restoration Proceeds” – has the meaning ascribed to such term in
Section 12.7(a) hereof.

“New Mezzanine Intercreditor” – has the meaning ascribed to such term in
Section 15.2(f) hereof.

“New Mezzanine Lender” – has the meaning ascribed to such term in
Section 15.2(e) hereof.

“New Mezzanine Loan” – has the meaning ascribed to such term in Section 15.2
hereof.

“New Note” – means a new promissory note in a principal amount equal to (x) the
Release Price in the case of a Partial Defeasance or (y) the difference between
(i) the Allocated Loan Amount applicable to the Northrop VA Property and
(ii) fifteen percent (15%) of the outstanding principal balance of the Loan or
(z) the amount necessary to cure a Cash Trap Event Period.

“Non- Holdco Member” – has the meaning ascribed to such term in Section 5.2(h)
hereof.

“Non-Consolidation Opinion” – has the meaning ascribed to such term in
Section 5.2(f) hereof.

“Northrop TI Cap” – has the meaning ascribed to such term in Section 4.4.1 of
Exhibit E attached hereto.

“Northrop VA” – means Northrop Grumman Systems Corporation, as tenant at the
Northrop VA Property.

“Northrop VA Borrower” – has the meaning set forth in Section 2.1(b) hereof.

 

A-8



--------------------------------------------------------------------------------

“Northrop VA Event” – means the failure of Northrop VA to renew its Lease on or
before the latest notice date permitted pursuant to the Northrop VA Lease.

“Northrop VA Lease” – means that certain Deed of Lease dated July 27, 1999, by
and between Northrop VA Borrower, successor-in-interest to 7555-7575 Colshire
Drive LLC, successor-in-interest to WestGroup Properties LLC, as landlord, and
Northrop Grumman Information Technology, Inc., successor-in-interest to PRC
Inc., as tenant, as amended by First Amendment to the Deed of Lease dated
July 27, 1999, as further amended by the Second Amendment to the Deed of Lease
dated March 30, 2001, as further amended by the Third Amendment to the Deed of
Lease dated April 30, 2002, as modified by the Assignment and Assumption dated
May 14, 2002, as further modified by Letter regarding landlord ownership dated
May 21, 2003, as supplemented by the Guaranty dated July 23, 1999, as further
supplemented by that certain Commencement Notice dated June 5, 2001, and as
further supplemented by the Northrop Grumman Corporation Payment and Performance
Guaranty dated April 25, 2002.

“Northrop VA Property” – means the Property located at 7555 Colshire Drive,
McLean, Virginia.

“Note” – means that certain Promissory Note (Secured) of even date herewith, in
the original principal amount of the Loan, executed by Borrower and payable to
the order of Lender, or the Amended Note, as applicable, as the same may be
hereafter amended, restated, supplemented, replaced, extended or otherwise
modified from time to time.

“Note Rate” – means a fixed annual rate of 5.455%.

“Obligor” – means any of Borrower or Guarantor.

“Open Period Start Date” – means May 1, 2020.

“Officer’s Certificate” – means a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.

“Operating Expenses” – means all expenses, computed in accordance with generally
accepted accounting principles or other sound and prudent accounting principles
approved by Lender, of whatever kind and from whatever source, relating to the
ownership, operation, repair, maintenance and management of the Property that
are incurred on a regular monthly or other periodic basis, including, without
limitation (and without duplication), Taxes, Insurance Premiums, management fees
payable under any Management Agreement, costs attributable to the ordinary
operation, repair and maintenance of the systems for heating, ventilation and
air conditioning, advertising expenses, license fees, utilities, payroll and
related taxes, computer processing charges, operating equipment or other lease
payments as approved by Lender, ground lease payments, bond assessments and
other similar costs, in each instance, actually incurred by Borrower. Operating
Expenses shall not include Debt Service, capital expenditures, extraordinary
expenditures, tenant improvement costs, leasing commissions regardless of
whether or not paid from escrows required by the Loan Documents, or other
expenses which are paid from escrows required by the Loan Documents, any payment
or expense for which Borrower was or is to be reimbursed from proceeds of the
loan or insurance or by any third party, federal, state or local income taxes,
any non-cash charges such as depreciation and amortization and reserves for bad
debt (to the extent such amounts have otherwise been incorporated in the
determination of Adjusted Actual Net Operating Income), and any item of expense
otherwise includable in Operating Expenses which is paid directly by any tenant.

“Operating Income” – means all revenue, computed in accordance with generally
accepted accounting principles or other sound and prudent accounting principles
approved by Lender, derived from the ownership and operation of the Property
from whatever source, including, without limitation, rental income reflected in
a current rent roll pursuant to Leases which are in full force and effect
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise), common area maintenance recoveries, real
estate tax recoveries, utility recoveries, other miscellaneous expense
recoveries, other required pass-throughs, business interruption, rent loss or
other similar insurance proceeds

 

A-9



--------------------------------------------------------------------------------

and other miscellaneous income. Operating Income shall not include non-cash
straight-line rent adjustments, non-cash amortization of market rents, Insurance
Proceeds (other than proceeds of rent loss, business interruption or other
similar insurance allocable to the applicable period), Condemnation Proceeds
(other than Condemnation Proceeds arising from a temporary taking or the use and
occupancy of all or part of the applicable Property allocable to the applicable
period), proceeds of any financing, proceeds of any sale, exchange or transfer
of the Property or any part thereof or interest therein, capital contributions
or loans to Borrower or an Affiliate of Borrower, any item of income otherwise
includable in Operating Income but paid directly by any tenant to a Person other
than Borrower, any other extraordinary, non-recurring revenues, Payments paid by
or on behalf of any tenant under a Lease which is the subject of any proceeding
or action relating to its bankruptcy, reorganization or other arrangement
pursuant to the Bankruptcy Code or any similar federal or state law or which has
been adjudicated a bankrupt or insolvent unless such Lease has been affirmed by
the trustee in such proceeding or action pursuant to a final, non-appealable
order of a court of competent jurisdiction, Payments paid by or on behalf of any
tenant under a Lease the demised premises of which are not occupied either by
such tenant or by a sublessee thereof (unless, with the exception of Northrop VA
(following the Earn-Out Advance), such tenant maintains a credit rating of BBB-
or better), Payments paid by or on behalf of any tenant under a Lease in whole
or partial consideration for the termination of any Lease, sales tax rebates
from any Governmental Authority, sales, use and occupancy taxes on receipts
required to be accounted for by Borrower to any Governmental Authority, refunds
and uncollectible accounts, interest income from any source other than the
Impounds required pursuant to this Agreement or the other Loan Documents,
unforfeited security deposits, utility and other similar deposits, income from
any Tenant that is in a monetary default beyond all notice and cure periods
under its Lease or any disbursements to Borrower from the Impounds.

“Optional Default” – has the meaning ascribed to such term in Section 9.1(a)
hereof.

“P&I Payment Amount” – means (i) One Million Forty-Five Thousand One Hundred
Ninety-Two and 28/100 Dollars ($1,045,192.28) and (ii) in the event the Earn-Out
Advance shall have been made, One Million Six Hundred Forty-Nine Thousand Seven
Hundred Eight and 90/100 Dollars ($1,649,708.90), each based on the Note Rate
and the Amortization Period as it applies to the Note, as such amount may be
adjusted by an Amended Note.

“Partial Defeasance” – means a Defeasance of one or more (but less than all)
Individual Properties.

“Partial Release” – means a partial release of the Mortgage with respect to any
Individual Property in connection with a Partial Defeasance.

“Patriot Act” – has the meaning as set forth in Section 5.1(l) hereof, as the
same may be amended, modified and/or supplemented from time to time, together
any and all successor statutes and laws and any and all rules, regulations and
orders promulgated pursuant thereto.

“Payments” – means payments in connection with the Leases as defined in the
Mortgage.

“Periodic Treasury Yield” – has the meaning ascribed to such term in
Section 10.2(a).

“Permitted Encumbrances” – means, collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the title insurance policy delivered
to Lender in connection with the Loan, (c) liens, if any, for Taxes imposed by
any Governmental Authority not yet due or delinquent, and (d) such other title
and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion.

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate, (ii) investing through a
fund with committed capital of at least $250,000,000 and (iii) not subject to a
bankruptcy proceeding.

 

A-10



--------------------------------------------------------------------------------

“Person” – means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint- stock company, bank, trust, land trust,
estate, association, joint stock company, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

“Plan” – has the meaning ascribed to such term in Section 5.1(i) hereof.

“Policies” and “Policy” – have the respective meanings ascribed to such terms in
Section 12.3 hereof.

“Prepayment Lockout End Date” – means the calendar day immediately preceding the
Open Period Start Date.

“Prepayment Lockout Period” – means the period from and including the Effective
Date to and including the Prepayment Lockout End Date.

“Prohibited Equity Transfer” – has the meaning ascribed to such term in
Section 15.1(c)(i) hereof.

“Prohibited Property Transfer” – has the meaning ascribed to such term in
Section 15.1(b)(i) hereof.

“Property” – means each individual property or all of that certain real
property, as the context may require, described on Exhibit B attached hereto and
incorporated herein for all purposes, together with all improvements thereon and
other property as more particularly described in the Mortgage.

“Qualified Manager” – means (i) a nationally recognized and reputable property
management company with at least five (5) years’ experience managing at least
500,000 square feet of properties similar in size and type to the Property, but
not including the Property, (ii) a management company approved by Lender in its
reasonable discretion and for which Lender shall have received written
confirmation from the applicable Rating Agencies that such manager will not
result in a downgrading, withdrawal or qualification of the respective ratings
in effect immediately prior to such manager succeeding the then currently
existing manager, (iii) any management company which is an Affiliate of
Borrower, (iv) the property managers set forth on Schedule A-10 attached hereto,
which entities are the property managers under property management agreements
which have been assumed by Borrower and/or (v) the tenants set forth on Schedule
A-10 attached hereto, which tenants are self managing the applicable Property in
connection with their respective Leases.

“Qualified Transferee” shall mean (a) Lender or any affiliate of Lender,
(b) Dividend Capital Total Realty Trust, Inc., or (c) one or more of the
following:

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (ii) satisfies the Eligibility
Requirements;

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (c)(i) or (c)(ii) that satisfies the Eligibility
Requirements;

(iv) any entity Controlled by any of the entities described in clause (a),
clause (b) or clauses (c)(i). (c)(iii) or (c)(vi) of this definition;

 

A-11



--------------------------------------------------------------------------------

(v) a Qualified Trustee in connection with a securitization of, the creation of
collateralized debt obligations (“CDO”) secured by or financing through an
“owner trust” of, the New Mezzanine Loan (collectively, “Securitization
Vehicles”), so long as (A) the special servicer or manager of such
Securitization Vehicle has the Required Special Servicer Rating and (B) the
entire “controlling class” of such Securitization Vehicle, other than with
respect to a CDO Securitization Vehicle, is held by one or more entities that
are otherwise Qualified Transferees under clauses (c)(i), (ii), (iii) or (iv) of
this definition; provided that the operative documents of the related
Securitization Vehicle require that (1) in the case of a CDO Securitization
Vehicle, the “equity interest” in such Securitization Vehicle is owned by one or
more entities that are Qualified Transferees under clauses (c)(i), (ii),
(iii) or (iv) of this definition and (2) if any of the relevant trustee, special
servicer, manager fails to meet the requirements of this clause (v), such Person
must be replaced by a Person meeting the requirements of this clause (v) within
thirty (30) days;

(vi) an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager or an entity that is otherwise a Qualified Transferee under clauses
(c)(i), (ii), (iii) or (iv) of this definition acts as the general partner,
managing member or fund manager and at least 50% of the equity interests in such
investment vehicle are owned, directly or indirectly, by one or more entities
that are otherwise Qualified Transferees under clauses (c)(i), (ii), (iii) or
(iv) of this definition; or

(vii) a Qualified Trustee or Person that is otherwise a Qualified Transferee, in
each case, acting as trustee, administrative agent or collateral agent, for one
or more Persons with respect to a revolving credit facility, bond, term loan or
other financing (which may be in form of repurchase arrangements) with a
committed or funded amount, as of the initial closing thereof, of at least
$500,000,000.

“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies.

“Rating Agency” or “Rating Agencies” – means any one or more of Dominion Bond
Rating Services, Inc., Fitch, Inc., Moody’s Investors Service, Inc., S&P,
Realpoint, LLC and any other nationally-recognized statistical rating
organization that is designated by Lender (and any successor to the foregoing);
provided that the foregoing shall only be deemed to be included within the
definition of “Rating Agencies” hereunder to the extent that the same have rated
(or are reasonably anticipated by Lender to rate) the securities associated with
the Securitization of the Loan.

“REA” – means, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property, if any, as more particularly described
on Schedule 5.1(v) attached hereto and any future reciprocal easement or similar
agreement affecting the Property entered into in accordance with the applicable
terms and conditions hereof.

“Registration Statement” – has the meaning set forth in Section 16.35(b) hereof.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Related Loan” shall mean a loan made to an Affiliate of Borrower, or secured by
a Related Property, that is included with the Loan (or a portion of the Loan) in
a Securitization.

“Related Party” and “Related Parties” – have the meaning ascribed to such term
in Section 5.2(n)(i) hereof.

 

A-12



--------------------------------------------------------------------------------

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.

“Release Date” – means the date upon which a Partial Release is completed.

“Release Price” – means the greater of (i) one hundred twenty percent (120%) of
the Allocated Loan Amount and (ii) an amount that causes the Debt Yield after
the Partial Release to be no less than (A) the Closing Date Debt Yield and
(B) the Debt Yield immediately prior to such Partial Release.

“Release Property” – means the Individual Property or Properties subject to a
Partial Release.

“Release Request” – means Borrower’s written request for a Partial Release.

“Remainder Property” – means any Individual Property or Properties that are not
released from the lien of the Mortgage as a result of a Partial Defeasance.

“REMIC” – means a “real estate mortgage investment conduit” within the meaning
of Section 860D of the Code.

“Rent Roll” – has the meaning ascribed to such term in Section 5.1(j) hereof.

“Responsible Officer” – means with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president-finance of such Person or such other similar officer of such
Person reasonably acceptable to Lender and appropriately authorized by the
applicable Person in a manner reasonably acceptable to Lender.

“Reston VA Borrower” – has the meaning set forth in Section 5.2(n) hereof.

“Restoration” – has the meaning ascribed to such term in Section 12.8 hereof.

“Restoration Proceeds” – has the meaning ascribed to such term in
Section 12.7(a) hereof.

“Restoration Proceeds Threshold” – has the meaning ascribed to such term in
Section 12.7(a) hereof.

“Restricted Account” – has the meaning ascribed to such term in the Cash
Management Agreement.

“Restricted Party” – has the meaning ascribed to such term in Section 15.1(a)
hereof.

“S&P” – means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Secondary Market Transaction” and “Secondary Market Transactions” – have the
meaning ascribed to such terms in Section 16.12 hereof.

“Secured Obligations” – has the meaning ascribed to such term in the Mortgage.

“Securities Act” – has the meaning set forth in Section 16.35(a) hereof.

“Securitization” – has the meaning set forth in Section 16.35(a) hereof.

“Security Documents” – means, collectively, the Mortgage, the Guaranty and any
and all other agreements, instruments, certificates and/or documents prepared or
executed as security for the Note and this Agreement.

“Separateness Provisions” – has the meaning ascribed to such term in
Section 5.2(c) hereof.

 

A-13



--------------------------------------------------------------------------------

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“SPE Party” – means GP SPE Party, Intermediate Holdco and Holdco, as applicable.

“Special Member” – has the meaning ascribed to such term in Section 5.2(k)
hereof.

“Startup Day” – means the “startup day” within the meaning of Section 860G(a)(9)
of the Code, of a “real estate mortgage investment conduit,” as defined in
Section 860D of the Code, that holds the Note.

“State” – means the state in which the Property is located.

“Substitute Property” – has the meaning ascribed to such term in Section 14.2
hereof.

“Substituted Property” – has the meaning ascribed to such term in Section 14.2
hereof.

“Substitute Release Price” – has the meaning ascribed to such term in
Section 14.2(a)(N) hereof.

“Successor Borrower” – means an entity designated or approved by Lender whose
sole purpose is to own the Defeasance Collateral delivered by Borrower under
Article 11 and assume Borrower’s obligations with respect to the Loan or New
Note, as applicable. Successor Borrower shall be a single purpose bankruptcy
remote entity.

“Subsidiary” – has the meaning ascribed to such term in Section 5.2(n)(xiii)
hereof.

“Taking” – has the meaning ascribed to such term in Section 12.7(a) hereof.

“Tax Impound” – has the meaning ascribed to such term in Section 4.1 hereof.

“Taxes” – has the meaning ascribed to such term in Section 4.1 hereof.

“TC Cap” – has the meaning ascribed to such term in Section 12.5 hereof.

“Terrorism Coverage” – has the meaning ascribed to such term in Section 12.5
hereof.

“Title Company” – means First American Title Insurance Corporation.

“Transfer” – has the meaning ascribed to such term in Section 15.1(a) hereof.

“TRIPRA” – has the meaning ascribed to such term in Section 12.5 hereof.

“TROP” – has the meaning ascribed to such term in Section 15.1(c)(ii)(A) hereof.

“TRT” – has the meaning ascribed to such term in Section 15.1(c)(ii)(A) hereof.

“UCC” – means the Uniform Commercial Code as adopted in the State where the
Property is located.

“U.S. Obligations” – means direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

“Underwriter Group” – has the meaning set forth in Section 16.35(b) hereof.

“Windstorm Coverage” – has the meaning ascribed to such term in
Section 12.1(b)(iii) hereof.

“Work” – has the meaning as ascribed to such term in Section 4.4.1 of Exhibit E
attached hereto.

 

A-14



--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

 

A-15



--------------------------------------------------------------------------------

EXHIBIT B

PROPERTY/ADDRESS INFORMATION

Property Address: See Schedule 1

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF LOAN DOCUMENTS AND CLOSING DOCUMENTS

 

1. LOAN DOCUMENTS. The documents numbered 1.1 through 5.3 below of even date
herewith (unless otherwise specified) and any amendments, modifications and
supplements thereto which have received the prior written approval of Lender and
any documents executed in the future that are approved by Lender and that recite
that they are “Loan Documents” for purposes of this Agreement, are collectively
referred to as the “Loan Documents”.

 

  1.1 This Agreement;

 

  1.2 Note;

 

  1.3 Mortgage;

 

  1.4 Absolute Assignment of Leases and Rents;

 

  1.5 States of California, Colorado, Florida, Illinois, Kentucky, New Jersey,
Ohio, Texas and Virginia Uniform Commercial Code - Financing Statement - Form
UCC-1;

 

  1.6 State of Delaware Uniform Commercial Code - Financing Statement - Form
UCC-1;

 

  1.7 Borrower’s Certification;

 

  1.8 Certification of Taxpayer Identification Number and Non-Foreign Status;

 

  1.9 Borrower Authorization Form;

 

  1.10 Estoppel Certificates;

 

  1.11 Cash Management Agreement;

 

  1.12 O&M Letter Agreements;

 

2. OTHER CLOSING DOCUMENTS.

 

  A. State Specific Documents/Affidavits:

 

  2.1 Flood Hazard Notices;

 

  B. Opinions:

 

  2.1 Bankruptcy Non-Consolidation Opinion of Borrower’s legal counsel;

 

  2.2 Formation, Existence and Authority Opinions;

 

  2.3 Enforceability Opinions;

 

3. ORGANIZATIONAL DOCUMENTS.

 

  3.1 Certificate of Limited Partnership Borrower;

 

  3.2 Certificate of Limited Liability Company Borrower;

 

  3.3 Certificate of Limited Partnership Guarantor;

 

C-1



--------------------------------------------------------------------------------

4. TITLE COMPANY DOCUMENTS.

 

  4.1 Title Company Escrow Instruction Letter;

 

  4.2 Closing Statement;

 

5. MISCELLANEOUS DOCUMENTS.

 

  5.1 Hazardous Materials Indemnity Agreement (Unsecured); and

 

  5.3 Limited Guaranty.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

LITIGATION DISCLOSURES

 

Claimant

  

Location

  

Date of Loss

  

Description of Incident

  

Reserve Amount

  

Status

Sharon Edwards    6 Sylvan Way    12/8/2005    slip & fall on snow/ice    $
10,000    Law suit - discovery ongoing

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

ADDITIONAL IMPOUNDS

 

4.4.1 DEFINITIONS.

“Cost Breakdown” shall mean a reasonably detailed description and cost breakdown
of the Work to be paid or reimbursed from the disbursement from the applicable
Impound.

“Work” shall mean any work performed and to be paid from the disbursement from
the applicable Impound.

“General TI Cap” shall mean (i) in the event Northrop VA renews its Lease
pursuant to the terms of its Lease or the Earn-Out Advance shall not have
occurred, $11,000,000, as such amount may be reduced as a result of releases of
Release Properties as set forth in Exhibit F attached hereto, or (ii) in the
event Northrop VA fails to renew its Lease pursuant to the terms of such lease
(following the Earn-Out Advance), $30,000,000 (“Northrop TI Cap”), which such
Northrop TI Cap shall not be reduced in any event as a result of releases of
Release Properties (other than the release of the Northrop VA Property, and in
such event clause (i) hereof shall apply).

 

4.4.2 INTENTIONALLY OMITTED.

 

4.4.3 TENANT IMPROVEMENT IMPOUNDS.

 

  (a) General TI Impound. Borrower shall deposit with Lender the following
amounts (collectively, “General TI Impound”): (i) $281,250.00 commencing on
July 1, 2012 in the event the Earn-Out Advance is made and (ii) $177,083.33
commencing on July 1, 2013 in the event the Earn-Out Advance is not made (each
such amount, the “General TI Deposit”) and on each Due Date after such
respective date until such time as the General TI Impound equals or exceeds the
amount of the General TI Cap whereupon (provided no Default has then occurred
and is continuing) further deposits shall be suspended. Upon the occurrence of a
Default, deposits hereunder shall resume commencing with the next ensuing Due
Date and shall continue until the Default shall have been cured. If the General
TI Impound is drawn upon and the balance of such impound falls below the General
TI Cap, deposits hereunder shall resume commencing with the next ensuing Due
Date and shall continue until the General TI Cap is again achieved.
Notwithstanding the foregoing, in the event that rollover of tenants at the
Property (based on both Lease renewals and future leasing) exceeds twenty
percent (20%) of Adjusted Actual Net Operating Income in any one year or forty
percent (40%) in any two year period from July 1, 2017 to July 1, 2021, the
General TI Cap shall not be in effect. In the event that rollover of tenants at
the Property falls below the thresholds set forth in the previous sentence, the
General TI Cap shall be reinstated and, provided no Default is continuing, any
General TI Impound funds in excess of the General TI Cap shall be returned to
Borrower. The General TI Impound shall be used to pay or reimburse Borrower for
tenant improvements, leasing commissions and other leasing costs (collectively,
“General TI Leasing Costs”) that may be required for new or renewal tenants in
the Property. So long as no Default exists, Lender shall disburse funds from the
General TI Impound to Borrower monthly, on a space by space basis. Lender shall
disburse funds from the General TI Impound for any space in accordance with
Section 4.4.3(d) hereof. All funds held in the General TI Impound that are
directly related to a Property that is to be released from the encumbrance of
the Loan in accordance with the terms and conditions of this Agreement shall be
released from the General TI Impound and delivered to Borrower upon the release
of said Property, and the monthly amount payable by Borrower on each Due Date
will be adjusted downward by the corresponding impound amount set forth on
Exhibit F hereto for the Released Property.

 

  (b)

Designated TI Impound. Borrower shall deposit with Lender (collectively,
“Designated TI Impound”) (i) an amount equal to $2,243,534.00 on the
Disbursement Date for the currently

 

E-1



--------------------------------------------------------------------------------

 

identified tenant improvements, leasing commissions and other leasing costs
(collectively, the “Designated TI Leasing Costs”) that may be required for new
or renewal tenants of the spaces in amounts identified on Exhibit E-2 attached
hereto and (ii) any and all Lease-termination payments received by Borrower
(collectively, the “Lease Termination Payments”). The portion of the Designated
TI Impound to be disbursed with respect to such space shall (subject to
(y) below) be equal to the actual costs incurred for tenant improvements,
leasing commissions and other leasing costs for such space pursuant to evidence
as required by Section 4.4.3(d) hereof. So long as no Default exists, Lender
shall disburse funds from the Designated TI Impound (x) to pay or reimburse
Borrower in accordance with Section 4.4.3(d) hereof and (y) to return Lease
Termination Payments to Borrower upon the execution of a new lease for the space
for which the applicable Lease Termination Payment was received. So long as no
Default exists, Lender shall disburse funds from the Designated TI Impound to
pay or reimburse Borrower in accordance with Section 4.4.3(d) hereof. Provided
no Default is continuing and upon payment of all Designated TI Leasing Costs,
any funds remaining in the Designated TI Impound shall be disbursed to Borrower
at the direction of Borrower. All funds held in the Designated TI Impound that
are directly related to a Property that is to be released from the encumbrance
of the Loan in accordance with the terms and conditions of this Agreement shall
be released from the Designated TI Impound and delivered to Borrower upon the
release of said Property.

 

  (c) Northrop VA Deposits. Following the Earn-Out Advance, in the event of a
Northrop VA Event, the General TI Cap shall increase to the Northrop TI Cap. At
Borrower’s option, either the General TI Deposit shall be increased or Excess
Cash Flow (as defined in the Cash Management Agreement) shall be deposited into
the General TI Impound in an amount determined by Lender that would cause the
General TI Impound to meet the Northrop TI Cap no later than the date of the
expiration of the Northrop VA Lease. All General TI Impounds over and above the
$11,000,000.00 General TI Cap shall be released to Borrower upon the reletting
of the Northrop VA space if the Earn-Out Advance shall have occurred.

 

  (d) Disbursements General TI Impound and Designated TI Impound. With respect
to a General TI Impound and Designated TI Impound, Lender shall disburse funds
to Borrower only upon Lender’s receipt and approval of each of the following
items with respect to the applicable space, which Borrower agrees are
reasonable:

 

  (i) Borrower’s written request for such disbursement, including the name of
the tenant and the location and total net rentable square feet contained in the
applicable space;

 

  (ii) a complete copy of a fully executed new lease of the applicable space or
a renewal or extension of the current lease of such space, certified by Borrower
to be such;

 

  (iii) with respect to any disbursement which, when added to all prior
disbursements, equals ninety percent (90%) or less of the original Impound for
such space:

 

  (1) the Cost Breakdown of the Work;

 

  (2) a certification of an authorized officer of Borrower that:

 

  (i) the Cost Breakdown is accurate and all Work shown in the Cost Breakdown
has been completed lien-free, in a workmanlike manner and in accordance with the
requirements of the Lease and all applicable laws;

 

  (ii) Borrower has actually paid or incurred the Leasing Costs to be paid or
reimbursed from the disbursement; and

 

  (iii) the Leasing Costs to be paid or reimbursed from the disbursement are not
in excess of the market-rates for these items;

 

E-2



--------------------------------------------------------------------------------

  (3) paid receipts evidencing that the Work has been fully paid (provided,
however, that such paid receipts shall not be required in the event Borrower is
requesting funds to pay the applicable contractors or subcontractors rather than
requesting a reimbursement for costs already paid);

 

  (4) lien waivers evidencing that the Work has been completed lien free;

 

  (5) if required by Lender, an inspection report issued by an inspector
selected and retained by Lender, the cost of which shall be paid by Borrower,
evidencing that all Work covered by the disbursement has been completed in a
workmanlike manner and in accordance with applicable building codes; and

 

  (6) if required by Lender, such other evidence as may be reasonably necessary
to verify the current accuracy of the certification and any inspection report,
the costs of which shall be paid by Borrower;

 

  (iv) with respect to any disbursement which, when added to all prior
disbursements, equals more than ninety percent (90%) of the original Impound for
such space the following additional items shall be required:

 

  (1) a current estoppel certificate executed by the tenant of the space which
shall include, without limitation, such tenant’s acknowledgment that:

 

  (i) the Lease is in full force and effect and neither Borrower nor the tenant
is in default thereunder;

 

  (ii) all Work required under the Lease has been satisfactorily completed and
all tenant allowances required to be paid under the Lease have been paid in full
and the tenant claims no offset rights or rent credits with respect to such
Work;

 

  (iii) all conditions to the tenant’s occupancy of the space and the payment of
rent have been satisfied; and

 

  (iv) the tenant is in actual occupancy of and conducting business in the
space.

 

  (2) if required by Lender, such other evidence as may be necessary to verify
the current accuracy of the estoppel certificate, the costs of which shall be
paid by Borrower; and

 

  (3) Borrower shall complete the lien-free performance or installation of the
Work in a workmanlike manner and in accordance with all applicable laws,
ordinances, rules and regulations.

For purposes on this Section 4.4.3, the term “Leasing Costs” shall mean, as
applicable, the General TI Leasing Costs and/or the Designated TI Leasing Costs.

 

4.4.4 MAINTENANCE AND CAPITAL IMPOUNDS.

 

  (a) Intentionally Omitted.

 

  (b) Intentionally Omitted.

 

  (c)

Capital Expenditures Impound. Borrower shall deposit with Lender the following
amount(s) (collectively, “Capital Expenditures Impound”): an annualized amount
equal to $0.20 per square

 

E-3



--------------------------------------------------------------------------------

 

foot of net rentable area on each Due Date commencing with the First P&I Due
Date. The Capital Expenditures Impound shall be used for payment or
reimbursement of the Capital Expenditures (defined below). So long as no Default
exists, Lender shall disburse funds from the Capital Expenditures Impound to
Borrower monthly, in increments of at least $5,000.00 or more per disbursement,
to pay or reimburse Borrower for the Capital Expenditures, in accordance with
Section 4.4.4(d) hereof. No deposits into the Capital Expenditures Impound shall
be required with respect to any Property leased to a single tenant that is
responsible for capital improvements and repairs under its Lease, provided
(a) no Default is continuing, (b) such tenant is not in material default under
its Lease beyond all applicable notice and cure periods provided therein, and
(c) Borrower enforces the terms of the Lease requiring the applicable tenant to
make such repairs and improvements. With respect to a Property for which no
Capital Expenditures Impound is being required, if any of the foregoing
conditions are not satisfied or if the applicable tenant fails to extend or
renew its Lease within the time periods set forth in such Lease, Borrower shall
commence making Capital Expenditure Impound deposits with respect to such
Property not to exceed an annualized amount equal to $0.20 per square foot of
net rentable area upon Lender’s written demand. All funds held in the Capital
Expenditures Impound that are directly related to a Property that is to be
released from the encumbrance of the Loan in accordance with the terms and
conditions of this Agreement shall be released from the Capital Expenditures
Impound and delivered to Borrower upon the release of said Property.

 

  (d) Disbursements from the Capital Expenditures Impound. Lender shall pay to
and/or reimburse Borrower out of the Capital Expenditures Impound upon receipt
and approval by Lender of the following items, which Borrower agrees are
reasonable:

 

  (i) a Cost Breakdown of the Work;

 

  (ii) a certification of an authorized officer of Borrower that the Cost
Breakdown is accurate and all Work shown on the Cost Breakdown has been
completed lien-free, in a workmanlike manner and in accordance with all
applicable laws, ordinances, rules and regulations;

 

  (iii) paid receipts evidencing that the Work has been fully paid (provided,
however, that such paid receipts shall not be required in the event Borrower is
requesting funds to pay the applicable contractors or subcontractors rather than
requesting a reimbursement for costs already paid);

 

  (iv) lien waivers evidencing that the Work has been completed lien free;

 

  (v) if required by Lender, an inspection report issued by an inspector
selected and retained by Lender, the cost of which shall be paid by Borrower,
evidencing that all Work covered by the disbursement has been completed in a
workmanlike manner and in accordance with applicable building codes;

 

  (vi) if required by Lender, a title search for the Property indicating that
the Property is free from all liens, claims, and other encumbrances not
previously approved by Lender;

 

  (vii) if required by Lender, such other evidence as may be reasonably
necessary to verify the current accuracy of the certification and any inspection
report, the costs of which shall be paid by Borrower; and

 

  (viii) Borrower shall complete the lien-free performance or installation of
the Work in a workmanlike manner and in accordance with all applicable laws,
ordinances, rules and regulations.

All Impounds set forth in this Exhibit E shall be maintained in an account which
will bear interest for the benefit of Borrower.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT E-1

LIST OF WORK

Attached

 

E-1-1



--------------------------------------------------------------------------------

Northrop VA Property – In the event the Earn-Out Advance has been made

Attached

 

E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

DESIGNATED TI IMPOUND AMOUNTS

2000 Corporate Center Drive, Newbury Park, CA: $2,243,534.00

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT F

ALLOCATED LOAN AMOUNT FOR EACH INDIVIDUAL PROPERTY

 

Loan No.

 

Address

 

County

  Allocated
Loan Amount   Reduction in
General TI
Deposit
(per annum)   Reduction in
General TI
Deposit*
(per annum)   Reduction in
General TI
Cap (clause
(i) only)   Reduction in
General TI
Cap (clause
(i) only)*

31-0909757

  2000 & 21000 Corporate Center Drive, Newbury Park, CA   Ventura   $
13,094,034.00   $ 187,000.00   $ 192,000.00   $ 625,000.00   $ 968,000.00

31-0909757

  3701 Doolittle Drive, Redondo Beach, CA   Los Angeles   $ 10,755,814.00   $
148,000.00   $ 152,000.00   $ 496,000.00   $ 768,000.00

31-0909757

  5200 Sheila Street, Commerce, CA   Los Angeles   $ 9,352,882.00   $ 103,000.00
  $ 106,000.00   $ 344,000.00   $ 532,000.00

31-0909757

  1920 E. Maple Drive, El Segundo, CA   Los Angeles   $ 17,770,475.00   $
110,000.00   $ 114,000.00   $ 369,000.00   $ 571,000.00

31-0909757

  6000 Connection Drive, Irving, TX   Dallas   $ 25,065,723.00   $ 336,000.00  
$ 345,000.00   $ 1,125,000.00   $ 1,740,000.00

31-0909757

  1460 N. Glenville Drive, Richardson, TX   Dallas   $ 3,741,153.00   $
53,000.00   $ 55,000.00   $ 178,000.00   $ 276,000.00

31-0909757

  6 Sylvan Way, Parsippany, NJ   Morris   $ 17,162,538.00   $ 272,000.00   $
279,000.00   $ 909,000.00   $ 1,407,000.00

31-0909757

  1600-1601 SW 80th Street, Plantation, FL   Broward   $ 20,342,518.00   $
297,000.00   $ 305,000.00   $ 992,000.00   $ 1,535,000.00

31-0909757

  200 Corporate Drive, Dixon, IL   Lee   $ 9,352,882.00   $ 99,000.00   $
102,000.00   $ 331,000.00   $ 513,000.00

31-0909757

  11493 Sunset Hills Road, Reston, VA   Fairfax   $ 14,684,024.00   $ 127,000.00
  $ 131,000.00   $ 426,000.00   $ 659,000.00

31-0909757

  3201 Columbia Road, Richfield, OH   Summit   $ 9,119,060.00   $ 51,000.00   $
53,000.00   $ 171,000.00   $ 265,000.00

31-0909757

  1150 South Columbia Drive, Campbellsville, KY   Taylor   $ 12,158,746.00   $
118,000.00   $ 122,000.00   $ 396,000.00   $ 613,000.00

 

F-1



--------------------------------------------------------------------------------

Loan No.

 

Address

 

County

  Allocated
Loan Amount   Reduction in
General TI
Deposit
(per annum)   Reduction in
General TI
Deposit*
(per annum)     Reduction in
General TI
Cap (clause
(i) only)     Reduction in
General TI
Cap (clause
(i) only)*

31-0909757

  15350-15395 Vickery Drive, Houston, TX   Harris   $ 20,015,167.00   $
200,150.00   $ 203,724.00      $ 665,678.00      $ 1,030,238.00

31-0909757

  18300 East 28th Avenue, Aurora, CO   Adams   $ 2,384,985.00   $ 23,850.00   $
24,276.00      $ 79,322.00      $ 122,762.00

31-0909757*

  7555 Colshire Drive, McLean, VA*   Fairfax*     N/A     N/A   $ 1,191,000.00
*    $ 3,893,000.00 *      N/A

 

* In the event the Earn-Out Advance shall have been made.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

ADDITIONAL INSURANCE PROVISIONS

Pursuant to Section 12.2 hereof, Borrower, at its sole cost and expense, shall
also obtain and maintain the coverage and/or policy marked below which shall
comply with the requirements of Section 12 of this Agreement:

x  Special Flood Hazard Coverage: Flood insurance in an amount equal to the
lesser of (A) the outstanding principal balance of the Note or (B) the maximum
amount of such insurance available for the type of property as the Property
under the National Flood Insurance Act of 1968, the Flood Disaster Protection
Act of 1973 or the National Flood Insurance Reform Act of 1994, as each may be
amended. Borrower shall execute and deliver to Lender the Official Flood Notice
provided by Lender, and, prior to Lender’s receipt of evidence of the related
flood insurance policy, Borrower shall deliver to Lender a copy of the flood
insurance application and evidence of payment for such insurance.

 

G-1



--------------------------------------------------------------------------------

SCHEDULE 1

BORROWERS

1. TRT NOIP Corporate Center Drive – Newbury Park LP, a Delaware limited
partnership (2000 & 21000 Corporate Center Drive, Newbury Park, CA)

2. TRT NOIP Doolittle – Redondo Beach LP, a Delaware limited partnership (3701
Doolittle Drive, Redondo Beach, CA)

3. TRT NOIP Sheila – Commerce LP, a Delaware limited partnership (5200 Sheila
Street, Commerce, CA)

4. TRT NOIP Maple – El Segundo LP, a Delaware limited partnership (1920 E. Maple
Drive, El Segundo, CA)

5. TRT NOIP Connection – Irving LP, a Delaware limited partnership (6000
Connection Drive, Irving, TX)

6. TRT NOIP Glenville – Richardson LP, a Delaware limited partnership (1460 N.
Glenville Drive, Richardson, TX)

7. TRT NOIP Sylvan Way – Parsippany LLC, a Delaware limited liability company (6
Sylvan Way, Parsippany, NJ)

8. TRT NOIP SW 80 – Plantation LLC, a Delaware limited liability company
(1600-1601 SW 80th Street, Plantation, FL)

9. TRT NOIP Corporate Drive – Dixon LLC, a Delaware limited liability company
(200 Corporate Drive, Dixon, IL)

10. iStar CTL Sunset Hills – Reston LLC, a Delaware limited liability company
(11493 Sunset Hills Road, Reston, VA)

11. TRT NOIP Columbia – Richfield LLC, a Delaware limited liability company
(3201 Columbia Road, Richfield, OH)

12. TRT NOIP Columbia – Campbellsville LLC, a Delaware limited liability company
(1150 South Columbia Drive, Campbellsville, KY)

13. TRT NOIP Eagle LP, a Delaware limited partnership (15350-15395 Vickery
Drive, Houston, TX)

14. TRT NOIP East 28 – Aurora LLC, a Delaware limited liability company (18300
East 28th Avenue, Aurora, CO)

 

G-1



--------------------------------------------------------------------------------

SCHEDULE 5.1(v)

DESCRIPTION OF REA’s

None

 

Schedule 16.31 - Page 1



--------------------------------------------------------------------------------

SCHEDULE A-10

PROPERTY MANAGERS/TENANT MANAGERS

Property Managers

None.

Tenant Managers

 

    

Tenant Manager

  

Property

1.   

WellPoint, Inc.

  

2000 & 2100 Corporate Center Dr., Newbury Park, California

2.   

Northrop Grumman Space & Mission

  

3701 Doolittle Drive, Redondo Beach, California

3.   

Unified Western Grocers, Inc.

  

5200 Sheila Street, Commerce, California

4.   

Equinix Operating Company, Inc.

  

1920 E. Maple Drive, El Segundo, California

5.   

CEVA Freight LLC

  

(1) 15350 - 15395 Vickery Drive, Houston, Texas

 

(2) 18300 East 28th Avenue, Aurora, Colorado

6.   

Nokia Inc.

  

6000 Connection Drive, Irving, Texas

7.   

Nortel Networks, Inc.

  

1460 N. Glenville Dr., Richardson, Texas

8.   

Avis Budget Group, Inc.

  

6 Sylvan Way, Parsippany, New Jersey

9.   

Crawford & Company

  

1600-1601 SW 80th Street, Plantation, Florida

10.   

Spectrum Brands, Inc.

  

200 Corporate Drive, Dixon, Illinois

11.   

Unysis Corporation

  

11493 Sunset Hills Road, Reston, Virginia

12.   

Amazon.com Inc.

  

1150 South Columbia Drive, Campbellsville, Kentucky

13.    FedEx Ground Package Systems    3201 Columbia Road, Richfield, Ohio

 

Schedule 16.32 - Page 1